Exhibit 10.1

Execution Copy

SENIOR SECURED TERM LOAN FACILITY AGREEMENT

dated as of February 15, 2013

among

OCWEN LOAN SERVICING, LLC,

as Borrower,

OCWEN FINANCIAL CORPORATION,

as Parent,

and

CERTAIN SUBSIDIARIES OF OCWEN FINANCIAL CORPORATION,

as Subsidiary Guarantors,

THE LENDERS PARTY HERETO

and

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent

 

 

$1,300,000,000 Senior Secured Term Loan Facility

 

 

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC,

as Sole Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS AND INTERPRETATION    Section 1.01   

Definitions

     1    Section 1.02   

Accounting Terms

     37    Section 1.03   

Interpretation, Etc.

     37    ARTICLE II    THE FACILITY    Section 2.01   

Term Loan Facility

     38    Section 2.02   

Pro Rata Shares; Availability of Funds

     38    Section 2.03   

Use of Proceeds

     39    Section 2.04   

Evidence of Debt; Register; Lenders’ Books and Records; Notes

     39    Section 2.05   

Interest

     40    Section 2.06   

Conversion/Continuation

     41    Section 2.07   

Default Interest

     41    Section 2.08   

Fees

     42    Section 2.09   

Payments

     42    Section 2.10   

Reserved

     42    Section 2.11   

Voluntary Prepayments

     42    Section 2.12   

Mandatory Repayment

     43    Section 2.13   

Application of Prepayments

     44    Section 2.14   

General Provisions Regarding Payments

     45    Section 2.15   

Ratable Sharing

     46    Section 2.16   

Making or Maintaining Eurodollar Rate Loans

     46    Section 2.17   

Increased Costs; Capital Adequacy; Liquidity

     48    Section 2.18   

Taxes; Withholding, Etc.

     49    Section 2.19   

Obligation to Mitigate

     52    Section 2.20   

Defaulting Lenders

     52    Section 2.21   

Removal or Replacement of a Lender

     52    Section 2.22   

Incremental Facilities

     53    ARTICLE III    CONDITIONS PRECEDENT    Section 3.01   

Closing Conditions

     56    ARTICLE IV    REPRESENTATIONS AND WARRANTIES    Section 4.01   

Organization and Qualification

     60    Section 4.02   

Corporate Authorization

     60   

 

-i-



--------------------------------------------------------------------------------

          Page   Section 4.03   

Equity Interests and Ownership

     60    Section 4.04   

[Reserved]

     60    Section 4.05   

No Conflict

     61    Section 4.06   

Governmental Consents

     61    Section 4.07   

Binding Obligation

     61    Section 4.08   

Financial Statements

     61    Section 4.09   

No Material Adverse Change

     61    Section 4.10   

Tax Returns and Payments

     61    Section 4.11   

Environmental Matters

     62    Section 4.12   

Governmental Regulation

     62    Section 4.13   

[Reserved]

     62    Section 4.14   

Employee Matters

     62    Section 4.15   

ERISA

     63    Section 4.16   

Margin Stock

     63    Section 4.17   

[Reserved]

     63    Section 4.18   

Solvency

     63    Section 4.19   

Disclosure

     63    Section 4.20   

PATRIOT Act; Anti-Corruption

     64    Section 4.21   

Security Documents

     64    Section 4.22   

Adverse Proceedings; Compliance with Law

     64    Section 4.23   

Properties

     64    Section 4.24   

Servicing Advances; Specified Deferred Servicing Fees; Specified MSRs

     65    ARTICLE V    AFFIRMATIVE COVENANTS    Section 5.01   

Financial Statements and Other Reports

     65    Section 5.02   

Existence

     69    Section 5.03   

Payment of Taxes and Claims

     69    Section 5.04   

[Reserved]

     69    Section 5.05   

Insurance

     69    Section 5.06   

Books and Records; Inspections

     70    Section 5.07   

Lenders Meetings

     70    Section 5.08   

Compliance with Laws

     70    Section 5.09   

Environmental

     70    Section 5.10   

Subsidiaries

     70    Section 5.11   

Further Assurances

     71    Section 5.12   

Maintenance of Ratings

     71    Section 5.13   

Post-Closing Actions

     71    Section 5.14   

Interest Rate Protection

     72    Section 5.15   

Servicing Agreements

     72    ARTICLE VI    NEGATIVE COVENANTS    Section 6.01   

Indebtedness

     73    Section 6.02   

Liens

     75    Section 6.03   

No Further Negative Pledges

     77   

 

-ii-



--------------------------------------------------------------------------------

          Page   Section 6.04   

Restricted Junior Payments

     77    Section 6.05   

Restrictions on Subsidiary Distributions

     77    Section 6.06   

Investments

     78    Section 6.07   

Financial Covenants

     80    Section 6.08   

Fundamental Changes; Disposition of Assets; Acquisitions

     82    Section 6.09   

Disposal of Subsidiary Interests

     84    Section 6.10   

Sales and Lease-Backs

     84    Section 6.11   

Transactions with Shareholders and Affiliates

     84    Section 6.12   

Conduct of Business

     84    Section 6.13   

Modifications of Junior Indebtedness

     85    Section 6.14   

Amendments or Waivers of Organizational Documents

     85    Section 6.15   

Fiscal Year

     85    Section 6.16   

Purchase Agreement

     85    ARTICLE VII    GUARANTY    Section 7.01   

Guaranty of the Obligations

     85    Section 7.02   

Contribution by Subsidiary Guarantors

     85    Section 7.03   

Payment by Guarantors

     86    Section 7.04   

Liability of Guarantors Absolute

     86    Section 7.05   

Waivers by Guarantors

     88    Section 7.06   

Guarantors’ Rights of Subrogation, Contribution, Etc.

     88    Section 7.07   

Subordination of Other Obligations

     89    Section 7.08   

Continuing Guaranty

     89    Section 7.09   

Authority of Guarantors or the Borrower

     89    Section 7.10   

Financial Condition of the Borrower

     89    Section 7.11   

Bankruptcy, Etc.

     89    Section 7.12   

Discharge of Guaranty Upon Sale of Guarantor

     90    Section 7.13   

Keepwell

     90    ARTICLE VIII    EVENTS OF DEFAULT    Section 8.01   

Events of Default

     91    Section 8.02   

Borrower’s Right to Cure

     93    ARTICLE IX    AGENTS    Section 9.01   

Appointment of Agents

     94    Section 9.02   

Powers and Duties

     94    Section 9.03   

General Immunity

     94    Section 9.04   

Agents Entitled to Act as Lender

     95    Section 9.05   

Lenders’ Representations, Warranties and Acknowledgment

     96    Section 9.06   

Indemnity

     96    Section 9.07   

Successor Administrative Agent and Collateral Agent

     96    Section 9.08   

Security Documents and Guaranty

     98   

 

-iii-



--------------------------------------------------------------------------------

          Page   Section 9.09   

Withholding Taxes

     99    Section 9.10   

Administrative Agent May File Proofs of Claim

     99    ARTICLE X    MISCELLANEOUS    Section 10.01   

Notices

     100    Section 10.02   

Expenses

     101    Section 10.03   

Indemnity

     102    Section 10.04   

Set-Off

     102    Section 10.05   

Amendments and Waivers

     103    Section 10.06   

Successors and Assigns; Participations

     104    Section 10.07   

Survival of Representations, Warranties and Agreements

     107    Section 10.08   

No Waiver; Remedies Cumulative

     107    Section 10.09   

Marshalling; Payments Set Aside

     108    Section 10.10   

Severability

     108    Section 10.11   

Obligations Several; Independent Nature of Lenders’ Rights

     108    Section 10.12   

Headings

     108    Section 10.13   

APPLICABLE LAW

     108    Section 10.14   

CONSENT TO JURISDICTION

     108    Section 10.15   

Confidentiality

     109    Section 10.16   

Usury Savings Clause

     110    Section 10.17   

Counterparts

     110    Section 10.18   

Effectiveness; Entire Agreement; No Third Party Beneficiaries

     110    Section 10.19   

PATRIOT Act

     111    Section 10.20   

Electronic Execution of Assignments

     111    Section 10.21   

No Fiduciary Duty

     111    Section 10.22   

WAIVER OF JURY TRIAL

     112   

 

SCHEDULES:    1.01(a)    Initial Term Loan Commitments    1.01(b)   
Securitization Entities    1.01(c)    Principal Office    1.01(d)    Material
Subsidiaries    1.01(e)(A)    Specified Servicing Agreements    1.01(e)(B)   
Specified MSRs/Deferred Servicing Fees/Unencumbered Advances    2.09   
Amortization Schedule    4.01    Organization and Qualification    4.03   
Equity Interests and Ownership    6.01    Certain Indebtedness    6.02   
Certain Liens    6.05    Certain Restrictions on Subsidiary Distributions   
6.06    Certain Investments    6.08    Certain Asset Sales    6.11    Certain
Affiliate Transactions    10.01(a)    Notice Addresses EXHIBITS:    A-1   
Borrowing Notice    A-2    Conversion/Continuation Notice

 

-iv-



--------------------------------------------------------------------------------

   B    Term Loan Note    C    Compliance Certificate    D-1    Opinion of Mayer
Brown LLP    D-2    Opinion of Marjorie Rawls Roberts, P.C.    D-3    Opinion of
Paul Koches    E    Assignment Agreement    F    Certificate re Non-Bank Status
   G-1    Closing Date Certificate    G-2    Solvency Certificate    H   
Counterpart Agreement    I    Intercompany Note    J    Joinder Agreement    K
   Prepayment Notice

 

-v-



--------------------------------------------------------------------------------

SENIOR SECURED TERM LOAN FACILITY AGREEMENT

This SENIOR SECURED TERM LOAN FACILITY AGREEMENT, dated as of February 15, 2013,
is entered into by and among OCWEN LOAN SERVICING, LLC, a Delaware limited
liability company (the “Borrower”), OCWEN FINANCIAL CORPORATION, a Florida
corporation (“Parent”), CERTAIN SUBSIDIARIES OF OCWEN FINANCIAL CORPORATION, as
Subsidiary Guarantors, THE LENDERS PARTY HERETO FROM TIME TO TIME and BARCLAYS
BANK PLC (“Barclays”), as Administrative Agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, the “Collateral
Agent”).

WITNESSETH:

WHEREAS, the Borrower has entered into an Asset Purchase Agreement, dated as of
November 2, 2012, as amended by Amendment No. 1 dated as of November 20, 2012
(as amended, supplemented or otherwise modified from time to time in accordance
with the provisions hereof and thereof, the “Purchase Agreement”), among
Residential Capital, LLC (“ResCap”), Residential Funding Company, LLC (“RFC”),
GMAC Mortgage, LLC (“GMAC Mortgage”), each of which is a Delaware limited
liability company, Executive Trustee Services, LLC, a Delaware limited liability
company (“ETS LLC”), ETS of Washington, Inc., a Washington corporation (“ETS WA”
and together with ETS LLC, “ETS”), EPRE LLC, a Delaware limited liability
company (“EPRE”), GMACM Borrower LLC, a Delaware limited liability company
(“GMACM Borrower”), and RFC Borrower LLC, a Delaware limited liability company
(“RFC Borrower” and together with ResCap, RFC, GMAC Mortgage, ETS, EPRE and
GMACM Borrower, the “Sellers”), each a debtor and debtor-in-possession in
chapter 11 cases pending in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) captioned In re: RESIDENTIAL
CAPITAL, LLC, et. al., Case No. 12-12020 (MG) (Bankr. SDNY) (the “Bankruptcy
Cases”), through a sale process under Sections 363 and 365 of the United States
Bankruptcy Code, to acquire (the “Acquisition”) the assets (including servicer
advances) and/or equity interests as set forth in the Purchase Agreement (the
“Acquired Business”).

WHEREAS, one or more servicer advance facilities yielding approximately
$1,200,000,000 in gross proceeds (the “Advance Financing”) shall be consummated
simultaneously herewith, which gross proceeds amount may be adjusted based on
the purchase price adjustments mechanics set forth in the Purchase Agreement.

WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
term loans on the Closing Date, in an aggregate principal amount not in excess
of $1,300,000,000.

WHEREAS, the proceeds of the Loans extended by the Lenders hereunder on the
Closing Date are to be used in accordance with Section 2.03.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“Acquired Business” has the meaning specified in the recitals hereto.



--------------------------------------------------------------------------------

“Acquired Entity” has the meaning specified in the definition of “Permitted
Acquisition.”

“Acquired Servicing” has the meaning specified in Section 6.07(e).

“Acquisition” has the meaning specified in the recitals hereto.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Parent, the Borrower or any of their
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business.

“Acquisition Documents” means the Purchase Agreement together with all other
instruments and agreements entered into by Parent, the Borrower or any of their
respective Affiliates in connection therewith, as the same may be amended,
amended and restated, supplemented, replaced or otherwise modified from time to
time.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Advance Facility Reserves” means, on any date of determination, the aggregate
amount on deposit in segregated reserve trust accounts for any Servicing Advance
Facility after giving effect to any amounts owed but unpaid to the related
lenders under such Servicing Advance Facility.

“Advance Financing” has the meaning specified in the recitals hereto.

“Adverse Proceeding” means any action, suit, demand, claim, proceeding, hearing
(in each case, whether administrative, judicial (civil or criminal) or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of Parent, the Borrower or any of their respective
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign, whether pending or, to the knowledge of Parent, the
Borrower or any of their respective Subsidiaries, threatened against or
affecting Parent, the Borrower or any of their respective Subsidiaries or any
property of Parent, the Borrower or any of their respective Subsidiaries.

“Affected Lender” has the meaning specified in Section 2.16(b).

“Affected Loans” has the meaning specified in Section 2.16(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

-2-



--------------------------------------------------------------------------------

“Agent” means each of the Administrative Agent, the Collateral Agent and the
Syndication Agent.

“Agent Affiliates” has the meaning specified in Section 10.01(b).

“Aggregate Amounts Due” has the meaning specified in Section 2.15.

“Aggregate Payments” has the meaning specified in Section 7.02.

“Agreement” means this Senior Secured Term Loan Facility Agreement, dated as of
February 15, 2013, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Altisource Financing” shall mean the term loans borrowed under the Senior
Unsecured Term Loan Agreement dated as of December 27, 2012, among Parent,
certain Subsidiaries of Parent, as guarantors, and Altisource Solutions S.à r.l.

“Annualized Acquired EBITDA” means, for any Acquired Entity: (1) for the first
full Fiscal Quarter in which such Acquired Entity is included in the calculation
of Consolidated Adjusted EBITDA, (i) the actual Consolidated Adjusted EBITDA for
such Acquired Entity for such Fiscal Quarter, multiplied by (ii) four; (2) for
the second full Fiscal Quarter in which such Acquired Entity is included in the
calculation of Consolidated Adjusted EBITDA, (i) the actual Consolidated
Adjusted EBITDA for such Acquired Entity for the preceding two Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter, multiplied by (ii) two;
(3) for the third full Fiscal Quarter in which such Acquired Entity is included
in the calculation of Consolidated Adjusted EBITDA, (i) the actual Consolidated
Adjusted EBITDA for such Acquired Entity for the preceding three Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter, multiplied by
(ii) 1.33; and (4) for the fourth full Fiscal Quarter in which such Acquired
Entity is included in the calculation of Consolidated Adjusted EBITDA, (i) the
actual Consolidated Adjusted EBITDA for such Acquired Entity for the preceding
four Fiscal Quarters ending on the last day of the applicable Fiscal Quarter,
multiplied by (ii) 1.

“Applicable Margin” means (i) with respect to Initial Term Loans that are
Eurodollar Rate Loans, 3.75% per annum; and (ii) with respect to Initial Term
Loans that are Base Rate Loans, 2.75% per annum. Nothing in this definition
shall limit the right of the Administrative Agent or any Lender under
Section 2.07 or Article VIII and the provisions of this definition shall survive
the termination of this Agreement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any other Agent or to Lenders by
means of electronic communications pursuant to Section 10.01(b).

“Arrangers” means Barclays, Citigroup Global Markets Inc. and J.P. Morgan
Securities LLC, in their capacities as joint lead arrangers and joint
bookrunners, together with their permitted successors in such capacities.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of Parent, the Borrower’s or any of their respective Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
leased or licensed, including the Equity Interests of any of Parent’s or the
Borrower’s Subsidiaries,

 

-3-



--------------------------------------------------------------------------------

other than (i) transfers to Parent, the Borrower or any Subsidiary Guarantor, or
from a Subsidiary that is not a Subsidiary Guarantor to another Subsidiary that
is not a Subsidiary Guarantor, (ii) inventory (or other assets) sold, leased or
licensed in the ordinary course of business (excluding any such sales, leases or
licenses by operations or divisions discontinued or to be discontinued),
(iii) sales, leases or licenses of other assets for aggregate consideration of
less than $20,000,000 with respect to any transaction or series of related
transactions and less than $30,000,000 in the aggregate during any Fiscal Year,
(iv) sales, contributions, assignments or other transfers of Servicing Advances
pursuant to the terms of Permitted Funding Indebtedness or Non-Recourse
Indebtedness, (v) a sale (in one or more transactions) of Servicing Advances
(a) in the ordinary course of business or (b) in connection with the transfer or
termination of the related MSRs, (vi) sales, contributions, assignments or other
transfers of Servicing Advances to Securitization Entities and Warehouse
Facility Trusts in connection with Securitizations or Warehouse Facilities,
(vii) disposition of Investments or other assets and disposition or compromise
of loans or other receivables, in each case, in connection with the workout,
compromise, settlement or collection thereof or exercise of remedies with
respect thereto, in the ordinary course of business or in bankruptcy,
foreclosure or similar proceedings, including foreclosure, repossession and
disposition of REO Assets and other collateral for loans serviced and/or
originated by Parent, the Borrower or any of their respective Subsidiaries,
(viii) the modification of any loans owned by Parent, the Borrower or any of
their respective Subsidiaries in the ordinary course of business, (ix) sales of
Securitization Assets in the ordinary course of business by Parent, the Borrower
or any of their respective Subsidiaries in connection with the origination,
acquisition, securitization and/or sale of loans that are purchased, insured,
guaranteed, or securitized by any Specified Government Entity, (x) sales of
Securitization Assets in the ordinary course of business by Parent, the Borrower
or any of their respective Subsidiaries in connection with the origination,
acquisition, securitization and/or sale of loans not otherwise permitted by
clause (ix) above; provided that with respect to any sale pursuant to this
clause (x), (a) no Default or Event of Default shall have occurred and be
Continuing or would result therefrom and (b) the LTV Ratio shall not exceed a
percentage equal to 0.9 times the percentage that was otherwise required
pursuant to Section 6.07(d) as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered to the Lenders
pursuant to Section 5.01(b) or (c) on a pro forma basis after giving effect to
such sale of loans, (xi) sales, contributions, assignments or other transfers of
MSRs in connection with MSR Facilities, (xii) sales, contributions, assignments
or other transfers of OREAL Securities or any auction rate securities and
(xiii) dispositions permitted by Sections 6.08(e) and (h).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” has the meaning specified in Section 10.06(h).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof) and such
Person’s chief financial officer or treasurer.

“Available Amount” means, at any time of determination, an amount equal to
(a)(i) the aggregate amount of voluntary repayments of the Loans pursuant to
Section 2.11 made prior to the last day of the most recently completed Fiscal
Quarter or (ii) if greater than the amount set forth in clause (a)(i), the
aggregate amount of Consolidated Excess Cash Flow generated from and after the
Closing Date to the last day of the most recently completed Fiscal Year to the
extent such Consolidated Excess Cash Flow was not, or will not be, required to
be applied in accordance with Section 2.12(d), plus (b) the aggregate amount of
any permitted increase in borrowing for Servicing Advance Facilities (limited to
Specified Net Servicing Advances), without duplication, minus (c) any Restricted
Junior Payments, Permitted Acquisitions, Consolidated Capital Expenditures,
amortization payments of Junior Indebtedness or other Investments made using the
Available Amount.

 

-4-



--------------------------------------------------------------------------------

“Bankruptcy Cases” has the meaning specified in the preamble hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Court” has the meaning specified in the recitals hereto.

“Barclays” has the meaning specified in the preamble hereto.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1.00%, and (iii) the one-month Eurodollar
Rate. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively;
provided, however, that notwithstanding the foregoing, the Base Rate shall at no
time be less than 2.25% per annum.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means a borrowing consisting of the same Type and Class of Loans
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each Lender pursuant to Section 2.01(a) or Section 2.22.

“Borrowing Notice” means a notice executed by an Authorized Officer
substantially in the form of Exhibit A-1.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance on hand or in any demand or
Deposit Account.

 

-5-



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (ii) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) certificates of deposit or bankers’ acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), (b) has Tier 1 capital (as defined in such regulations) of not less
than $1,000,000,000 and (c) has a rating of at least AA- from S&P and Aa3 from
Moody’s; and (iv) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000 and (c) has the highest rating obtainable from either
S&P or Moody’s.

“Certificate re Non-Bank Status” has the meaning specified in Section 2.18(c).

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Internal Revenue Code.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) other than holders of equity of
Parent as of the Closing Date shall have acquired beneficial ownership or
control of 35.0% or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of Parent; (ii) the majority of the seats
(other than vacant seats) on the board of directors (or similar governing body)
of Parent cease to be occupied by Persons who either (a) were members of the
board of directors of Parent on the Closing Date or (b) were approved by the
board of directors of Parent, a majority of whom were directors on the Closing
Date or whose election or nomination for election was previously so approved;
(iii) Parent shall cease to own, directly or indirectly, 100% of the voting and
economic interest in the Borrower; or (iv) any “change of control” (or similar
event, however denominated) shall occur under and as defined in any indenture or
agreement in respect of Material Indebtedness to which Parent or any Subsidiary
is a party.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Initial Term Loan Exposure and (b) Lenders having
New Term Loan Exposure of each applicable Series and (ii) with respect to Loans,
each of the following classes of Loans: (a) Initial Term Loans and (b) each
Series of New Term Loans.

 

-6-



--------------------------------------------------------------------------------

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 are satisfied and the disbursement of Initial Term Loans to the
Borrower has occurred.

“Closing Date Certificate” means a closing date certificate substantially in the
form of Exhibit G-1.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.

“Collateral Agent” has the meaning specified in the preamble hereto.

“Commitment” means the Initial Term Loan Commitment or the New Term Loan
Commitment of a Lender and “Commitments” means such commitments of all Lenders.

“Commitment Letter” means the confidential amended and restated commitment
letter, dated as of December 10, 2012, among Parent, the Borrower, Barclays,
Citigroup Global Market Inc., J.P. Morgan Securities LLC and JPMorgan Chase
Bank, National Association.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C, which provides detailed calculations of (x) compliance by
Parent with the financial covenants set forth in Section 6.07 and (y) each
amount of Realizable Value, Non-Recourse Indebtedness and Permitted Funding
Indebtedness.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with, except as otherwise set forth herein,
applicable principles of consolidation under GAAP.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Parent and its Subsidiaries on a consolidated basis equal to (i) Consolidated
Net Income, plus, to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for (a) Consolidated Corporate Interest Expense,
(b) provisions for taxes based on income, (c) total depreciation expense,
(d) total amortization expense, (e) other non-cash charges reducing Consolidated
Net Income, (f) any extraordinary non-cash charges or losses determined in
accordance with GAAP, (g) any aggregate net loss on the sale, lease, transfer or
other disposition of property outside the ordinary course of business or the
discontinuance of any operations or business line, (h) any charges relating to
head count reduction and the closure of facilities directly attributable to
Permitted Acquisitions incurred during the 12 months preceding the last day of
such period; provided that, for purposes of this clause (h), (1) such charges
are factually supportable and have been realized or are reasonably expected to
be realized within 12 months following such Permitted Acquisition, (2) either
(A) the addition of such charges shall not be inconsistent with Regulation G and
Article 11 of Regulation S-X promulgated under the Securities Act and the
Exchange Act and as interpreted by the staff of the SEC or (B) if such charges
do not meet the requirements of the preceding clause (A), then the addition of
such charges shall not exceed $5,000,000 in any period of four consecutive
Fiscal Quarters and (3) Parent shall provide the Administrative Agent with a
reasonably detailed list of such charges together with the Compliance
Certificate being delivered for the relevant period and (i) Transaction

 

-7-



--------------------------------------------------------------------------------

Costs and fees, and costs and expenses incurred in connection with Permitted
Acquisitions, minus (ii) (a) other non-cash gains increasing Consolidated Net
Income for such period, (b) any extraordinary non-cash gains determined in
accordance with GAAP, (c) any non-cash gain recorded on the repurchase or
extinguishment of debt and (d) any aggregate net gain on the sale, lease,
transfer or other disposition of property outside the ordinary course of
business or the discontinuance of any operations or business line. Consolidated
Adjusted EBITDA shall be calculated after giving effect to the adjustments
provided in Section 6.07(e).

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Parent and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
Consolidated statement of cash flows of Parent and its Subsidiaries; provided
that Consolidated Capital Expenditures shall not include any expenditures
(i) for replacements and substitutions for fixed assets, capital assets or
equipment to the extent made with Net Insurance/Condemnation Proceeds invested
pursuant to Section 2.12(c) or with Net Cash Proceeds from Asset Sales invested
pursuant to Section 2.12(b) or (ii) that constitute a Permitted Acquisition
permitted under Section 6.08.

“Consolidated Corporate Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Parent and its
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness) determined on a consolidated basis in accordance with GAAP;
provided that Non-Recourse Indebtedness and Permitted Funding Indebtedness other
than MSR Indebtedness shall not be included in “Consolidated Corporate Debt” for
purposes of this definition.

“Consolidated Corporate Interest Expense” means, for any period, (i) total
interest expense (including that portion attributable to Capital Leases in
accordance with GAAP, capitalized interest and other original issue discount,
banking fees and similar fees incurred in connection with the incurred of
Indebtedness) of Parent and its Subsidiaries on a consolidated basis with
respect to all outstanding Indebtedness of Parent and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to net costs under Interest Rate Agreements, but excluding, however, any
amortization of deferred financing fees, amounts referred to in Section 2.08
payable on or before the Closing Date, interest expense attributable to
Non-Recourse Indebtedness and interest expense attributable to Permitted Funding
Indebtedness other than MSR Indebtedness and (ii) net of total interest income
received by Parent and its Subsidiaries during such period on Cash and Cash
Equivalents.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment, minus

(ii) the sum, without duplication, of (a) the amounts for such period of
(1) scheduled and other mandatory repayments, without duplication, of
Indebtedness for borrowed money (excluding repayments of any revolving credit
facility that is not included in Consolidated Working Capital Liabilities except
to the extent the commitments with respect thereto are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof),
(2) Consolidated Capital Expenditures (other than Consolidated Capital
Expenditures made with the Available Amount) and (3) Acquisition

 

-8-



--------------------------------------------------------------------------------

Consideration and all consideration paid in connection with the acquisition of
MSRs and Servicing Advances (other than Permitted Acquisitions or other
Investments that are either (A) financed with the Available Amount or (B) in any
Person, assets or a business line or unit or a division of any Person engaged in
activities that are not Core Business Activities), without duplication, plus
(b) other non cash gains increasing Consolidated Net Income for such period
(excluding any such non cash gain to the extent it represents the reversal of an
accrual or reserve for potential cash gain in any prior period). As used in this
clause (ii), “scheduled and other mandatory repayments, without duplication, of
Indebtedness” do not include any voluntary prepayments of Loans pursuant to
Section 2.11 or mandatory prepayments of the Loans pursuant to Section 2.11.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Parent and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus, to the
extent such amounts are included in net income in conformity with GAAP,
(ii) (a) the income (or loss) of any Person (other than a Subsidiary of Parent)
in which any other Person (other than Parent or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Parent or any of its Subsidiaries by such Person
during such period, (b) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of Parent or the Borrower or is merged into or
consolidated with Parent or any of its Subsidiaries or that Person’s assets are
acquired by Parent or any of its Subsidiaries, (c) the income of any Subsidiary
of Parent to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan and (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains or net
extraordinary losses.

“Consolidated Tangible Net Worth” means, at any date, the excess of such
Person’s total assets over its total liabilities determined on a consolidated
basis in accordance with GAAP, excluding (a) goodwill and (b) other intangibles
(but including MSRs).

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Parent and its Subsidiaries
(or, if higher, the par value or stated face amount of all such Indebtedness)
determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Working Capital Assets of Parent and its Subsidiaries
over Consolidated Working Capital Liabilities of Parent and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of assets included in
Consolidated Working Capital Assets and liabilities included in Consolidated
Working Capital Liabilities and the effect of any Permitted Acquisition during
such period; provided that there shall be included with respect to any Permitted
Acquisition during such period an amount (which may be a negative number) by
which the Consolidated Working Capital acquired in such Permitted Acquisition as
at the time of such acquisition exceeds (or is less than) Consolidated Working
Capital with respect to such Permitted Acquisition at the end of such period.

“Consolidated Working Capital Assets” means, as at any date of determination,
the total assets of a person and its subsidiaries on a consolidated basis that
are included in the consolidated balance sheet

 

-9-



--------------------------------------------------------------------------------

reported to the SEC as “Advances,” “Match Funded Advances,” “Receivables,”
“Deferred Tax Assets (net)” and “Other Assets” (including “Debt service
accounts,” “Interest earning collateral deposits” and “Prepaid lender fees and
debt issuance costs, net”) in conformity with GAAP, excluding cash and cash
equivalents.

“Consolidated Working Capital Liabilities” means, as at any date of
determination, the total liabilities of a person and its subsidiaries on a
consolidated basis that are included in the consolidated balance sheet reported
to the SEC as “Match Funded Liabilities,” “Servicer Liabilities” and “Other
Liabilities” in conformity with GAAP.

“Continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived or otherwise ceased to
exist.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” has the meaning specified in Section 7.02.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice executed
by an Authorized Officer substantially in the form of Exhibit A-2.

“Convertible Notes” means any unsecured Junior Indebtedness of Parent
convertible, in whole or in part, into Equity Interests (other than Disqualified
Equity Interests) of Parent and/or cash based on any formula(s) that reference
the trading price of Equity Interests of Parent.

“Core Business Activities” means (v) loan servicing and collection activities
and ancillary services directly related thereto (including, but not limited to,
the making of servicer advances and financing of advances), (w) asset management
for investors that are not a part of Parent’s consolidated group and management
of loans, real estate owned and securities portfolios for investors that are not
a part of Parent’s consolidated group, (x) originating, acquiring, securitizing
and/or selling residential mortgage loans (including loans secured by one to
four unit residential properties and reverse mortgage loans), (y) providing
warehouse financings to third-party mortgage originators and (z) support
services to third-party lending and loan investment and servicing businesses
(including any due diligence services, loan underwriting services, real estate
title services, provision of broker-price opinions and other valuation
services), collection of consumer receivables, bankruptcy assistance and
solution activities, and the provision of technological support products and
services related to the foregoing, and business initiatives arising out of and
related to any of the foregoing; provided, however, that Parent, the Borrower
and each of their respective Affiliates may be permitted to make material
changes to their Core Business Activities insofar as these changes relate to
originating, acquiring, securitizing and/or selling loans that are purchased,
insured, guaranteed or securitized by any Specified Government Entity.

“Corporate Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Corporate Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the four Fiscal Quarter period ending on such date.

 

-10-



--------------------------------------------------------------------------------

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Loan Party pursuant to Section 5.10.

“Credit Enhancement Agreements” means, collectively, any documents, instruments,
guarantees or agreements entered into by Parent, the Borrower, any of their
respective Subsidiaries, or any Securitization Entity for the purpose of
providing credit support (that is reasonably customary as determined by the
Borrower’s senior management) with respect to any Permitted Funding Indebtedness
or Permitted Securitization Indebtedness.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Parent’s, the Borrower’s and their
Subsidiaries’ operations and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Funds Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Funds Defaulting
Lenders (including such Funds Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Funds Defaulting Lender.

“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.11 or
Section 2.12 or by a combination thereof) or such Defaulting Lender shall have
paid all amounts due under Section 9.06, as the case may be, and (b) such
Defaulting Lender shall have delivered to the Borrower and the Administrative
Agent a written reaffirmation of its intention to honor its obligations
hereunder with respect to its Commitments and (iii) the date on which the
Borrower, the Administrative Agent and the Required Lenders waive all failures
of such Defaulting Lender to fund or make payments required hereunder in
writing; and (y) with respect to any Insolvency Defaulting Lender, the period
commencing on the date such Lender became an Insolvency Defaulting Lender and
ending on the earliest of the following dates: (i) the date on which all
Commitments are cancelled or terminated and/or the Obligations are declared or
become immediately due and payable and (ii) the date that such Defaulting Lender
ceases to hold any portion of the Loans or Commitments.

“Default Rate” has the meaning specified in Section 2.07.

“Defaulted Loan” means any portion of any unreimbursed payment required
hereunder not made by any Lender when required hereunder.

“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

-11-



--------------------------------------------------------------------------------

“Deposit Account Bank” means a financial institution at which any Loan Party
maintains a Deposit Account.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the latest Maturity Date; provided that any Equity
Interest which, by its terms, provides for dividends in cash to be payable prior
to the date that is 91 days after the latest Maturity Date solely to the extent
that (1) such dividends are paid out of the Available Amount and (2) such
payment is permitted under Section 6.04 of this Agreement shall not be a
Disqualified Equity Interest so long as the other conditions stated herein are
satisfied.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course of business; provided that
neither any natural person nor any Loan Party or any Affiliate thereof shall be
an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed to by, Parent or any of its ERISA Affiliates or which
was sponsored, maintained or contributed to by, or required to be contributed to
by, Parent or any of its ERISA Affiliates during the immediately preceding five
plan years.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; or (ii) in connection with any actual or
alleged damage, injury, threat or harm to health, safety, natural resources or
the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters;
(ii) the generation, use, storage, transportation or disposal of Hazardous
Materials; or (iii) occupational safety and health, industrial hygiene, land use
or the protection of human, plant or animal health or welfare, in any manner
applicable to Parent or any of its Subsidiaries or any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

-12-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person is a
member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 303 of ERISA with respect to any Pension Plan or the failure to make by
its due date a required installment under Section 430(j) of the Internal Revenue
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Parent or any of its ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Parent or any of
its Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by
the PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which constitutes grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on Parent or its ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Parent or any of its ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is an assessment by
such Multiemployer Plan of liability therefor, or the receipt by Parent or its
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which gives rise to the imposition
on Parent or any of its ERISA Affiliates of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the imposition of a lien pursuant to Section 430(k) of the
Internal Revenue Code with respect to a Pension Plan; or (x) the imposition of
any liability under Title IV of ERISA, other than the PBGC premiums due but not
delinquent under Section 4007 of ERISA.

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, (a) the rate per annum
(rounded to the nearest 1/100 of 1.00%) equal to the rate determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1.00%) equal to the rate determined by the Administrative Agent
to be the offered rate on such other page or other service which displays an
average British Bankers Association Interest Settlement Rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date or (c) in the event the rates referenced
in the preceding clauses

 

-13-



--------------------------------------------------------------------------------

(a) and (b) are not available, the rate per annum (rounded to the nearest 1/100
of 1.00%) equal to the offered quotation rate to first class banks in the London
interbank market by the Administrative Agent for deposits (for delivery on the
first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of the Administrative
Agent, in its capacity as a Lender, for which the Eurodollar Rate is then being
determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date;
provided, however, that notwithstanding the foregoing, the Eurodollar Rate shall
at no time be less than 1.25% per annum.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

“Event of Default” means any of the conditions or events specified in
Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Institutions” means the financial institutions specifically identified
in writing to the Administrative Agent prior to the date hereof as “Disqualified
Lenders.”

“Excluded SGE Collateral” means any assets excluded from the Collateral pursuant
to clauses (j) and (k) of Section 2.2 of the Security Agreement.

“Excluded Subsidiary” means (i) any Subsidiary that is treated as a partnership
or a disregarded entity for U.S. federal income tax purposes and that has no
material assets other than the stock of one or more Foreign Subsidiaries that
are CFCs, (ii) any Subsidiary that is a CFC or (iii) any Subsidiary of the
Parent that is a Subsidiary of a CFC.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor at
any time, any obligation (a “Swap Obligation”) to pay or perform under any
Interest Rate Agreement that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act, if, and to the extent that, all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, such Swap Obligation (or
any guarantee thereof) is illegal at such time under the Commodity Exchange Act
or any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act.

“Excluded Taxes” means, with respect to a recipient of any payment by any Loan
Party under any Loan Document: (i) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(a) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax or (b) that are
imposed as a result of any other present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document), (ii) any United States federal withholding tax imposed pursuant to
any law in effect at the time such recipient becomes a party to this Agreement
(or changes its applicable lending office), except to the extent such
recipient’s assignor (if any) was entitled, immediately prior to such
assignment, or such recipient was entitled, immediately prior to its change in
applicable lending office, to receive additional

 

-14-



--------------------------------------------------------------------------------

amounts in respect of such withholding tax pursuant to Section 2.18(a), (ii) any
withholding tax that results from a recipient’s failure to comply with
Section 2.18(c) and (iii) any U.S. federal withholding tax imposed pursuant to
FATCA.

“Existing Term Loan” has the meaning specified in the definition of
“Refinancing.”

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Parent or any of its Subsidiaries or any of their respective
predecessors.

“Fair Share” has the meaning specified in Section 7.02.

“Fair Share Contribution Amount” has the meaning specified in Section 7.02.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date hereof (and any amended and successor version that is substantively
comparable and not materially more onerous to comply with) and any Treasury
regulations or other official administrative interpretations thereof and any
agreements entered into pursuant thereto.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the confidential amended and restated fee letter, dated as of
December 10, 2012, among Parent, the Borrower, Barclays, Citigroup Global
Markets Inc., J.P. Morgan Securities LLC and JPMorgan Chase Bank, National
Association.

“Financial Advisor” has the meaning specified in Section 10.21(b).

“Financial Model” means the financial model prepared by the Borrower in respect
of Parent and its Subsidiaries on a Consolidated basis and delivered to the
Administrative Agent prior to the date hereof, in a form satisfactory to the
Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Parent that such financial statements fairly present,
in all material respects, the financial condition of Parent and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Lien permitted pursuant to
Sections 6.02(b), (c), (e) or (h).

 

-15-



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Guarantor” has the meaning specified in Section 7.02.

“Funds Defaulting Lender” means any Lender who (i) has notified the Borrower or
the Administrative Agent in writing, or has made a public statement, that it
does not intend to comply with its obligation to fund any Initial Term Loan or
any New Term Loan or its portion of any unreimbursed payment under Section 9.06,
(ii) has failed to confirm that it will comply with its obligation to fund any
Initial Term Loan or any New Term Loan or its Pro Rata Share of any payment
under Section 9.06 within five Business Days after written request for such
confirmation from the Administrative Agent (which request may only be made after
all conditions to funding have been satisfied; provided that such Lender shall
cease to be a Funds Defaulting Lender upon receipt of such confirmation by the
Administrative Agent) or (iii) has failed to pay to the Administrative Agent or
any other Lender any amount due under any Loan Document within five Business
Days of the date due, unless such amount is the subject of a good faith dispute.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, central bank, commission, board, bureau,
court, agency or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank) or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” shall have the meaning specified in the Security Agreement.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” means Parent and each Subsidiary Guarantor.

“Guaranty” means the guaranty of each Subsidiary Guarantor set forth in Article
VII.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Authorization,

 

-16-



--------------------------------------------------------------------------------

(e) which are deemed to constitute a nuisance or a trespass which pose a health
or safety hazard to Persons or neighboring properties, (f) which consist of
underground or aboveground storage tanks, whether empty, filled or partially
filled with any substance or (g) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into by Parent, the Borrower, any Subsidiary Guarantor or any other
Domestic Subsidiary of Parent or the Borrower that is not a Securitization
Entity with a Lender Counterparty.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means (i) the audited financial statements of
Parent and its Subsidiaries for the immediately preceding three Fiscal Years,
consisting of balance sheets and the related Consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Years, and (ii) the
unaudited financial statements of Parent and its Subsidiaries as of the most
recent Fiscal Quarter ended after the date of the most recent audited financial
statements described in clause (i) of this definition, consisting of a balance
sheet and the related Consolidated statements of income, stockholders’ equity
and cash flows for the three-, six- or nine-month period, as applicable, ending
on such date, and, in the case of clauses (i) and (ii), certified by the chief
financial officer of Parent that they fairly present, in all material respects,
the financial condition of Parent and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.

“HLSS” means Home Loans Servicing Solutions, Ltd., a Cayman Islands corporation.

“HLSS Assets” means, collectively, and in each case in connection with an HLSS
Transaction and as identified in the relevant HLSS Transaction Document in
connection with such HLSS Transaction, (i) Servicing Advances, including the
right to collect such Servicing Advances, (ii) MSRs related to such Servicing
Agreements or any rights thereto, and the right to receive the servicing fees
and related amounts pursuant to the related Servicing Agreements, and
(iii) assets incidental to the foregoing.

“HLSS Transaction” means a transaction in which (a)(i) the Borrower or any
Subsidiary of Parent sells HLSS Assets to HLSS, as identified in the relevant
HLSS Transaction Documents, and (ii) the Borrower or such other Subsidiary of
Parent grants to HLSS (x) a first priority security interest in all of the
Borrower’s or such Subsidiary’s right title and interest in and to such HLSS
Assets, and (y) a right to acquire the related MSRs, subject only to the
satisfaction of specified conditions to be set forth in the HLSS Transaction
Documents, in exchange for (b) cash consideration paid by HLSS to the Borrower
or such Subsidiary of Parent equal to (i) 100% of the face amount of such HLSS
Assets at the time of sale for any HLSS Assets other than HLS Assets of the type
identified under clause (ii) of the definition thereof and (ii) 100% of the
appraised value at the time of such sale for any HLSS Assets of the type
identified under clause (ii) of the definition thereof, plus a monthly base fee
and performance-incentive fee based on an advance metric performance to be set
forth in the related HLSS Transaction Documents.

“HLSS Transaction Documents” means, collectively, each Master Servicing Rights
Purchase Agreement and Master Subservicing Agreement to be executed by and
between the Borrower or a Subsidiary of Parent and HLSS, and each supplement
thereto to be executed in connection with each HLSS Transaction.

 

-17-



--------------------------------------------------------------------------------

“Increased Amount Date” has the meaning specified in Section 2.22.

“Increased Cost Lender” has the meaning specified in Section 2.21.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings;
(vii) Disqualified Equity Interests; (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another that would otherwise be “Indebtedness” for
purposes of this definition; (ix) any obligation of such Person the primary
purpose or intent of which is to provide assurance to an obligee that the
obligation of the obligor that would otherwise be “Indebtedness” for purposes of
this definition thereof shall be paid or discharged, or any agreement relating
thereto shall be complied with, or the holders thereof shall be protected (in
whole or in part) against loss in respect thereof; (x) any liability of such
Person for any Indebtedness of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such Indebtedness or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (x), the primary
purpose or intent thereof is as described in clause (ix) above; and (xi) all
obligations (the amount of which shall be determined on a net basis where
permitted in the relevant contract) of such Person in respect of any exchange
traded or over the counter derivative transaction, including any Interest Rate
Agreement and any Currency Agreement, in each case, whether entered into for
hedging or speculative purposes; provided that in no event shall obligations
under any derivative transaction be deemed “Indebtedness” for any purpose under
Section 6.01 unless such obligations relate to a derivatives transaction which
has been terminated.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable and documented fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person (including, without limitation, any Loan Party), whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
reasonable fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, and rules or regulations), on common
law or equitable cause or on contract or otherwise, that may be imposed on,
incurred by, or asserted against any such Indemnitee, in any manner relating to
or arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the use or proposed use
of proceeds, the Lenders’ Commitments, the syndication of the credit facilities
provided for herein, or any enforcement of any of the Loan Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranty)); (ii) any Environmental Claim relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice

 

-18-



--------------------------------------------------------------------------------

of the Borrower or any of its Subsidiaries; or (iii) the Acquisition and any
related transactions but, with regard to each of (i), (ii) and (iii), excluding
any Taxes (provided, for the avoidance of doubt, that any indemnification in
respect of any Indemnified Liabilities shall be made on an after-Tax basis).

“Indemnified Taxes” means any and all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment by any Loan Party under any Loan Document.

“Indemnitee” has the meaning specified in Section 10.03.

“Initial Term Loan” means an Initial Term Loan made by a Lender to the Borrower
pursuant to Section 2.01(a) or, to the extent designated in the relevant Joinder
Agreement as an increase to the Initial Term Loans, Section 2.22.

“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Initial Term Loan Commitment, if any, is set forth on Schedule 1.01(a) or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Initial Term
Loan Commitments as of the Closing Date is $1,300,000,000.

“Initial Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Initial Term Loans of
such Lender; provided that at any time prior to the making of the Initial Term
Loans, the Initial Term Loan Exposure of any Lender shall be equal to such
Lender’s Initial Term Loan Commitment.

“Initial Term Loan Maturity Date” means, with respect to each of the Initial
Term Loans made pursuant to this Agreement, the earlier of (i) the fifth
anniversary of the Closing Date and (ii) the date on which all Initial Term
Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise.

“Insolvency Defaulting Lender” means any Lender who (i) has been adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent, (ii) becomes the subject of an
insolvency, bankruptcy, dissolution, liquidation or reorganization proceeding or
(iii) becomes the subject of an appointment of a receiver, intervenor or
conservator under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; provided that a Lender
shall not be an Insolvency Defaulting Lender solely by virtue of the ownership
or acquisition by a Governmental Authority or an instrumentality thereof of any
Equity Interest in such Lender or a parent company thereof, unless such
ownership or acquisition results in or provides such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.

“Installment” has the meaning specified in Section 2.09.

“Intellectual Property” has the meaning specified in the Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Loan Party in any Intellectual
Property.

 

-19-



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit I evidencing Indebtedness owed among Loan Parties and their
Subsidiaries.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ending, to (ii) Consolidated Corporate Interest Expense for such
four-Fiscal Quarter period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or (A) nine or twelve months if agreed
to by all relevant Lenders or (B) such shorter period as agreed to by the
Administrative Agent), as selected by the Borrower, (i) initially, commencing on
the Closing Date or Conversion/Continuation Date, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided that (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) of this definition, end on the last Business Day of
a calendar month; (c) no Interest Period with respect to any portion of any
Class of Loans shall extend beyond such Class’s Maturity Date; and (d) the
Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Rate Loan during an Interest Period for such Loan
on any day other than the last day of an Interest Period; provided that interest
shall be payable in a manner consistent with the definition of “Payment Date.”

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Parent, the Borrower or any of their respective Subsidiaries of, or of a
beneficial interest in, any of the Securities of any other Person (other than a
Subsidiary Guarantor); (ii) any direct or indirect redemption, retirement,
purchase or other acquisition for value, by any Subsidiary of Parent, the
Borrower from any Person (other than Parent, the Borrower or any Subsidiary
Guarantor), of any Equity Interests of such Person; (iii) any direct or indirect
loan, advance (other than residential mortgage loans in the ordinary course of
business, warehouse loans secured by residential mortgage loans and related
assets, advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Parent, the Borrower or any of their respective
Subsidiaries to any other Person (other than Parent, the Borrower or any
Subsidiary Guarantor), including all indebtedness and accounts receivable from
that other Person that are not current assets or did not arise from sales to
that other Person in the ordinary course of business, (iv) all investments
consisting of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes, (v) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets

 

-20-



--------------------------------------------------------------------------------

or business of another Person or assets constituting a business unit, line of
business or division of any Person and (vi) expenditures that are or should be
included in “purchase of property and equipment” or similar items reflected in
the Consolidated statement of cash flows of Parent and its Subsidiaries. The
amount of any Investment of the type described in clauses (i), (ii), (iii),
(v) and (vi) shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

“Joinder Agreement” means an agreement substantially in the form of Exhibit J or
such other form or with such changes as may be necessary to reflect term loans
made pursuant to Section 2.22 as an increase to the Initial Term Loans or any
prior Series of New Term Loans or such other changes as the Administrative Agent
deems reasonably necessary to reflect an incurrence of term loans under
Section 2.22.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Junior Indebtedness” means Indebtedness of any Person so long as (i) such
Indebtedness shall not require any amortization prior to the date that is six
months following the latest then applicable Maturity Date; (ii) the weighted
average maturity of such Indebtedness shall occur after the date that is six
months following the latest then applicable Maturity Date; (iii) the mandatory
prepayment provisions, affirmative and negative covenants and financial
covenants, if any, shall be no more restrictive than the corresponding
provisions set forth in the Loan Documents; (iv) such Indebtedness is either
senior unsecured Indebtedness, Subordinated Indebtedness or Convertible Notes;
(v) if such Indebtedness is incurred by a Loan Party, such Indebtedness may be
guaranteed by another Loan Party so long as (a) such Loan Party shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
this Agreement and (b) if the Indebtedness being guaranteed is subordinated to
the Obligations, such guarantee shall be subordinated to the guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness; and (vi) if such Indebtedness is
incurred by a Subsidiary of Parent or the Borrower that is not a Loan Party,
such Indebtedness may be guaranteed by another Subsidiary of Parent or the
Borrower that is not a Loan Party; provided that any Indebtedness which, by its
terms, provides for amortization prior to the date that is six months after the
latest then applicable Maturity Date solely to the extent that (1) such
amortization payments are paid out of the Available Amount (as defined in this
Agreement) and (2) such payment is permitted under Section 6.04 of this
Agreement, shall be deemed Junior Indebtedness so long as the other conditions
stated herein are satisfied.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or Joinder Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be).

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

 

-21-



--------------------------------------------------------------------------------

“Loan” means a term loan made by a Lender to the Borrower under this Agreement.

“Loan Document” means any of this Agreement, the Notes, if any, the Security
Documents and all other documents, instruments or agreements executed and
delivered by a Loan Party for the benefit of any Agent or any Lender in
connection herewith on or after the date hereof.

“Loan Party” means each Person (other than any Agent, any Lender, any Lender
Counterparty or any other representative of any of the foregoing, or any Deposit
Account Bank) from time to time party to a Loan Document.

“LTV Ratio” means the loan-to-value ratio as of the last day of any Fiscal
Quarter of (i) the aggregate principal amount of the Loans then outstanding, to
(ii) the sum of (A) Specified Net Servicing Advances, plus (B) Specified
Deferred Servicing Fees that are subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent for the benefit of the Lenders, plus
(C) Specified MSR Value of all Specified MSRs that are subject to a valid and
perfected First Priority Lien in favor of the Collateral Agent for the benefit
of the Lenders, plus (D) the greater of zero and the result of (x) all
unrestricted Cash and Cash Equivalents that are subject to a valid and perfected
First Priority Lien in favor of the Collateral Agent for the benefit of the
Lenders, minus (y) $50,000,000, plus (E) Advance Facility Reserves. For the
avoidance of doubt, the Specified MSR Value in clause (C) shall only include
rights to payment under those Servicing Agreements for which an acknowledgement
agreement from the relevant Specified Government Entity of the type set forth in
Section 5.15(c) has been obtained.

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means any event, change, effect, development,
circumstance or condition that has caused or could reasonably be expected to
cause a material adverse change, material adverse effect on and/or material
adverse developments with respect to (i) the business, general affairs, assets,
liabilities, operations, management, financial condition, stockholders’ equity
or results of operations or value of Parent, Borrower, each Subsidiary Guarantor
and each of their Subsidiaries taken as a whole; (ii) the ability of any Loan
Party fully and timely to perform its Obligations; (iii) the legality, validity,
binding effect or enforceability against a Loan Party of a Loan Document to
which it is a party; or (iv) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of Parent, the Borrower or any of their respective Subsidiaries in an
individual principal amount (or Net Mark-to-Market Exposure) of $15,000,000 or
more.

“Material Subsidiary” means, at any time, (i) each Domestic Subsidiary of Parent
or the Borrower that is not a Securitization Entity which represents (a) 5% or
more of Parent’s Consolidated Adjusted EBITDA, (b) 5% or more of Parent’s
Consolidated total assets or (c) 5% or more of Parent’s Consolidated total
revenues, in each case as determined at the end of the most recent fiscal
quarter of Parent based on the financial statements of Parent delivered pursuant
to Section 5.01(b) and (c) or (iii) any Subsidiary of Parent or the Borrower
designated by notice in writing given by the Borrower to the Administrative
Agent to be a “Material Subsidiary”; provided that any such Subsidiary so
designated as a “Material Subsidiary” shall at all times thereafter remain a
Material Subsidiary for the purposes of this Agreement unless otherwise agreed
to by the Borrower and the Required Lenders or unless such Material Subsidiary
ceases to be a Subsidiary in a transaction not prohibited hereunder; and
provided, further, that if at any time the Subsidiaries of Parent and the
Borrower (excluding all Excluded Subsidiaries and Securitization Entities) that
are not Material Subsidiaries because they do not meet the thresholds set forth
in clause (i) comprise in the aggregate more than (x) 6% of Parent’s
Consolidated Adjusted EBITDA, (y)

 

-22-



--------------------------------------------------------------------------------

6% of Parent’s Consolidated total assets or (z) 6% of Parent’s Consolidated
total revenues, in each case as determined at the end of the most recent fiscal
quarter of Parent based on the financial statements of Parent delivered pursuant
to this Agreement (but excluding from each such calculation the contribution of
Securitization Entities and Excluded Subsidiaries), then the Borrower shall, not
later than thirty (30) days after the date by which financial statements for
such quarter are required to be delivered pursuant to this Agreement,
(1) designate in writing to the Administrative Agent one or more of its
Subsidiaries as “Material Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and (2) comply with the provisions of
Section 5.10 applicable to such Subsidiaries. Schedule 1.01(d) contains a list
of all Material Subsidiaries as of the Closing Date.

“Maturity Date” means the Initial Term Loan Maturity Date and the New Term Loan
Maturity Date of any Series of New Term Loans.

“Moody’s” means Moody’s Investor Services, Inc.

“MSR” means mortgage servicing rights entitling the holder to service mortgage
loans.

“MSR Facility” means any financing arrangement of any kind, including, but not
limited to, financing arrangements in the form of repurchase facilities, loan
agreements, note issuance facilities and commercial paper facilities, with a
financial institution or other lender or purchaser, in each case, exclusively to
finance or refinance the purchase or origination by Parent or a Subsidiary of
Parent of MSRs originated or purchased by Parent or any Subsidiary of Parent.

“MSR Facility Trust” means any Person (whether or not a Subsidiary of the
Borrower) established for the purpose of issuing notes or other securities in
connection with an MSR Facility, which (i) notes and securities are backed by
specified MSRs originated or purchased by, and/or contributed to, such Person
from Parent, the Borrower or any of their respective Subsidiaries or (ii) notes
and securities are backed by specified MSRs purchased by, and/or contributed to,
such Person from Parent, the Borrower or any of their respective Subsidiaries.

“MSR Indebtedness” means Indebtedness in connection with a MSR Facility; the
amount of any particular MSR Indebtedness as of any date of determination shall
be calculated in accordance with GAAP.

“Multiemployer Plan” means any Employee Benefit Plan that is subject to Title IV
of ERISA and that is a “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA to which the Borrower or any of its ERISA Affiliates makes or is obligated
to make contributions.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Parent and its Subsidiaries with content substantially consistent with the
requirements for “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” for a Quarterly Report on Form 10-Q or Annual Report
on Form 10-K under the rules and regulations of the SEC, or any similar
successor provisions, which may be satisfied for the relevant period by delivery
of a Form 10-Q or Form 10-K, as applicable, as contemplated by Section 5.01
hereof.

“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a

 

-23-



--------------------------------------------------------------------------------

note receivable or otherwise, but only as and when so received) received by
Parent or any of its Subsidiaries from such Asset Sale, minus (ii) any bona fide
direct costs incurred in connection with such Asset Sale, including (1) income
or gains taxes paid or payable by the seller as a result of any gain recognized
in connection with such Asset Sale, (2) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the stock or assets (or the equity
of any Subsidiary owning the assets) in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (3) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Parent or any of its
Subsidiaries in connection with such Asset Sale or for adjustments to the sale
price in connection therewith, provided if all or any portion of any such
reserve is not used or is released, then the amount not used or released shall
comprise Net Cash Proceeds; and (b) with respect to any issuance or incurrence
of Indebtedness or any equity contribution to, or sale of equity by, Parent or
the Borrower, the cash proceeds thereof, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by Parent or any of its Subsidiaries (a) under any
casualty insurance policy in respect of a covered loss thereunder or (b) as a
result of the taking of any assets of the Borrower or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Parent or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Parent or such Subsidiary of Parent in respect
thereof and (b) any bona fide direct costs incurred in connection with any sale
of such assets as referred to in clause (i)(b) of this definition, including
income taxes payable as a result of any gain recognized in connection therewith.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition of “Indebtedness.” As used
in this definition, “unrealized losses” means the fair market value of the cost
to such Person of replacing such Hedge Agreement or such other Indebtedness as
of the date of determination (assuming the Hedge Agreement or such other
Indebtedness were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedge
Agreement or such other Indebtedness as of the date of determination (assuming
such Hedge Agreement or such other Indebtedness were to be terminated as of that
date).

“New Term Loan Commitments” as defined in Section 2.22.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.22.

“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“New Term Loans” as defined in Section 2.22.

“Non-Consenting Lender” has the meaning specified in Section 2.21.

 

-24-



--------------------------------------------------------------------------------

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Recourse Indebtedness” means, with respect to any specified Person or any
of its Subsidiaries, Indebtedness that is specifically advanced to finance the
acquisition of investment assets and secured only by the assets to which such
Indebtedness relates without recourse to such Person or any of its Subsidiaries
(other than subject to such customary carve-out matters for which such Person or
its Subsidiaries acts as a guarantor in connection with such Indebtedness, such
as fraud, misappropriation, breach of representation and warranty and
misapplication, unless, until and for so long as a claim for payment or
performance has been made thereunder (which has not been satisfied) at which
time the obligations with respect to any such customary carve-out shall not be
considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes).

“Not Otherwise Applied” means, with reference to (i) the Available Amount or
(ii) the amount of Net Cash Proceeds of equity contributions to, or the sale of
equity by, the Borrower received from and after the Closing Date, in each case
that is proposed to be applied to a particular use or transaction permitted by
this Agreement, that such amount has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction.

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice” means a Borrowing Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them and Lender Counterparties, under any Loan
Document or Hedge Agreement, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such Loan
Party, would have accrued on any Obligation, whether or not a claim is allowed
against such Loan Party for such interest in the related bankruptcy proceeding),
payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise.

“Obligee Guarantor” has the meaning specified in Section 7.07.

“OREAL Securities” means the asset backed notes issues pursuant to the
Indenture, dated as of July 1, 2007 between Ocwen Real Estate Asset Liquidating
Trust 2007-1, as issuer and Deutsche Bank National Trust Company, as indenture
trustee and custodian, and any related underlying whole loans or other
Securities.

“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, as amended, supplemented or otherwise modified,
and its by-laws, as amended, supplemented or otherwise modified, (ii) with
respect to any limited partnership, its certificate of limited partnership, as
amended, supplemented or otherwise modified, and its partnership agreement, as
amended, supplemented or otherwise modified, (iii) with respect to any general
partnership, its partnership agreement, as amended, supplemented or otherwise
modified and (iv) with respect to any limited liability company, its articles of
organization, as amended, supplemented or otherwise modified, and its operating
agreement, as amended, supplemented or otherwise modified. In the event any term
or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

-25-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, documentary, excise, property,
intangible, mortgage, recording or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21) (an “Assignment Tax”), but only to the extent
such Assignment Taxes are imposed as a result of a present or former connection
between the assignor or assignee and the jurisdiction imposing such Tax (other
than a connection arising from such assignor or assignee having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Loan Document).

“Parent” has the meaning specified in the preamble hereto.

“PATRIOT Act” has the meaning specified in Section 3.01(i).

“Payment Date” means (i) with respect to interest payments, (a) as to any Base
Rate Loan, the last day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Rate Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Rate Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Eurodollar Rate Loan, the date of
any repayment or prepayment made in respect thereof and (ii) with respect to
principal payments, the last Business Day of March, June, September and December
of each Fiscal Year, but if such date is not a Business Day, then the “Payment
Date” shall be the date of the next succeeding Business Day.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA.

“Perfection Certificate” means a certificate in form reasonably satisfactory to
the Collateral Agent that provides information with respect to the personal or
mixed property of each Loan Party.

“Permitted Acquisition” means (a) the Acquisition and (b) any other acquisition
by Parent, the Borrower or any Subsidiary Guarantors, whether by purchase,
merger or otherwise, of all or substantially all of the assets of, all of the
Equity Interests of, or a business line or unit or a division of, any Person
(such Person, the “Acquired Entity”); provided that:

(i) immediately prior thereto, and after giving effect thereto, no Default or
Event of Default shall have occurred and be Continuing or would result
therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Equity Interests in the nature of directors’
qualifying shares required pursuant to

 

-26-



--------------------------------------------------------------------------------

applicable law) acquired or otherwise issued by such Person or any newly formed
Subsidiary of Parent or the Borrower in connection with such acquisition shall
be owned 100.0% by Parent or the Borrower or a Subsidiary Guarantor thereof, and
Parent or the Borrower shall have taken, or caused to be taken, as of the date
such Person becomes a Subsidiary of Parent or the Borrower, each of the actions
set forth in Section 5.10 (to the extent applicable);

(iv) Parent and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.07 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
for which financial statements of Parent have been delivered pursuant to
Section 5.01(b) or (c);

(v) for acquisitions involving Acquisition Consideration of $50,000,000 or more,
Parent shall have delivered to the Administrative Agent at least ten
(10) Business Days prior to such proposed acquisition (or such shorter period as
consented to by the Administrative Agent in its sole discretion), (x) a
Compliance Certificate evidencing compliance with Section 6.07 as required under
clause (iv) above, (y) all other relevant financial information with respect to
such acquired assets, including the aggregate consideration for such acquisition
and any other information required to demonstrate compliance with Section 6.07
and (z) an updated version of Schedule 1.01(d);

(vi) any Person or assets or division as acquired in accordance herewith shall
be in the same business or lines of business in which Parent and/or its
Subsidiaries are engaged as of the Closing Date or similar or related
businesses; and

(vii) for all such acquisitions, Parent shall have delivered to the
Administrative Agent at least ten (10) Business Days prior to such proposed
acquisition a certificate of an Authorized Officer of Parent certifying
compliance with clauses (i) – (vi) above.

“Permitted Funding Indebtedness” means (i) any Permitted Servicing Advance
Facility Indebtedness, (ii) any Permitted Warehouse Indebtedness, (iii) any
Permitted Residual Indebtedness, (iv) any Permitted MSR Indebtedness, (v) any
Indebtedness of the type set forth in clauses (i) – (iv) of this definition that
is acquired by Parent or any of its Subsidiaries in connection with a Permitted
Acquisition or Servicing Acquisition, (vi) any facility that combines any
Indebtedness under clauses (i), (ii), (iii), (iv) or (v) of this definition and
(vii) any Permitted Refinancing of the Indebtedness under clauses (i), (ii),
(iii), (iv), (v) or (vi) of this definition and advanced to Parent or any of its
Subsidiaries based upon, and secured by, Servicing Advances, mortgage related
securities, loans, MSRs, consumer receivables, REO Assets or Residual Interests;
provided, however, that the excess (determined as of the most recent date for
which internal financial statements are available), if any, of (x) the amount of
any Indebtedness incurred in accordance with this clause (vii) for which the
holder thereof has contractual recourse to Parent or its Subsidiaries to satisfy
claims with respect thereto (excluding recourse for matters such as fraud,
misappropriation, breaches of representations and warranties and misapplication)
over (y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Indebtedness shall not be Permitted Funding Indebtedness
(but shall not be deemed to be a new incurrence of Indebtedness subject to
Section 6.01 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness incurred
under this clause (vii)).

“Permitted Liens” has the meaning specified in Section 6.02.

“Permitted MSR Indebtedness” means MSR Indebtedness; provided that the excess
(determined as of the most recent date for which internal financial statements
are available), if any, of (x) the amount of any such MSR Indebtedness for which
the holder thereof has contractual recourse to Parent or

 

-27-



--------------------------------------------------------------------------------

its Subsidiaries to satisfy claims with respect to such MSR Indebtedness
(excluding recourse for matters such as fraud, misappropriation, breaches of
representations and warranties and misapplication) over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
MSR Indebtedness shall not be Permitted MSR Indebtedness (but shall not be
deemed to be a new incurrence of Indebtedness subject to Section 6.01 except
with respect to, and solely to the extent of, any such excess that exists upon
the initial incurrence of such Indebtedness). The amount of any particular
Permitted MSR Indebtedness as of any date of determination shall be calculated
in accordance with GAAP.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(g) and (h), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended (except
by virtue of amortization of or prepayment of Indebtedness prior to such date of
determination); (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 6.01(g) and (h), at the
time thereof, no Default or Event of Default shall have occurred and be
Continuing; (d) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
either (i) subordinated in right of payment to the Obligations on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Indebtedness being modified, refinanced, refunded, renewed or extended or
(ii) in the form of Indebtedness permitted to be incurred under Section 6.01(o);
(e) Indebtedness of Parent, the Borrower or a Subsidiary Guarantor shall not
refinance Indebtedness of a Subsidiary of Parent that is not the Borrower or a
Subsidiary Guarantor; and (f) the material terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, interest rate
and redemption premium) of any such modification, refinancing, refunding,
renewal or extension, taken as a whole, are not materially less favorable to the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended.

“Permitted Residual Indebtedness” means any Indebtedness of Parent or any of its
Subsidiaries under a Residual Funding Facility; provided that the excess
(determined as of the most recent date for which internal financial statements
are available), if any of (x) the amount of any such Permitted Residual
Indebtedness for which the holder thereof has contractual recourse to Parent or
its Subsidiaries to satisfy claims with respect to such Permitted Residual
Indebtedness (excluding recourse for matters such as fraud, misappropriation,
breaches of representations and warranties and misapplication) over (y) the
aggregate (without duplication of amounts) Realizable Value of the assets that
secure such Permitted Residual Indebtedness shall be deemed not to be Permitted
Residual Indebtedness (but shall not be deemed to be a new incurrence of
Indebtedness subject to Section 6.01 except with respect to, and solely to the
extent of, any such excess that exists upon the initial incurrence of such
Indebtedness).

“Permitted Securitization Indebtedness” means Securitization Indebtedness;
provided that (i) in connection with any Securitization, any Warehouse
Indebtedness or MSR Indebtedness used to finance the purchase or origination of
any receivables subject to such Securitization is repaid in connection with such
Securitization to the extent of the net proceeds received by Parent and its
Subsidiaries from the applicable Securitization Entity and (ii) the excess
(determined as of the most recent date for which internal financial statements
are available), if any, of (x) the amount of any such Securitization
Indebtedness for

 

-28-



--------------------------------------------------------------------------------

which the holder thereof has contractual recourse to Parent or its Subsidiaries
to satisfy claims with respect to such Securitization Indebtedness (excluding
recourse for matters such as fraud, misappropriation, breaches of
representations and warranties and misapplication) over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
Securitization Indebtedness shall not be Permitted Securitization Indebtedness
(but shall not be deemed to be a new incurrence of Indebtedness subject to
Section 6.01 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness).

“Permitted Servicing Advance Facility Indebtedness” means any Indebtedness of
Parent or any of its Subsidiaries incurred under a Servicing Advance Facility;
provided, however, that the excess (determined as of the most recent date for
which internal financial statements are available), if any of (x) the amount of
any such Permitted Servicing Advance Facility Indebtedness for which the holder
thereof has contractual recourse to Parent or its Subsidiaries to satisfy claims
with respect to such Permitted Servicing Advance Facility Indebtedness
(excluding recourse for matters such as fraud, misappropriation, breaches of
representations and warranties and misapplication) over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
Permitted Servicing Advance Facility Indebtedness shall not be Permitted
Servicing Advance Facility Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.01 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness).

“Permitted Warehouse Indebtedness” means Warehouse Indebtedness; provided that
the excess (determined as of the most recent date for which internal financial
statements are available), if any, of (x) the amount of any such Warehouse
Indebtedness for which the holder thereof has contractual recourse to Parent or
its Subsidiaries to satisfy claims with respect to such Warehouse Indebtedness
(excluding recourse for matters such as fraud, misappropriation, breaches of
representations and warranties and misapplication) over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
Warehouse Indebtedness shall not be Permitted Warehouse Indebtedness (but shall
not be deemed to be a new incurrence of Indebtedness subject to Section 6.01
except with respect to, and solely to the extent of, any such excess that exists
upon the initial incurrence of such Indebtedness). The amount of any particular
Permitted Warehouse Indebtedness as of any date of determination shall be
calculated in accordance with GAAP.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” has the meaning specified in Section 5.01(o).

“Prepayment Notice” has the meaning specified in Section 2.11(a), which shall be
substantially in the form of Exhibit K.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Principal Office” means, with respect to the Administrative Agent, such
Person’s “Principal Office” as set forth on Schedule 1.01(c), or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to the Borrower, the Administrative
Agent and each Lender.

 

-29-



--------------------------------------------------------------------------------

“Projections” has the meaning specified in Section 5.01(d).

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Initial Term Loan of any Lender, the percentage obtained
by dividing (a) the Initial Term Loan Exposure of that Lender by (b) the
aggregate Initial Term Loan Exposure of all Lenders; and (ii) with respect to
all payments, computations, and other matters relating to New Term Loan
Commitments or New Term Loans of a particular Series, the percentage obtained by
dividing (a) the New Term Loan Exposure of that Lender with respect to that
Series by (b) the aggregate New Term Loan Exposure of all Lenders with respect
to that Series. For all other purposes with respect to each Lender, “Pro Rata
Share” means the percentage obtained by dividing (A) an amount equal to the sum
of the Initial Term Loan Exposure and the New Term Loan Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Initial Term Loan Exposure
and the aggregate New Term Loan Exposure of all Lenders.

“Public Lenders” has the meaning specified in Section 5.01(o).

“Purchase Agreement” has the meaning specified in the recitals hereto.

“Purchase Agreement Material Adverse Effect” means any condition, circumstance,
event, state of facts, change or effect that is materially adverse to the
Business (as defined in the Purchase Agreement) or the Purchased Assets (as
defined in the Purchase Agreement) or to Sellers’ ability to effect the
transactions contemplated in the Purchase Agreement or to perform their
obligations under the Purchase Agreement and the Ancillary Agreements (as
defined in the Purchase Agreement); provided that a Purchase Agreement Material
Adverse Effect shall not include any condition, circumstance, event, state of
facts, change or effect to the Business or the Purchased Assets resulting from
(i) conditions, circumstances, events or changes to the housing or mortgage
market or the mortgage servicing industry; (ii) the announcement or disclosure
of the transactions contemplated herein, (iii) general economic, regulatory or
political conditions or changes in the United States; (iv) military action or
acts of terrorism; (v) changes in Law or changes in GAAP or in the application
of GAAP that become effective after November 2, 2012, that Sellers are required
to adopt in accordance therewith; (vi) actions taken or not taken, in each case,
at the request of the Borrower with the consent of the Arrangers;
(vii) conditions in or changes to any financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or market index); (viii) changes in or with respect to any of the ratings
agencies, including in their legal organization, responsibilities, oversight
obligations or roles in the mortgage loan and securities markets; or (ix) any
effects on the Business resulting from the fact that Sellers will be operating
as debtors-in-possession under the Bankruptcy Code; and provided, further that,
in the case of each of clauses (i), (iii), (iv), (v) and (vii), the Business or
the Purchased Assets are not, or not reasonably likely to be, materially
disproportionately affected by such condition, circumstance, event, state of
facts, change or effect compared to other Persons engaged in the conduct of
businesses similar to the Business.

“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred.

“Realizable Value” of an asset means (i) with respect to any REO Asset, the
value realizable upon the disposition of such asset as determined by the Parent
in its reasonable discretion and consistent with customary industry practice and
(ii) with respect to any other asset, the lesser of (x) if applicable, the face
value of such asset and (y) the market value of such asset as determined by
Parent in accordance with the agreement governing the applicable Permitted
Servicing Advance Facility Indebtedness, Permitted Warehouse Indebtedness,
Permitted MSR Indebtedness or Permitted Residual Indebtedness, as the case may
be, (or, if such agreement does not contain any related provision, as determined
by senior management of Parent in good faith); provided, however, that the
realizable value of any asset described in clause (i) or (ii) above which an
unaffiliated third party has a binding contractual commitment to purchase from
Parent or any of its Subsidiaries shall be the minimum price payable to Parent
or such Subsidiary for such asset pursuant to such contractual commitment.

 

-30-



--------------------------------------------------------------------------------

“Refinancing” means the repayment in full and termination of any commitment to
make extensions of credit under the existing term loan facility of Parent under
the Senior Secured Term Loan Facility Agreement dated as of September 1, 2011
among Parent, as borrower, the subsidiary guarantors party thereto, the lenders
party thereto from time to time and Barclays as administrative agent and
collateral agent thereunder (as in effect on the date hereof, the “Existing Term
Loan”).

“Register” has the meaning specified in Section 2.04(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Relevant Four Fiscal Quarter Period” has the meaning specified in Section 8.02.

“REO Assets” of a Person means any real property owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a loan, Servicing Advance or other mortgage-related receivables.

“Replacement Lender” has the meaning specified in Section 2.21.

“Required Lenders” means one or more Lenders having or holding Initial Term Loan
Exposure and/or New Term Loan Exposure and representing more than 50% of the sum
of (i) the aggregate Initial Term Loan Exposure of all Lenders and (ii) the
aggregate New Term Loan Exposure of all Lenders.

“Residual Funding Facility” means any funding arrangement with a financial
institution or institutions or other lenders or purchasers under which advances
are made to Parent or any Subsidiary of Parent secured by Residual Interests.

“Residual Interests” means any residual, subordinated, reserve accounts and
retained ownership interest held by Parent or a Subsidiary in Securitization
Entities, Warehouse Facility Trusts and/or MSR Facility Trusts acquired or
created after the date hereof, regardless of whether required to appear on the
face of the Consolidated financial statements in accordance with GAAP.

 

-31-



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Parent, the
Borrower or any of their respective Subsidiaries now or hereafter outstanding,
except a dividend payable solely in shares of that class of stock to the holders
of that class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Parent, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding; (iii) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Parent, the Borrower or any of their
respective Subsidiaries now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness,
any preferred stock, and any Indebtedness convertible into any class of stock of
Parent, the Borrower or any of their respective Subsidiaries.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Sale Procedures” has the meaning specified in the Purchase Agreement.

“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.

“Secured Parties” has the meaning specified in the Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securitization” means a public or private transfer, sale or financing of
(i) Servicing Advances, (ii) mortgage loans, (iii) installment contracts,
(iv) deferred servicing fees and/or (v) other loans and related assets, (clauses
(i) – (v) above, collectively, the “Securitization Assets”) by which the Parent,
the Borrower or any of their respective Subsidiaries directly or indirectly
securitizes a pool of specified Securitization Assets including, without
limitation, any such transaction involving the sale of specified Servicing
Advances or mortgage loans to a Securitization Entity.

“Securitization Assets” has meaning specified in the definition of
“Securitization.”

“Securitization Entity” means (i) any Person other than the Borrower (whether or
not a Subsidiary of Parent or the Borrower) established for the purpose of
issuing asset-backed or mortgaged-backed or mortgage pass-through securities of
any kind (including collateralized mortgage obligations and net interest margin
securities), (ii) any special purpose Subsidiary established for the purpose of
selling, depositing or contributing Securitization Assets into a Person
described in clause (i) or holding securities in any related Securitization
Entity, regardless of whether such person is an issuer of securities; provided
that such Person is not an obligor with respect to any Indebtedness of Parent,
the Borrower or any Subsidiary

 

-32-



--------------------------------------------------------------------------------

Guarantor and (iii) any special purpose Subsidiary of Parent or the Borrower
formed exclusively for the purpose of satisfying the requirements of Credit
Enhancement Agreements and regardless of whether such Subsidiary is an issuer of
securities; provided that such Person is not an obligor with respect to any
Indebtedness of Parent, the Borrower or any Subsidiary Guarantor other than
under Credit Enhancement Agreements. As of the Closing Date, the entities
specified on Schedule 1.01(b) shall be deemed to satisfy the requirements of the
foregoing definition.

“Securitization Indebtedness” means (i) Indebtedness of Parent, the Borrower or
any of their respective Subsidiaries incurred pursuant to on-balance sheet
Securitizations and (ii) any Indebtedness consisting of advances made to Parent,
the Borrower or any of their respective Subsidiaries based upon securities
issued by a Securitization Entity pursuant to a Securitization and acquired or
retained by Parent, the Borrower or any of their respective Subsidiaries.

“Security Agreement” means the Pledge and Security Agreement to be executed by
Parent, the Borrower and each Subsidiary Guarantor on or prior to the Closing
Date, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements and all other instruments, documents and agreements
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to grant to the Collateral Agent, for the benefit of Secured
Parties, a First Priority Lien on the Collateral as security for the
Obligations.

“Sellers” has the meaning specified in the recitals hereto.

“Series” has the meaning specified in Section 2.22.

“Servicing” means loan servicing, sub-servicing rights and master servicing
rights and obligations including, without limitation, one or more of the
following functions (or a portion thereof): (a) the administration and
collection of payments for the reduction of principal and/or the application of
interest on a loan; (b) the collection of payments on account of Taxes and
insurance; (c) the remittance of appropriate portions of collected payments;
(d) the provision of full escrow administration; (e) the right to receive fees
and other compensation and any ancillary fees arising from or connected to the
assets serviced, earnings and other benefits of the related accounts and, in
each case, all rights, powers and privileges incident to any of the foregoing,
and expressly includes the right to enter into arrangements with third Person
that generate ancillary fees and benefits with respect to the serviced assets;
(f) the realization on the security for a loan; and (g) any other obligation
imposed on a servicer pursuant to a Servicing Agreement.

“Servicing Acquisition” has the meaning specified in Section 6.07(e).

“Servicing Advance Facility” means any funding arrangement with lenders
collateralized in whole or in part by Servicing Advances under which advances
are made to the Borrower or any of its Subsidiaries based on such collateral,
including the Advance Financing.

“Servicing Advances” means advances made by Parent, the Borrower or any of their
respective Subsidiaries in its capacity as servicer of any mortgage-related
receivables to fund principal, interest, escrow, foreclosure, insurance, tax or
other payments or advances when the borrower on the underlying receivable is
delinquent in making payments on such receivable; to enforce remedies, manage
and liquidate REO Assets; or that Parent, the Borrower or any of their
respective Subsidiaries otherwise advances in its capacity as servicer pursuant
to any Servicing Agreement.

 

-33-



--------------------------------------------------------------------------------

“Servicing Agreements” means any servicing agreements (including whole loan
servicing agreements for portfolios of whole mortgage loans), pooling and
servicing agreements, interim servicing agreements and other servicing
agreements, and any other agreement governing the rights, duties and obligations
of Parent, the Borrower or any of their respective Subsidiaries, including the
Fannie Mae and Freddie Mac servicing guide, as a servicer, under such servicing
agreements (including for the avoidance of doubt, any agreements related to
primary servicing, sub-servicing, special servicing and master servicing).

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Parent substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date or with
respect to any transaction contemplated to be undertaken after the Closing Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it shall incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Deferred Servicing Fees” means the right to payment, whether now or
hereafter acquired or created, of deferred fees payable to Parent, the Borrower
and their respective Subsidiaries under each of the Servicing Agreements either
(a) identified on Schedule 1.01(e)(A) or (b) pursuant to which any of Parent,
the Borrower and their respective Subsidiaries has provided Servicing for any
entity and/or transaction identified under the heading “Investor Name” set forth
on Schedule 1.01(e)(B), as each such schedule may be updated from time to time
in accordance with Section 5.01(m); provided, however, that “Specified Deferred
Servicing Fees” shall not include any rights to repayment of Servicing Advances.

“Specified Equity Contribution” has the meaning specified in Section 8.02.

“Specified Government Entities” means the Federal Housing Administration,
Veterans Administration, Ginnie Mae, Fannie Mae, Freddie Mac or other similar
governmental agencies or government sponsored programs.

“Specified MSR Value” means the value of all Specified MSRs of Parent, the
Borrower and their respective Subsidiaries, as determined by an independent
third party valuation firm, such as the Mortgage Industry Advisory Corporation
or a comparable firm reasonably acceptable to the Administrative Agent. For the
avoidance of doubt, “Specified MSR Value” shall not include the value of any
Specified Deferred Servicing Fees.

“Specified MSRs” means the right to payments owed to Parent, the Borrower and
their respective Subsidiaries, whether now or hereafter acquired or created,
under each of the Servicing Agreements either (a) identified on Schedule
1.01(e)(A) or (b) pursuant to which any of Parent, the Borrower and their
respective Subsidiaries provides Servicing for any entity and/or transaction
identified under the heading “Investor Name” set forth on Schedule 1.01(e)(B),
as each such schedule may be updated from time to time in accordance with
Section 5.01(m); provided, however, that “Specified MSRs” shall not include any
rights to repayment of Servicing Advances.

 

-34-



--------------------------------------------------------------------------------

“Specified Net Servicing Advances” means the amount of (A) the book value of all
Servicing Advances (including, but not limited to, all Unencumbered Servicing
Advances), less (B) the aggregate outstanding amounts under any Servicing
Advance Facility.

“Specified Purchase Agreement Representations” means the representations made by
or with respect to the Acquired Business in the Purchase Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower (or its applicable Affiliate) has the right to terminate its
obligations under the Purchase Agreement, or to decline to consummate the
Acquisition pursuant to the Purchase Agreement, as a result of a breach of such
representations in the Purchase Agreement.

“Specified Representations” means the representations and warranties of the Loan
Parties set forth in Sections 4.01, 4.02 and 4.07, in each case, related to, the
entering into and performance of this Agreement and the other Loan Documents,
4.05(a) and (b), 4.12, 4.16, 4.18, 4.20 and 4.21 (it being understood that the
representation in Section 4.21 shall be deemed qualified for purposes of this
definition, to the extent any security interest in any Collateral is not or
cannot be provided and/or perfected on the Closing Date (other than the pledge
and perfection of the security interests (1) in the equity securities of the
Loan Parties and (2) in other assets with respect to which a lien may be
perfected by the filing of a financing statement under the UCC or the filing of
Intellectual Property Security Agreements) after the Loan Parties’ use of
commercially reasonable efforts to do so).

“Subject Transaction” has the meaning specified in Section 6.07(e).

“Subordinated Indebtedness” means any unsecured Junior Indebtedness of Parent or
the Borrower the payment of principal and interest of which and other
obligations of Parent or the Borrower in respect thereof are subordinated to the
prior payment in full of the Obligations on terms and conditions satisfactory to
the Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Subsidiary Guarantor” means each Material Subsidiary of Parent or the Borrower;
provided that an Excluded Subsidiary shall not be a Subsidiary Guarantor.

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligations”.

“Syndication Agent” means Barclays, in its capacity as syndication agent,
together with its permitted successors in such capacity.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed, and
any related interest, penalties and additions to tax.

 

-35-



--------------------------------------------------------------------------------

“Terminated Lender” has the meaning specified in Section 2.21.

“Transaction Costs” means the fees, costs and expenses payable by the Borrower
on or prior to the Closing Date in connection with the transactions contemplated
by the Loan Documents.

“Transaction Documents” means the Acquisition Documents and the Loan Documents.

“Transactions” means, collectively, the transactions to occur on or prior to the
Closing Date pursuant to the Transaction Documents, including (a) the
consummation of the Acquisition, (b) the execution, delivery and performance of
the Loan Documents and the initial borrowings hereunder, (c) the Refinancing,
(d) the Advance Financing and (e) the payment of all fees and expenses to be
paid on or prior to the Closing Date and owing in connection with the foregoing.

“Type of Loan” means (i) a Base Rate Loan or (ii) a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unencumbered Servicing Advances” means all rights to reimbursement or payment,
whether now or hereafter acquired or created, of any Servicing Advances that do
not collateralize or secure any Servicing Advance Facility, and includes, in any
event, all rights to reimbursement or payment of Servicing Advances pursuant to
the Servicing Agreements either (a) identified on Schedule 1.01(e)(A) which are
indicated as unencumbered or (b) pursuant to which any of Parent, the Borrower
and their respective Subsidiaries has provided Servicing Advances on behalf of
or for the benefit of any entity and/or transaction identified under the heading
“Investor Name” set forth on Schedule 1.01(e)(B) which are labeled as
“Unencumbered Advances,” as such schedule may be updated from time to time in
accordance with Section 5.01(m).

“Warehouse Facility” means any financing arrangement of any kind, including, but
not limited to, financing arrangements in the form of repurchase facilities,
loan agreements, note issuance facilities and commercial paper facilities
(excluding in all cases, Securitizations), with a financial institution or other
lender or purchaser exclusively to (i) finance or refinance the purchase or
origination by Parent, the Borrower or a Subsidiary of Parent or the Borrower
of, provide funding to Parent, the Borrower or a Subsidiary of Parent or the
Borrower through the transfer of, loans, mortgage-related securities and other
mortgage-related receivables purchased or originated by Parent, the Borrower or
any Subsidiary of Parent or the Borrower in the ordinary course of business,
(ii) finance the funding of or refinance Servicing Advances; or (iii) finance or
refinance the carrying of REO Assets related to loans and other mortgage-related
receivables purchased or originated by Parent, the Borrower or any Subsidiary of
Parent or the Borrower; provided that such purchase or origination is in the
ordinary course of business.

“Warehouse Facility Trusts” means any Person (whether or not a Subsidiary of
Parent or the Borrower) established for the purpose of issuing notes or other
securities in connection with a Warehouse Facility, which notes and securities
are backed by (i) specified loans, mortgage-related securities and other
mortgage-related receivables purchased by, and/or contributed to, such Person
from Parent, the Borrower or any Subsidiary of Parent or the Borrower;
(ii) specified Servicing Advances purchased by, and/or contributed to, such
Person from Parent, the Borrower or any other Subsidiary of Parent or the
Borrower; or (iii) the carrying of REO Assets related to loans and other
mortgage-related receivables purchased by, and/or contributed to, such Person or
any Subsidiary of Parent or the Borrower.

 

-36-



--------------------------------------------------------------------------------

“Warehouse Indebtedness” means Indebtedness in connection with a Warehouse
Facility; provided that the amount of any particular Warehouse Indebtedness as
of any date of determination shall be calculated in accordance with GAAP.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the product obtained by
multiplying (y) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (z) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interest of which (other than (x) directors’ qualifying shares
required by law and (y) shares issued to foreign nationals to the extent
required by applicable law) is owned by such Person directly and/or through
other Wholly-Owned Subsidiaries.

Section 1.02 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Parent or the Borrower to Lenders
pursuant to Sections 5.01(a), 5.01(b) and 5.01(c) shall be prepared in
accordance with GAAP as in effect at the time of such preparation; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of a
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance with this
Agreement.

Section 1.03 Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article, a Section, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall”; and the words “asset” and “property” shall be construed as
having the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The terms lease and license shall include sub-lease and
sub-license, as applicable. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Except as
otherwise expressly provided herein or therein, any reference in this Agreement
or any other Loan Document to any agreement, document or instrument shall mean
such agreement, document or instrument as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement or such Loan Document.

 

-37-



--------------------------------------------------------------------------------

ARTICLE II

THE FACILITY

Section 2.01 Term Loan Facility.

(a) Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make on the Closing Date an Initial Term Loan to the
Borrower in an amount equal to such Lender’s Pro Rata Share relative to the
total amount of Borrowings specified in the Borrowing Notice, up to the amount
of such Lender’s Initial Term Loan Commitment. Any amount borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.11(a) and 2.12, all amounts owed hereunder with respect to
the Initial Term Loans shall be paid in full no later than the Initial Term Loan
Maturity Date. Each Lender’s Initial Term Loan Commitment shall terminate
immediately and without further action to the extent not drawn on the Closing
Date. The aggregate amount of Initial Term Loans requested in the Borrowing
Notice on the Closing Date shall not exceed the aggregate amount of Initial Term
Loan Commitments.

(b) Borrowing Mechanics.

(i) The Borrower shall deliver to the Administrative Agent a fully executed
Borrowing Notice no later than 11:00 a.m. (New York City time) (i) with respect
to Base Rate Loans, one (1) Business Day, and (ii) with respect to Eurodollar
Rate Loans, three (3) Business Days, prior to the Closing Date or the Increased
Amount Date, as applicable. Promptly upon receipt by the Administrative Agent of
such Borrowing Notice, the Administrative Agent shall notify each Lender of the
proposed Borrowing.

(ii) Each Lender shall make its Initial Term Loan available to the
Administrative Agent in an amount based on its Pro Rata Share of Borrowings
under the Borrowing Notice in accordance with Section 2.02 not later than
12:00 p.m. (New York City time) on the Closing Date, by wire transfer of same
day funds in Dollars, at the Principal Office designated by the Administrative
Agent. Upon satisfaction or waiver of the conditions precedent specified herein,
the Administrative Agent shall make the proceeds of the Initial Term Loans
available to the Borrower on the Closing Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from Lenders to be credited to the account of the Borrower
at the Principal Office designated by the Administrative Agent or to such other
account as may be designated in writing to the Administrative Agent by the
Borrower.

(iii) Each New Term Loan Lender shall make its New Term Loan available to the
Administrative Agent in an amount based on its Pro Rata Share of Borrowings
under the Borrowing Notice in accordance with Section 2.02 not later than
12:00 p.m. (New York City time) on the applicable Increased Amount Date, by wire
transfer of same day funds in Dollars, at the Principal Office designated by the
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the New
Term Loans available to the Borrower on such Increased Amount Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Loans
received by the Administrative Agent from the New Term Loan Lenders to be
credited to the account of the Borrower at the Principal Office designated by
the Administrative Agent or to such other account as may be designated in
writing to the Administrative Agent by the Borrower.

Section 2.02 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default

 

-38-



--------------------------------------------------------------------------------

by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder nor shall any Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Loan requested hereunder.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the Closing Date or Increased Amount Date, as
applicable, that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Loan requested on such date,
the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on the Closing Date or Increased Amount
Date, as applicable, and the Administrative Agent may, in its sole discretion,
but shall not be obligated to, make available to the Borrower a corresponding
amount on such date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from the Closing Date or Increased
Amount Date, as applicable, until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three (3) Business Days and thereafter
at the Base Rate. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest
thereon, for each day from the Closing Date or Increased Amount Date, as
applicable, until the date such amount is paid to the Administrative Agent, at
the rate payable hereunder for Base Rate Loans for such Class of Loans. Nothing
in this Section 2.02(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

Section 2.03 Use of Proceeds. The proceeds of the Loans made on the Closing Date
shall be applied by the Borrower (a) together with the Advance Financing and
cash on hand, to fund all or a portion of the Acquisition in accordance with the
provisions of the Purchase Agreement and (b) to pay fees and expenses incurred
in connection with the Transactions. No portion of the proceeds of any Loan
shall be used in any manner that causes or might cause such Loan or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X or any other regulation thereof or to violate the Exchange Act.

Section 2.04 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s Obligations in respect of any applicable Loans; and provided,
further, that in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.

(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the principal and interest amounts of Loans
of each Lender from time to time (the “Register”). The Register shall be
available for inspection by the Borrower or any Lender (with respect to any
entry relating to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice. The Administrative Agent shall record, or
shall cause to be recorded, in the Register the Loans in accordance with the
provisions of Section 10.06(h), and each repayment or prepayment in respect of
the principal amount of the Loans (and related interest amounts), and any such
recordation shall be conclusive and binding on the Borrower and each Lender,
absent manifest error; provided that failure to make any such

 

-39-



--------------------------------------------------------------------------------

recordation, or any error in such recordation, shall not affect the Borrower’s
Obligations in respect of any Loan. The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s non-fiduciary agent solely for
purposes of maintaining the Register as provided in this Section 2.04, and the
Borrower hereby agrees that, to the extent the Administrative Agent serves in
such capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, the Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.06) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after the Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Loan.

Section 2.05 Interest.

(a) Except as otherwise set forth herein, each Initial Term Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii) if a Eurodollar Rate Loan, at the Eurodollar Rate plus the Applicable
Margin.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by the Borrower and notified to the Administrative Agent and Lenders pursuant to
the Borrowing Notice or Conversion/Continuation Notice, as the case may be. If
on any day a Loan is outstanding with respect to which a Borrowing Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.

(c) In the event the Borrower fails to specify between a Base Rate Loan or a
Eurodollar Rate Loan in the Borrowing Notice or Conversion/Continuation Notice,
such Loan (if outstanding as a Eurodollar Rate Loan) shall be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan (or if outstanding as a Base Rate Loan shall remain as, or
(if not then outstanding) shall be made as, a Base Rate Loan). In the event the
Borrower fails to specify an Interest Period for any Eurodollar Rate Loan in the
Borrowing Notice or Conversion/Continuation Notice, the Borrower shall be deemed
to have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to the Borrower
and each Lender.

(d) Interest payable pursuant to Section 2.05(a) shall be computed for Base Rate
Loans (other than Base Rate Loans calculated pursuant to clause (iii) of the
definition of “Base Rate”) on the basis of a 365-day year (or a 366-day year, as
applicable) and for Eurodollar Rate Loans and Base Rate Loans calculated
pursuant to clause (iii) of the definition of “Base Rate” on the basis of a
360-day year for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the last Payment Date with respect
to such Loan or, with respect to a Base Rate Loan being converted from a

 

-40-



--------------------------------------------------------------------------------

Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan to
such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided that if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Payment Date with
respect to interest accrued on and to each such Payment Date; (ii) shall accrue
on a daily basis and shall be payable in arrears upon any prepayment of such
Loan, whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) shall accrue on a daily basis and shall be payable in arrears
at maturity of such Loan, including final maturity of such Loan; provided that
with respect to any voluntary prepayment of a Base Rate Loan, accrued interest
shall instead be payable on the applicable Payment Date.

Section 2.06 Conversion/Continuation.

(a) Subject to Section 2.16 and so long as no Default or Event of Default shall
have occurred and then be Continuing, the Borrower shall have the option:

(i) to convert at any time all or any part of the Loans equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount from one Type of Loan
to another Type of Loan; provided that a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless the Borrower shall pay all amounts due under Section 2.16(c) in
connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loans, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loans.

(b) Upon the occurrence and during the continuance of an Event of Default, each
outstanding Eurodollar Rate Loan shall be converted to a Base Rate Loan upon the
expiration of the applicable Interest Period.

(c) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 10:00 a.m. (New York City time) at least
three (3) Business Days in advance of the conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans. Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

Section 2.07 Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 8.01(a), (h) or (i), the principal amount of
all Loans outstanding and, to the extent permitted by applicable law, any
interest payments on the Loans or any fees or other amounts owed hereunder that,
in either case, are then due and owing, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws or any other act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign) payable on
demand by the Administrative Agent at a rate (the “Default Rate”) that is
2.00% per annum in excess of the interest rate otherwise payable hereunder with
respect to the applicable Loans; provided that in the case of Eurodollar Rate
Loans, upon the expiration of the Interest Period in effect at the time any such
increase in

 

-41-



--------------------------------------------------------------------------------

interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2.00% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this Section 2.07 is not a permitted alternative to
timely payment and shall not constitute a waiver of any such Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent
or any Lender.

Section 2.08 Fees.

(a) On the Closing Date, the Borrower shall pay to the Lenders upfront fees in
amounts determined by the Arrangers not to exceed, in the aggregate, 0.50% of
the total amount of the Initial Term Loans on the Closing Date. Such upfront
fees will be in all respects fully earned, due and payable on the Closing Date
and non-refundable and non-creditable thereafter.

(b) The Borrower agrees to pay to the Agents and the Arrangers such fees in the
amounts and at the times separately agreed upon as set forth in the Fee Letter.

Section 2.09 Payments. The principal amounts of the Initial Term Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) on each
Payment Date, commencing June 30, 2013, based on an amortization schedule, as
set forth in Schedule 2.09 as such Schedule may be supplemented or increased
from time to time pursuant to a Joinder Agreement to reflect an increase in the
size of the Initial Term Loans pursuant to Section 2.22, and the balance of the
Initial Term Loans shall be repaid at the Initial Term Loan Maturity Date;
provided that, except as set forth above, in the event any New Term Loans are
made, such New Term Loans shall be repaid after the applicable Increased Amount
Date based on an amortization schedule, if any, determined by the Borrower and
the applicable holders of the New Term Loans.

Notwithstanding the foregoing, (x) such amounts owed hereunder shall be reduced
in connection with any voluntary or mandatory prepayments of the Loans, in
accordance with Sections 2.11, 2.12 and 2.13, as applicable; and (y) the Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the applicable Maturity Date.

Section 2.10 Reserved.

Section 2.11 Voluntary Prepayments.

(a) Subject to Section 2.11(c), the Borrower may, upon written notice to the
Administrative Agent (a “Prepayment Notice”), at any time and from time to time
voluntarily prepay the Loans in whole or in part without premium or penalty
subject however to any breakage costs due in accordance with Section 2.16(c);
provided that the Borrower may prepay any such Loans on any Business Day in
whole or in part, in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

(b) All such prepayments shall be made (i) upon not less than one Business Day’s
prior written notice in the case of Base Rate Loans; and (ii) upon not less than
three (3) Business Days’ prior written notice in the case of Eurodollar Rate
Loans, in each case in the form of a written Prepayment Notice and given to the
Administrative Agent by 12:00 noon (New York City time) on the date required
(and the Administrative Agent shall promptly transmit to each Lender such
Prepayment Notice and the amount of each Lender’s ratable share of such
prepayment by telefacsimile or telephone). Upon the giving of any such
Prepayment Notice, the principal amount of the Loans specified in such notice
shall become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in Section 2.13.

 

-42-



--------------------------------------------------------------------------------

(c) In the event that all or any portion of the Initial Term Loans are
(i) repaid through voluntary or mandatory repayments from the incurrence of
Indebtedness having a lower effective yield (whether by reason of the interest
rate applicable to such Indebtedness, the application of a Eurodollar or Base
Rate “floor” or by reason of the issuance of such Indebtedness at a discount)
than the Initial Term Loans or (ii) repriced pursuant to an amendment pursuant
to which the effective yield (whether by reason of the interest rate applicable
to such Indebtedness, the application of a Eurodollar or Base Rate “floor” or by
reason of the issuance of such Indebtedness at a discount or with upfront fees
payable to all lenders but excluding customary arranger and underwriting fees)
is less than the effective yield applicable to the Initial Term Loans on the
date immediately prior to such amendment, each Lender holding Initial Term Loans
shall be paid an amount equal to 1.0% of the amount of such Initial Term Loans
repaid or repriced, if such repayment or repricing is effected prior to the one
year anniversary of the Closing Date.

Section 2.12 Mandatory Repayment.

(a) Issuance or Incurrence of Debt. On the date of receipt by Parent, the
Borrower or any of their respective Subsidiaries of any Net Cash Proceeds from
the issuance or incurrence of any Indebtedness of Parent, the Borrower or any of
their respective Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.01), the Borrower shall prepay
the Loans in an aggregate amount equal to 100% of such Net Cash Proceeds.

(b) Asset Sales. No later than the first Business Day following the date of
receipt by Parent, the Borrower or any of their respective Subsidiaries of any
Net Cash Proceeds in respect of any Asset Sale (other than Asset Sales permitted
by Section 6.08(k)), the Borrower shall prepay the Loans in an aggregate amount
equal to such Net Cash Proceeds; provided that (i) so long as no Event of
Default shall have occurred and be Continuing at the time of receipt of such
proceeds and (ii) upon written notice to the Administrative Agent, directly or
through one or more of its Subsidiaries, the Borrower shall have the option to
invest such Net Cash Proceeds within two hundred seventy (270) days of receipt
thereof in assets of the general type used in the business of the Borrower and
its Subsidiaries (provided that if, prior to the expiration of such two hundred
seventy (270) day period, the Borrower, directly or through its Subsidiaries,
shall have entered into a binding agreement providing for such investment on or
prior to the expiration of an additional ninety (90) day period, such two
hundred seventy (270) day period shall be extended to the date provided for such
investment in such binding agreement); provided, further, that with respect to
any Asset Sale consummated as part of an HLSS Transaction, notwithstanding
anything in the foregoing to the contrary, the Borrower shall have the option to
either (x) invest, within one hundred eighty (180) days of receipt of such Net
Cash Proceeds, in MSRs and related assets (including, but not limited to,
advances, related reserves, the interest-only portion of a mortgage or
asset-backed security included as part of the MSR sale, deferred servicing fees,
related goodwill, associated Cash and servicing operations) or (y) prepay the
Loans with such Net Cash Proceeds. Notwithstanding the foregoing, any Lender may
elect, by notice to the Administrative Agent by telephone (confirmed by
facsimile) at least two Business Days prior to the prepayment date, to decline
all or any portion of any prepayment of its Loans pursuant to this
Section 2.11(b), in which case the aggregate amount of the prepayment that would
have been applied to prepay Loans but was so declined shall be retained by the
Borrower

(c) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Parent, the Borrower or any of their respective
Subsidiaries, or the Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, the Borrower shall prepay the Loans in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided
that, so long as no Event of Default shall have occurred and be continuing, the
Borrower shall have the option, directly or

 

-43-



--------------------------------------------------------------------------------

through one or more of its Subsidiaries to use such Net Insurance/Condemnation
Proceeds within two hundred seventy (270) days of receipt thereof for repair of
any damage related thereto or replacement of the affected assets or for
investment in assets of the general type used in the business of the Borrower
and its Subsidiaries (provided that if, prior to the expiration of such two
hundred seventy (270) day period, the Borrower, directly or through its
Subsidiaries, shall have entered into a binding agreement providing for such
investment on or prior to the expiration of an additional ninety (90) day
period, such two hundred seventy (270) day period shall be extended to the date
provided for such investment in such binding agreement).

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2013), the Borrower shall, no later than ninety days after the end
of such Fiscal Year, prepay the Loans in an aggregate amount equal to (i) 50% of
such Consolidated Excess Cash Flow, minus (ii) voluntary repayments of the Loans
pursuant to Section 2.11 during such Fiscal Year or after such Fiscal Year end
and prior to the time such prepayment pursuant to this clause is due other than
prepayments funded with the proceeds of Indebtedness, Equity Interests or Asset
Sales; provided that if, as of the last day of the most recently ended Fiscal
Year, the Corporate Leverage Ratio (determined for any such period by reference
to the Compliance Certificate delivered pursuant to Section 5.01(e) calculating
the Corporate Leverage Ratio as of the last day of such Fiscal Year) shall be
greater than 0.50 to 1.00 but less than or equal to 1.00 to 1.00, the Borrower
shall only be required to make the prepayments and/or reductions otherwise
required hereby in an amount equal to (i) 25% of such Consolidated Excess Cash
Flow, minus (ii) voluntary repayments of the Loans pursuant to Section 2.11
during such Fiscal Year other than prepayments funded with the proceeds of
Indebtedness, Equity Interests or Asset Sales; provided, further that if, as of
the last day of the most recently ended Fiscal Year, the Corporate Leverage
Ratio (determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.01(e) calculating the Corporate Leverage Ratio
as of the last day of such Fiscal Year) shall be 0.50 to 1.00 or less, the
Borrower shall not be required to make any prepayments for such Fiscal Year
under this Section 2.12(d).

(e) Repayment Certificate. Concurrently with any repayment of the Loans pursuant
to Section 2.12(a), (b), (c) or (d), the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds, payments or excess
cash, as applicable. In the event that the Borrower shall subsequently determine
that the actual amount received exceeded the amount set forth in such
certificate, the Borrower shall promptly make an additional prepayment of the
Loans in an amount equal to such excess, and the Borrower shall concurrently
therewith deliver to the Administrative Agent a certificate of an Authorized
Officer demonstrating the determination of such excess.

Section 2.13 Application of Prepayments.

(a) Application of Prepayments. Any prepayment of any Loan pursuant to
Section 2.11(a) or 2.12 shall be applied as follows:

first, to prepay Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof) and further applied to the remaining
scheduled Installments of principal of the Loans (x) as directed by the Borrower
in the case of Section 2.11(a) (or, if no such direction is given, then on a pro
rata basis) and (y) in direct order of maturity, in the case of Section 2.12;

second, to pay any accrued and unpaid interest and any other amounts in respect
of the Loans outstanding on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof); and

third, to satisfy any other outstanding Obligations of the Borrower on a pro
rata basis hereunder by the amount of such prepayment remaining.

(b) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment of the Loans shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.16(c).

 

-44-



--------------------------------------------------------------------------------

Section 2.14 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of Lenders. For purposes of computing interest and fees, funds received
by the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than a
prepayment of a Base Rate Loan prior to the applicable Maturity Date) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day.

(f) The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).

(g) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.01(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made

 

-45-



--------------------------------------------------------------------------------

until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the Default Rate from the date such amount was due and payable until the date
such amount is paid in full.

(h) If an Event of Default shall have occurred and be continuing, and the
maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in the Security Agreement.

Section 2.15 Ratable Sharing. The Lenders hereby agree among themselves that, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Loan Documents (collectively,
the “Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify the Administrative Agent and each other Lender of the receipt
of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or counterclaim with respect to any and all monies owing by the Borrower
to that holder with respect thereto as fully as if that holder were owed the
amount of the participation held by that holder. The provisions of this
Section 2.15 shall not be construed to apply to (a) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or (b) any payment obtained by any Lender as consideration for the assignment or
sale of a participation in any of its Loans or other Obligations owed to it.

Section 2.16 Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Eurodollar Rate,” the Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, Eurodollar Rate Loans until such
time as the Administrative Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist and (ii) any Borrowing
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all

 

-46-



--------------------------------------------------------------------------------

parties hereto) that the making, maintaining or continuation of its Eurodollar
Rate Loans (i) has become unlawful as a result of compliance by such Lender in
good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each other
Lender). If the Administrative Agent receives a notice from any Lender pursuant
to clause (i) of the preceding sentence or a notice from Lenders constituting
the Required Lenders pursuant to clause (ii) of the preceding sentence,
thereafter (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Base Rate Loans to, Eurodollar Rate Loans shall be suspended until
such notice shall be withdrawn by each Affected Lender, (2) to the extent such
determination by an Affected Lender relates to a Eurodollar Rate Loan then being
requested by the Borrower pursuant to a Borrowing Notice or a
Conversion/Continuation Notice, the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or, in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Borrowing Notice or
a Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 2.16(c), to rescind such Borrowing Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile) to the Administrative Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above
(which notice of rescission the Administrative Agent shall promptly transmit to
each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Borrowing Notice, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a Prepayment Notice given by the Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves (including any basic
marginal, special, supplemental,

 

-47-



--------------------------------------------------------------------------------

emergency or other reserves) with respect to Eurodollar Rate Loans against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator, additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Eurodollar Rate Loan by such Lender (as determined by such
Lender in good faith), which shall be due and payable on each date on which
interest is payable on such Eurodollar Rate Loan, provided the Borrower shall
have received at least ten (10) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice ten (10) days prior to the relevant Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

(f) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.16 and under Section 2.17 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant the definition of “Eurodollar Rate” in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States of America; provided that each Lender may
fund each of its Eurodollar Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.16 and under Section 2.17.

Section 2.17 Increased Costs; Capital Adequacy; Liquidity.

(a) Compensation For Increased Costs. In the event that any Lender shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law
(i) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any reserve contemplated by Section 2.16(e)), (ii) imposes
any other condition (other than with respect to any Tax) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market or (iii) subjects such Lender to any incremental Tax
(other than a Tax indemnifiable under Section 2.18 or an Excluded Tax); and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.17(a), which statement shall be conclusive and binding upon all
parties hereto absent demonstrable error.

(b) Capital Adequacy or Liquidity Adjustment. In the event that any Lender shall
have determined that the adoption, effectiveness, phase-in or applicability of
any Change in Law regarding capital adequacy, liquidity or compliance by any
Lender (or its applicable lending office) with any Change in Law regarding
capital adequacy or liquidity has or would have the effect of reducing the rate
of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans, or
participations therein or other obligations hereunder with respect to the Loans,
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase-in, applicability,
change or compliance (taking into consideration

 

-48-



--------------------------------------------------------------------------------

the policies of such Lender or such controlling corporation with regard to
capital adequacy or liquidity), then from time to time, within five (5) Business
Days after receipt by the Borrower from such Lender of the statement referred to
in the next sentence, the Borrower shall pay to such Lender such additional
amount or amounts as shall compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to the Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.17(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.17 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.17 for any
increased costs incurred or reductions suffered if Lender fails to provide
Borrower with notice of such increased costs or reductions within ninety
(90) days of such Lender actually incurring such increased costs (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 2.18 Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any Loan
Party hereunder or under the other Loan Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax.

(b) Withholding of Taxes. If any Loan Party, the Administrative Agent or any
other Person is required by law (as determined in the good faith discretion of
the applicable withholding agent) to make any deduction or withholding on
account of any Tax from any sum paid or payable by any Loan Party to the
Administrative Agent or any Lender under any of the Loan Documents: (i) if a
Loan Party is the applicable withholding agent, the applicable Loan Party shall
pay any such Tax to the relevant Governmental Authority in accordance with
applicable law; (ii) if such Tax is an Indemnified Tax or Other Tax, the sum
payable by such Loan Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment
(including, in respect of any amounts payable under this Section 2.18), the
Administrative Agent or such Lender, as the case may be, receives a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and (iii) within thirty (30) days after any Loan
Party has paid any sum from which any Loan Party is required by law to make any
deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which any Loan Party is required by clause (i) above to pay,
the Borrower shall deliver to the Administrative Agent evidence satisfactory to
the other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority.

(c) Status of Lenders. (1) Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
tax with respect to any payments to be made to such Lender under the Loan
Documents, or otherwise required by the Borrower or the Administrative Agent to
determine the extent to which any tax is required to be withheld; provided that
a Lender will not be required to deliver any documentation with respect to any
Tax other than U.S. federal income or withholding (including backup withholding)
taxes to the extent such Lender determines, in its reasonable discretion, that
delivering such documentation would be materially prejudicial to such Lender’s
legal or commercial position. Each such Lender shall, whenever a

 

-49-



--------------------------------------------------------------------------------

lapse in time or change in circumstances renders any documentation previously
provided by such Lender under this Section 2.18(c) (including pursuant to
paragraph (2) below) expired, obsolete or inaccurate in any respect, promptly
deliver to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so.

(2) Without limiting the generality of the foregoing:

Each Lender that is a United States person (as defined in Section 7701(a)(30) of
the Internal Revenue Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding.

Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Internal Revenue Code) shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement (and from time to time thereafter when required by Law or upon
the reasonable request of the Borrower or the Administrative Agent) whichever of
the following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(B) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (I) a certificate,
in substantially the form of Exhibit F (any such certificate a “Certificate re
Non-Bank Status”), or any other form approved by the Administrative Agent, to
the effect that such Lender is not (x) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (y) a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (z) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code, and that no payments in
connection with the Loan Documents are effectively connected with such Lender’s
conduct of a U.S. trade or business and (II) two duly completed copies of
Internal Revenue Service Form W-8BEN (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or a participating Lender that has transferred its
beneficial ownership to a participant), Internal Revenue Service Form W-8IMY (or
any successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN,
Certificate re Non-Bank Status, Form W-9, Form W-8IMY (or other successor forms)
or any other required information from each beneficial owner, as applicable
(provided that, if the Lender is a partnership (and not a participating Lender)
and one or more of the Lender’s direct or indirect partners are claiming the
portfolio interest exemption, the Certificate re Non-Bank Status may be provided
by such Lender on behalf of such direct or indirect partners), or

(E) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of Law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

 

-50-



--------------------------------------------------------------------------------

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Internal Revenue Code, as applicable),
such Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Administrative Agent as may be necessary for the Borrower
and the Administrative Agent to comply with their FATCA obligations, to
determine whether such Lender has or has not complied with such Lender’s FATCA
obligations and, if necessary, to determine the amount to deduct and withhold
from such payment. Solely for purposes of the immediately preceding sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Notwithstanding any other provision of this Section 2.18(c), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

(d) Refunds. If any Lender becomes aware that it is entitled to claim a refund
from a Governmental Authority in respect of Taxes as to which the Borrower has
paid additional amounts pursuant to Section 2.18(b) or indemnification payments
pursuant to Section 2.18(g), it shall make reasonable efforts to timely so
advise the Borrower and, if the Borrower so requests, to seek such refund at the
Borrower’s expense; provided, however, that no Lender shall be required to take
any action hereunder which, in the sole discretion of such Lender, would cause
such Lender or its applicable lending office to suffer a material economic,
legal or regulatory disadvantage. If any Lender actually receives a payment of a
refund (including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Tax as to which the Borrower has paid additional
amounts pursuant to Sections 2.18(b) or indemnification payments under
Section 2.18(g), it shall within ninety (90) days from the date of the receipt
of such refund pay over the amount of such refund to the Borrower, net of all
reasonable out-of-pocket expenses of such Lender (including any Taxes) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). The Borrower agrees to repay any amount
paid over to the Borrower (plus penalties, interest or other reasonable charges
paid by such Lender) to such Lender in the event such Lender is required to
repay such refund to such Governmental Authority. This Section 2.18(d) shall not
be construed to require a Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to any Loan Party
or any other Person.

(e) Contests. If the Borrower determines that a reasonable basis exists for
contesting a Tax, the Borrower shall make reasonable efforts to timely advise
the relevant Lender and at the Borrower’s written request, the relevant Lender
shall make reasonable efforts to cooperate with the Borrower in challenging such
Tax at the Borrower’s expense; provided, however, that no Lender shall be
required to take any action hereunder which, in the sole discretion of such
Lender, would cause such Lender or its applicable lending office to suffer a
material economic, legal or regulatory disadvantage.

(f) Other Taxes. Without limiting or duplicating the provisions of Sections
2.18(a) or (b), the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

-51-



--------------------------------------------------------------------------------

(g) Indemnification. Without limiting or duplicating the provisions of Sections
2.18(a), (b) or (f), the Borrower shall, within 15 days after written demand
therefor, indemnify and hold harmless the Administrative Agent and each Lender
from and against any Indemnified Taxes or Other Taxes payable by such
Administrative Agent or Lender, including any Indemnified Taxes or Other Taxes
imposed on or with respect to any additional amounts or indemnification payments
made under this Section 2.18, and any reasonable expenses related thereto,
whether or not such Indemnified Taxes or Other Taxes are correctly or legally
imposed or asserted by the applicable Governmental Authority. A certificate as
to the amount of any such Tax (along with a written statement setting forth in
reasonable detail the basis and calculation of such amounts) delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

Section 2.19 Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.16, 2.17 or 2.18,
it shall, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Loans, including any Affected
Loans, through another office of such Lender or (b) take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.16, 2.17 or 2.18 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Loans or the interests of such Lender; provided that such Lender shall not
be obligated to utilize such other office or take such other measures pursuant
to this Section 2.19 unless the Borrower agrees to pay all incremental expenses
incurred by such Lender as a result of utilizing such other office or taking
such other measures as described above. A certificate as to the amount of any
such expenses payable by the Borrower pursuant to this Section 2.19 (setting
forth in reasonable detail the basis for requesting such amount) submitted by
such Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive absent manifest error.

Section 2.20 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender” for purposes of any
amendment, waiver or consent with respect to any provision of the Loan Documents
that requires the approval of the Required Lenders. During any Default Period
with respect to an Insolvency Defaulting Lender, any amounts that would
otherwise be payable to such Insolvency Defaulting Lender under the Loan
Documents (including, without limitation, voluntary and mandatory prepayments
and fees) may, in lieu of being distributed to such Insolvency Defaulting
Lender, at the written direction of the Borrower to the Administrative Agent, be
retained by the Administrative Agent to collateralize indemnification and
reimbursement obligations of such Insolvency Defaulting Lender in an amount
reasonably determined by the Administrative Agent. The rights and remedies
against a Defaulting Lender under this Section 2.20 are in addition to other
rights and remedies which the Borrower may have against such Defaulting Lender
as a result of it becoming a Defaulting Lender and which the Administrative
Agent or any Lender may have against such Defaulting Lender with respect
thereto. The Administrative Agent shall not be required to ascertain or inquire
as to the existence of any Funds Defaulting Lender or Insolvency Defaulting
Lender.

Section 2.21 Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments

 

-52-



--------------------------------------------------------------------------------

under Section 2.16, 2.17 or 2.18, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect and (iii) such Lender shall fail to withdraw
such notice within five Business Days after the Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Borrower’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.05(b) or (c)(i), the consent of
the Required Lenders (or the requisite percentage of Lenders under
Section 10.05(c)(i)) shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
the Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans in full to one or more Eligible Assignees (each a “Replacement
Lender”) in accordance with the provisions of Section 10.06 and the Borrower
shall pay the fees, if any, payable thereunder in connection with any such
assignment from an Increased Cost Lender, a Non-Consenting Lender or Insolvency
Defaulting Lender, and the Funds Defaulting Lender (if not also an Insolvency
Defaulting Lender) shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Lender; provided that (1) on the
date of such assignment, the Replacement Lender shall pay to the Terminated
Lender an amount equal to the sum of an amount equal to the principal of, and
all accrued interest on, all outstanding Loans of the Terminated Lender; (2) on
the date of such assignment, the Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.16(c), 2.17 or 2.18; or otherwise as if
it were a prepayment and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided that any rights of such Terminated Lender to
additional amounts and indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.06. In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one Business Day after receipt of such notice, each Lender hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.06 on behalf of a Non-Consenting Lender or Terminated Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 10.06.

Section 2.22 Incremental Facilities.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more new term loan commitments which may be
in the form of a new Series of New Term Loans or an increase to the amount of
Initial Term Loans or any then outstanding Series of New Term Loans (such new
term loan commitments or increase the “New Term Loan Commitments”), by an amount
not in excess of the greater of (x) $300,000,000 in the aggregate and (y) such
amount that, both before and after giving effect to the making of any Series of
New Term Loans or increase in Initial Term Loans, the Borrower shall be in
compliance with a Corporate Leverage Ratio as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.01(b) or (c) that is 0.25x lower than the Corporate
Leverage Ratio for the relevant period set forth in Section 6.07(b) (i.e., if
the required ratio in Section 6.07(b) is 3.00 to 1.0 the requirement to incur

 

-53-



--------------------------------------------------------------------------------

Indebtedness under this clause (y) shall be 2.75 to 1.0), in each case, not less
than $50,000,000 individually (or such lesser amount which shall be approved by
the Administrative Agent), and integral multiples of $10,000,000 in excess of
that amount. Each such notice shall specify (i) the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Term Loan Commitments
shall be effective, which shall be a date not less than ten (10) Business Days
(or such shorter period as agreed by the Administrative Agent) after the date on
which such notice is delivered to the Administrative Agent and (ii) the identity
of each Lender or other Person that is an Eligible Assignee (each, a “New Term
Loan Lender”) to whom the Borrower proposes any portion of such New Term Loan
Commitments be allocated and the amounts of such allocations; provided that any
Arranger may elect or decline to arrange such New Term Loan Commitments in its
sole discretion and any Lender approached to provide all or a portion of the New
Term Loan Commitments may elect or decline, in its sole discretion, to provide a
New Term Loan Commitment. Such New Term Loan Commitments shall become effective
as of such Increased Amount Date; provided that (1) as of the Increased Amount
Date, no event shall have occurred and be continuing or would result from the
consummation of the Borrowing of the New Term Loan that would constitute a
Default or Event of Default; (2) both before and after giving effect to the
making of any Series of New Term Loans or increase in Initial Term Loans, each
of the following shall be satisfied: (i) the conditions set forth in Sections
3.01(h) (provided that each reference therein to Section 3.01 shall be deemed a
reference to this Section 2.22, each reference therein to the Closing Date shall
be deemed a reference to the Increased Amount Date and each reference therein to
the Specified Representations shall be deemed a reference to the representations
and warranties contained herein and in the other Loan Documents) and (ii) the
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects on and as of the Increased
Amount Date (except to the extent such representations and warranties relate to
an earlier date, in which case, such representations and warranties were true
and correct in all material respects as of such earlier date); provided that to
the extent any such representation or warranty is already qualified by
materiality or material adverse effect, such representation or warranty shall be
true and correct in all respects); (3) the Borrower shall be in pro forma
compliance with each of the financial covenants set forth in Section 6.07 as of
the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered to the Lenders pursuant to Section 5.01(b) or
(c) after giving effect to the making of any Series of New Term Loans or
increase in Initial Term Loans, provided that, for purposes of this clause
(3) only, the LTV Ratio shall not exceed a percentage equal to 0.9 times the
percentage that was otherwise required at such quarter end; (4) the New Term
Loan Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, each applicable New Term Loan Lender and
the Administrative Agent, and each of which shall be recorded in the Register
and each New Term Loan Lender shall be subject to the requirements set forth in
Section 2.18(c); and (5) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction. Any New Term Loans made on an
Increased Amount Date shall be designated in the applicable Joinder Agreement
either as a separate series, an increase to the Initial Term Loans or an
increase to any prior series of New Term Loans (in each case a “Series”; for
purposes of this Section 2.22, the Initial Term Loans and any increase thereof
shall be deemed to be a Series) for all purposes of this Agreement. Except for
purposes of this Section 2.22, any New Term Loans shall be deemed to be,
effective as of the applicable Increased Amount Date, and after the making of
such New Term Loans, Initial Term Loans for all purposes of this Agreement;
provided that for the avoidance of doubt such New Term Loans will remain New
Term Loans and New Term Loan Commitments, as the case may be, for purposes of
this Section 2.22.

(b) On any Increased Amount Date on which any New Term Loan Commitments of any
Series or any increase in Initial Term Loans are effective, subject to the
satisfaction of the foregoing terms and conditions (including, but not limited
to, delivery of a Borrowing Notice pursuant to Section 2.01(b)), (i) each New
Term Loan Lender of any Series shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment of such Series and
(ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.

 

-54-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall notify the Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date and in respect thereof the
Series of New Term Loan Commitments (or increase in Initial Term Loans) and the
New Term Loan Lenders of such Series.

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Loans. In any event (i) the weighted average life to
maturity of all New Term Loans of any Series shall be no shorter than the
weighted average life to maturity of the Loans, (ii) the applicable New Term
Loan Maturity Date of each Series shall be no shorter than the Initial Term Loan
Maturity Date, (iii) the yield applicable to the New Term Loans of each Series
shall be determined by the Borrower and the applicable new Lenders and shall be
set forth in each applicable Joinder Agreement and (iv) the amortization
schedule applicable to any Series of New Term Loans shall be determined by the
Borrower and the applicable holders of New Term Loans; provided, however, that
the yield applicable to the New Term Loans (after giving effect to all upfront
or similar fees, original issue discount payable or Eurodollar or Base Rate
“floor” with respect to such New Term Loans with any such upfront or similar
fees or original issue discount being equated to the interest rates in a manner
reasonably determined by the Administrative Agent based on an assumed four-year
life to maturity) shall not be greater than the applicable yield payable
pursuant to the terms of this Agreement as amended through the date of such
calculation with respect to Loans (including any upfront fees or original issue
discount payable to the initial Lenders hereunder (but excluding customary
arranger and underwriting fees) or Eurodollar or Base Rate “floor” applicable to
Initial Term Loans incurred on the Closing Date) unless the interest rate with
respect to the Loans is increased so as to cause the then applicable yield under
this Agreement on the Loans to equal the yield then applicable to the New Term
Loans (after giving effect to all upfront or similar fees or original issue
discount payable to all lenders (but excluding customary arranger and
underwriting fees) or Eurodollar or Base Rate “floor” with respect to such New
Term Loans with any such upfront or similar fees or original issue discount
being equated to the interest rates in a manner reasonably determined by the
Administrative Agent based on an assumed four-year life to maturity). Each
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent to effect the provision
of this Section 2.22.

(e) The New Term Loans and New Term Loan Commitments established pursuant to
this Section 2.22 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably with the Obligations from the Subsidiary Guarantors and security
interests created by the Security Documents. Each Series of New Term Loans or
New Term Loans incurred as an increase to the Initial Term Loans shall be
entitled to share in mandatory prepayments on a ratable basis with the Initial
Term Loans and the other Series of New Term Loans (unless the holders of the New
Term Loans of any Series agree to take a lesser share of certain prepayments).
The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the establishment of
any such Class of New Term Loans or any such New Term Loan Commitments.

 

-55-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01 Closing Conditions. The obligation of the Lenders to make Loans on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.05, of the following conditions on or before the Closing Date:

(a) Loan Documents. (i) The Administrative Agent shall have received copies of
each Loan Document originally executed and delivered by each Loan Party,
including without limitation (x) this Agreement, (y) the Security Agreement and
(z) any other Security Documents required to effect the security contemplated
hereby or by the Security Agreement and (ii) all Loan Documents (including the
Security Documents) shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent (to the extent the Collateral
Agent is a party thereto).

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received (1) copies of each Organizational Document executed and delivered by
each Loan Party, and, to the extent applicable, certified as of a recent date by
the appropriate governmental official, each dated the Closing Date or a recent
date prior thereto; (2) signature and incumbency certificates of the officers of
each Loan Party executing the Loan Documents to which it is a party;
(3) resolutions of the Board of Directors or similar governing body of each Loan
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (4) a good standing certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation for each Loan Party, each dated a recent date prior to
the Closing Date; and (5) such other organizational documents and evidence of
incumbency as the Administrative Agent may reasonably request.

(c) Consummation of the Acquisition. The Acquisition shall be consummated
pursuant to the Purchase Agreement substantially concurrently with the funding
of the Initial Term Loans hereunder, without giving effect to any amendments
thereto or any waivers that, in any case, are materially adverse to the
Arrangers or the Lenders in their capacities as such (it being understood that
any amendment or waiver to the definition of Material Adverse Effect set forth
in the Purchase Agreement or that results in a reduction of the purchase price
under the Purchase Agreement will be deemed to be materially adverse to the
Lenders).

(d) Advance Financing. The documentation and the terms of the Advance Financing
shall be consistent with the commitment letter and related term sheet for the
Advance Financing dated as of October 19, 2012 and provided to the Arrangers and
otherwise in form and substance reasonably satisfactory to the Arrangers. The
Borrower shall have received the proceeds of the Advance Financing, which
proceeds, together with the proceeds from the Initial Term Loans hereunder and
existing cash on hand at the Borrower, will be sufficient to consummate the
Acquisition and pay all related fees, commissions and expenses.

(e) Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, Parent and its Subsidiaries shall have no
outstanding recourse debt for borrowed money or under existing Servicing Advance
Facilities or capitalized lease obligations, other than (i) the Initial Term
Loans and the Advance Financing hereunder and (ii) such other existing debt for
borrowed money or under existing Servicing Advance Facilities or capitalized
lease obligations in an aggregate amount not to exceed $3,600,000,000; provided
that the debt existing under clause (ii) shall not include the Altisource
Financing.

 

-56-



--------------------------------------------------------------------------------

(f) Personal Property Collateral. In order to create in favor of the Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Loan Party shall
have delivered to the Collateral Agent:

(1) evidence reasonably satisfactory to the Administrative Agent that the
Refinancing shall have been consummated, including the discharge (or the making
of arrangements for discharge) of all liens under the Existing Term Loan, and
the Administrative Agent shall have received such UCC termination statements,
terminations of agreements governing deposit accounts and releases of security
interests in Intellectual Property and other instruments (or the making of
arrangements for such releases), in each case in proper form for recording, as
the Administrative Agent shall have reasonably requested to release and
terminate of record the Liens securing the Existing Term Loan;

(2) evidence reasonably satisfactory to the Collateral Agent of the compliance
by each Loan Party of its obligations under the Security Agreement and the other
Security Documents (including their obligations to execute and deliver UCC
financing statements, originals of securities (other than as specifically set
forth in Section 5.13) (including all certificates or agreements representing or
evidencing such securities accompanied by instruments of transfer and stock
powers), instruments and chattel paper and any agreements governing deposit
accounts as provided therein);

(3) a completed Perfection Certificate dated the Closing Date and executed by an
Authorized Officer of each Loan Party, together with all attachments
contemplated thereby;

(4) fully executed Intellectual Property Security Agreements, in proper form for
filing or recording in the United States Patent and Trademark Office and the
United States Copyright Office, memorializing and recording the encumbrance of
the Intellectual Property Assets listed in Schedule 5.2(II) to the Security
Agreement;

(5) evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including any intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 6.01(b))
and made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by the Collateral Agent;

(6) the Collateral Agent shall have received a certificate from the applicable
Loan Party’s insurance broker or other evidence reasonably satisfactory to it
that all insurance required to be maintained pursuant to Section 5.05 is in full
force and effect, together with endorsements naming the Collateral Agent, for
the benefit of Secured Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.05;

(7) opinions of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of the Collateral Agent in the Collateral and such other
matters governed by the laws of each jurisdiction in which any Loan Party or any
personal property Collateral is located as the Collateral Agent may reasonably
request (including opinions of counsel regarding any share pledge agreement), in
each case in form and substance reasonably satisfactory to the Collateral Agent;
and

(8) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that are required by the Perfection
Certificate or that the Collateral Agent deems reasonably necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Liens or any other Liens
acceptable to the Collateral Agent);

 

-57-



--------------------------------------------------------------------------------

it being understood that, notwithstanding anything in this Section 3.01 to the
contrary, to the extent any security interest in any Collateral is not or cannot
be provided and/or perfected on the Closing Date (other than the pledge and
perfection of the security interests (1) in the equity securities of the Loan
Parties and (2) in other assets with respect to which a lien may be perfected by
the filing of a financing statement under the UCC or the filing of Intellectual
Property Security Agreements) after the Loan Parties’ use of commercially
reasonable efforts to do so, then the provision and/or perfection of a security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Initial Term Loans on the Closing Date, but instead shall be
required to be delivered after the Closing Date pursuant to arrangements and
timing to be mutually agreed by the Administrative Agent and the Borrower acting
reasonably (and in any event within 60 days after the Closing Date or such
longer period as may be reasonably agreed by the Administrative Agent).

(g) Opinions of Counsel to Loan Parties. The Agents and the Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Mayer Brown LLP, counsel for Loan Parties, in the
form of Exhibit D-1, Paul Koches, internal counsel for the Loan Parties, in the
form of Exhibit D-2 and Marjorie Rawls Roberts, P.C., U.S. Virgin Island counsel
for Loan Parties, in the form of Exhibit D-3 and, in each case, as to such other
matters as the Administrative Agent may reasonably request, dated as of the
Closing Date and otherwise in form and substance reasonably satisfactory to the
Administrative Agent (and each Loan Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).

(h) Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto, and which shall include certifications to the
effect that:

(i) the Specified Representations shall be true and correct in all material
respects on and as of the Closing Date (except to the extent such
representations and warranties relate to an earlier date, in which case, such
representations and warranties were true and correct in all material respects as
of such earlier date); provided that to the extent any such representation or
warranty is already qualified by materiality or material adverse effect, such
representation or warranty shall be true and correct in all respects; and

(ii) each of the conditions precedent described in this Section 3.01 shall have
been satisfied on the Closing Date (except that no certification need be made as
to the Administrative Agent’s or the Required Lenders’ satisfaction with any
document, instrument or other matter).

 

-58-



--------------------------------------------------------------------------------

(i) Bank Regulatory Information. The Administrative Agent and Arrangers shall
have received all documentation and other information about the Borrower and the
Subsidiary Guarantors as has been reasonably requested in writing by the
Administrative Agent or Arrangers at least ten (10) days prior to the Closing
Date and they reasonably determine is required by regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (as amended, supplemented or modified from
time to time, the “PATRIOT Act”).

(j) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from Parent.

(k) Payment at Closing. The Borrower shall have paid to the Administrative Agent
and the Lenders the accrued and unpaid fees due and set forth or referenced in
Section 2.08 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses of the Lenders incurred
in connection with the negotiation, preparation and execution of this Agreement
to the extent invoiced at least three days prior to the Closing Date), which
amounts may be offset against the proceeds of the Initial Term Loans hereunder,
and to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

(l) Borrowing Notice. The Administrative Agent shall have received a fully
executed and delivered Borrowing Notice.

(m) Accuracy of Specified Purchase Agreement Representations. The Specified
Purchase Agreement Representations and the Specified Representations shall be
true and correct in all material respects on and as of the Closing Date (except
to the extent such representations and warranties expressly relate to an earlier
date, in which case, such representations and warranties were true and correct
in all material respects as of such earlier date); provided that to the extent
any representation or warranty is already qualified by materiality or material
adverse effect, such representation or warranty shall be true and correct in all
respects.

(n) Lack of Purchase Agreement Material Adverse Effect. Since December 31, 2011,
no facts, changes, events, developments or circumstances shall have occurred,
arisen, come into existence or become known, which have had or would reasonably
be expected to have, individually or in the aggregate, a Purchase Agreement
Material Adverse Effect.

(o) Sale Order. The Sale Approval Order (as defined in the Purchase Agreement)
substantially in the form thereof attached as Exhibit 3 to the stalking horse
asset purchase agreement with Nationstar Mortgage LLC filed in the Bankruptcy
Cases, as such order may be revised to reflect non-substantive modifications,
including to reflect the outcome of any auction, the identity of the Successful
Bidder (as defined in the Sale Procedures), and transferee for the assets,
(i) shall have been entered by the Bankruptcy Court and shall be in full force
and effect, shall be a final order, and shall not be subject to any stay,
appeal, modification or reversal and (ii) shall not be modified or amended from
such form in any manner adverse to the Arrangers or the Lenders unless agreed to
in writing by the Arrangers in their sole discretion.

(p) Acknowledgement Agreements. The Sellers and the Borrower shall have used
commercially reasonable efforts to obtain acknowledgement agreements from the
relevant Fannie

 

-59-



--------------------------------------------------------------------------------

Mae, Freddie Mac and Ginnie Mae, each in the standard form used by Fannie Mae,
Freddie Mac or Ginnie Mae, as applicable, or in such other form reasonably
satisfactory to the Administrative Agent and the Collateral Agent, whereby
Fannie Mae, Freddie Mac or Ginnie Mae acknowledges the security interest of the
Secured Parties in the Servicing Agreements of the Loans Parties with the Fannie
Mae, Freddie Mac or Ginnie Mae, as applicable; provided that it being understood
that, notwithstanding anything in this Section 3.01(p) to the contrary, to the
extent such acknowledgement agreements are not or cannot be provided on the
Closing Date after the Loan Parties’ use of commercially reasonable efforts to
do so, then the delivery of acknowledgement agreements shall not constitute a
condition precedent to the availability of the Initial Term Loans on the Closing
Date, but instead shall be required to be delivered after the Closing Date
pursuant to Section 5.15(c).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make each
Loan to be made thereby, Parent and each other Loan Party represents and
warrants to each Lender that, as of the Closing Date, as applicable, each of the
following statements is true and correct (it being understood and agreed that
the representations and warranties made on the Closing Date are deemed to be
made concurrently with the consummation of the Acquisition contemplated hereby):

Section 4.01 Organization and Qualification. Each of the Loan Parties is
(a) duly organized, validly existing and, to the extent applicable, in good
standing under the laws of its jurisdiction of organization as identified on
Schedule 4.01 and (b) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect.

Section 4.02 Corporate Authorization. The execution, delivery and performance of
the Loan Documents have been duly authorized by all necessary action on the part
of each Loan Party that is a party thereto, and on the part of the respective
shareholders, members or other equity security holders of each such Loan Party,
and each Loan Party has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

Section 4.03 Equity Interests and Ownership. Schedule 4.03 correctly sets forth
the ownership interest of Parent and each of its Subsidiaries in their
respective Subsidiaries as of the Closing Date both before and after giving
effect to the Acquisition being consummated on such date in accordance with the
terms of the Purchase Agreement. Except as set forth on Schedule 4.03, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which any Loan Party is a party requiring, and there is no
membership interest or other Equity Interests of any Loan Party outstanding
which upon conversion, exchange or exercise would require, the issuance by any
Loan Party of any additional membership interests or other Equity Interests of
any Loan Party or other Securities convertible into or exchangeable or
exercisable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Loan Party, and no
securities or obligations evidencing any such rights are authorized, issued or
outstanding.

Section 4.04 [Reserved].

 

-60-



--------------------------------------------------------------------------------

Section 4.05 No Conflict. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents at such Closing Date do not
and shall not (a) violate (i) any provision of any law, statute, ordinance,
rule, regulation, or code applicable to any Loan Party, (ii) any of the
Organizational Documents of any Loan Party or (iii) any order, judgment,
injunction or decree of any court or other agency of government binding on any
Loan Party; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
any Loan Party except to the extent such conflict, breach or default would not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of any Loan Party (other than any Liens created under any of the Loan
Documents in favor of the Collateral Agent on behalf of the Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of any Loan Party, except
for such approvals or consents which have been obtained on or before the Closing
Date and except for any such approvals or consents the failure of which to
obtain shall not have a Material Adverse Effect.

Section 4.06 Governmental Consents. The execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
shall not require any registration with, consent or approval of, or notice to,
or other action to, with or by, any Governmental Authority except as otherwise
set forth in the Loan Documents and except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the Collateral
Agent for filing and/or recordation, as of the Closing Date. Parent and each of
its Subsidiaries has all consents, permits, approvals and licenses of each
Governmental Authority necessary in connection with the operation and
performance of its Core Business Activities, including, without limitation, all
necessary approvals to act as a servicer, except in each case as would not
reasonably be expected to result in a Material Adverse Effect.

Section 4.07 Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party to such Loan Document and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability relating to or limiting creditors’ rights or by equitable
principles relating to enforceability.

Section 4.08 Financial Statements. The Historical Financial Statements delivered
to the Administrative Agent and the Arrangers fairly present in all material
respects on a Consolidated basis the assets, liabilities and financial position
of Parent as at the dates of such Historical Financial Statements, and the
results of the operations and changes of financial position for the periods then
ended (other than customary year-end adjustments for unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all Material Indebtedness and other material liabilities, direct
or contingent, of the Borrower as of the date thereof, including material
liabilities for taxes and material commitments, in each case, to the extent
required to be disclosed under GAAP.

Section 4.09 No Material Adverse Change. Since December 31, 2011, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

Section 4.10 Tax Returns and Payments. Each of Parent and each of its
Subsidiaries has duly and timely filed or caused to be duly and timely filed all
federal, state, local and other Tax returns required by applicable law to be
filed, and has timely paid all federal, state, local and other Taxes,
assessments and governmental charges or levies upon it or its property, income,
profits and assets which are due and payable (including in its capacity as a
withholding agent), whether or not shown on a Tax return, except

 

-61-



--------------------------------------------------------------------------------

for (i) those that are being diligently contested in good faith by appropriate
proceedings and for which Parent or the relevant Subsidiary shall have set aside
on its books adequate reserves in accordance with GAAP and (ii) filings, Taxes
and charges as to which the failure to make or pay would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

Section 4.11 Environmental Matters. None of the Loan Parties nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials activity
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. None of the Loan Parties has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law. To each Loan Party’s knowledge, there are and have been no
conditions, occurrences, or Hazardous Materials activities which would
reasonably be expected to form the basis of an Environmental Claim against any
Loan Party that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. None of the Loan Parties nor, to any Loan
Party’s knowledge, any predecessor of any Loan Party has filed any notice under
any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, and none of the Loan Parties’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent. Compliance
with all current or reasonably foreseeable future requirements pursuant to or
under Environmental Laws could not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. To each Loan Party’s knowledge,
no event or condition has occurred or is occurring with respect to any Loan
Party relating to any Environmental Law, any Release of Hazardous Materials or
any Hazardous Materials activity which individually or in the aggregate has had,
or would reasonably be expected to have, a Material Adverse Effect. No Lien
imposed pursuant to any Environmental Law has attached to any Collateral and, to
the knowledge of each Loan Party, no conditions exist that would reasonably be
expected to result in the imposition of such a Lien on any Collateral.

Section 4.12 Governmental Regulation. Neither Parent nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. None of the Loan Parties is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

Section 4.13 [Reserved].

Section 4.14 Employee Matters. None of the Loan Parties is engaged in any unfair
labor practice that would reasonably be expected to have a Material Adverse
Effect. There is (a) no unfair labor practice complaint pending against Parent
or any of its Subsidiaries, or to the best knowledge of Parent, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Parent or any of its Subsidiaries or, to
the best knowledge of Parent and the Borrower, threatened against any of them,
(b) no strike or work stoppage in existence or, to the best knowledge of Parent
and the Borrower, threatened involving Parent or any of its Subsidiaries and
(c) to the best knowledge of Parent and the Borrower, no union representation
question existing with respect to the employees of Parent or any of its
Subsidiaries and, to the best knowledge of Parent, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (a), (b) or (c) above, either individually or in the aggregate) such as
is not reasonably likely to have a Material Adverse Effect.

 

-62-



--------------------------------------------------------------------------------

Section 4.15 ERISA.

(i) Except as could not reasonably be expected to result in a Material Adverse
Effect, each Employee Benefit Plan is in material compliance with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) or other applicable provision of the Internal Revenue
Code has not yet expired and except where a failure to so comply would not
reasonably be expected to have a Material Adverse Effect;

(ii) As of the Closing Date, except as would not reasonably be expected to
result in a Material Adverse Effect, no Pension Plan has been terminated, nor is
any Pension Plan in “at-risk” status pursuant to Section 303 of ERISA, nor has
any funding waiver from the Internal Revenue Service been received or requested
with respect to any Pension Plan sponsored by Parent, nor has there been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan sponsored by Parent; and

(iii) Except where the failure of any of the following representations to be
correct in all material respects would not reasonably be expected to have a
Material Adverse Effect, neither Parent nor any ERISA Affiliate has: (A) engaged
in a nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Internal Revenue Code, (B) incurred any liability to the
PBGC which remains outstanding other than the payment of premiums and there are
no premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required payment under Section 412 of the Internal Revenue Code.

Section 4.16 Margin Stock. None of the Loan Parties owns any Margin Stock.

Section 4.17 [Reserved].

Section 4.18 Solvency. (a) As of the Closing Date after giving effect to the
transactions contemplated hereby and the consummation of the Acquisition (to the
extent consummated at such date in accordance with the Purchase Agreement and
the other Acquisition Documents) Parent, the Borrower and their Subsidiaries on
a consolidated basis are Solvent and (b) after the Closing Date,, upon the
incurrence of any Obligation by any Loan Party on any date on which this
representation and warranty is made, after giving effect to the consummation of
any related transactions, Parent, the Borrower and their Subsidiaries on a
consolidated basis shall be, Solvent.

Section 4.19 Disclosure. The representations and warranties of the Loan Parties
contained in any Loan Document and in the other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Parent or
any of its Subsidiaries and for use in connection with the transactions
contemplated hereby, taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact (known to any Loan Party, in the
case of any document not furnished by any of them) necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made (it being understood that any
representation and warranty with respect to any information relating to the
Acquired Business by the Loan Parties is being made solely based on information
provided to it by the Sellers or their affiliates or agents and is given to the
best of such Loan Party’s knowledge). Any projections and pro forma financial
information prepared by Parent or the Borrower and provided to the Lenders are
based upon good faith estimates and assumptions believed by Parent and the
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such differences may be material. There
are no facts known to any Loan Party (other than matters of a general economic
nature)

 

-63-



--------------------------------------------------------------------------------

that, individually or in the aggregate, as of the Closing Date, would reasonably
be expected to result in a Material Adverse Effect and that have not been
disclosed herein or in such other documents, certificates and statements
furnished to Lenders for use in connection with the transactions contemplated
hereby.

Section 4.20 PATRIOT Act; Anti-Corruption. To the extent applicable, each Loan
Party is in compliance, in all material respects, with (i) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and
(ii) the PATRIOT Act. No part of the proceeds of the Loans shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.21 Security Documents. The Security Agreement is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds and products thereof. In the case of the Pledged Equity (as
defined in the Security Agreement), when certificates representing such Pledged
Equity are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Security Agreement in which a security interest may
be perfected by filing a financing statement under the UCC or filings with the
United States Patent and Trademark Office and United States Copyright Office,
when financing statements and other filings to be specified on the relevant
schedule(s) to the Security Agreement in appropriate form are filed in the
offices to be specified on such schedule(s), the Security Agreement shall
constitute a fully perfected First Priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Equity, any Permitted Liens). With respect to the UCC financing
statements set forth under the heading “Other Filings” on Schedule 6.02, no
Indebtedness or any other obligations of Parent or any of its Subsidiaries are
secured by such UCC financing statements.

Section 4.22 Adverse Proceedings; Compliance with Law. There are no Adverse
Proceedings, individually or in the aggregate, that could reasonably be expected
to have a Material Adverse Effect. None of the Loan Parties (a) is in violation
of any applicable laws that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

Section 4.23 Properties. Each of Parent and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid licensed rights in (in the case of licensed
interests in intellectual property) and (iv) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in their respective financial statements referred to in Section 4.08,
in each case except for assets disposed of since the date of such financial
statements in the ordinary course of business. Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.

 

-64-



--------------------------------------------------------------------------------

Section 4.24 Servicing Advances; Specified Deferred Servicing Fees; Specified
MSRs.

(a) With respect to Servicing Advances and Unencumbered Servicing Advances set
forth on Schedule 1.01(e)(B), (i) the Residual Interests (other than reserve
accounts) held by any Loan Party in any related Servicing Advance Facility are
not subject to any Lien other than the Lien securing the Obligations,
(ii) Parent, the Borrower, any Subsidiary Guarantor or any Subsidiary of Parent
or the Borrower that is a Securitization Entity has valid title to all such
Servicing Advances (including Unencumbered Servicing Advances), (iii) such
Unencumbered Servicing Advances are subject to a valid and perfected First
Priority Lien in favor of the Collateral Agent for the benefit of the Secured
Parties and (iv) all such Servicing Advances (including Unencumbered Servicing
Advances) are not subject to any Liens other than the Lien referred to in clause
(a)(iii) above and the Liens securing the relevant Servicing Advance Facility.
Notwithstanding anything herein to the contrary, any Servicing Advances
(including any Unencumbered Servicing Advances) that do not meet the
requirements set forth in the preceding sentence, whether or not the related
Servicing Agreements are included in Schedule 1.01(e)(A) or the Servicing
Advances are set forth on Schedule 1.01(e)(B), shall not be used in the
calculation of the LTV Ratio.

(b) With respect to Specified Deferred Servicing Fees, (i) Schedule 1.01(e)(B)
sets forth the aggregate amount of Specified Deferred Servicing Fees which have
been earned and are due and payable to Parent and its Subsidiaries in connection
with the related Servicing Agreements set forth on Schedule 1.01(e)(A),
(ii) Parent, the Borrower or any Subsidiary Guarantor has valid title to such
Specified Deferred Servicing Fees, (iii) such Specified Deferred Servicing Fees
are subject to a valid and perfected First Priority Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and (iv) such Specified
Deferred Servicing Fees are not subject to any Lien other than the Lien referred
to in clause (b)(iii) above. Notwithstanding anything herein to the contrary,
any Specified Deferred Servicing Fees that do not meet the requirements set
forth in the preceding sentence, whether or not included in Schedule 1.01(e)(B),
shall not be used in the calculation of the LTV Ratio.

(c) With respect to the Specified MSRs, (i) Parent, the Borrower or any
Subsidiary Guarantor has valid title to such Specified MSRs, (ii) such Specified
MSRs are subject to a valid and perfected First Priority Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and (iii) such Specified
MSRs are not subject to any Lien other than the Lien referred to in clause
(c)(ii) above. Notwithstanding anything herein to the contrary, the value of any
MSRs that do not meet the requirements set forth in the preceding sentence,
whether or not included in Schedule 1.01(e)(A) or Schedule 1.01(e)(B), shall not
be used in the calculation of the LTV Ratio.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than (x) obligations
under Hedge Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable), each Loan Party shall, and
shall cause each of its Subsidiaries to:

Section 5.01 Financial Statements and Other Reports. In the case of Parent,
deliver to the Administrative Agent (which shall furnish to each Lender):

(a) Monthly Reports. As soon as available, and in any event within thirty
(30) days after the end of each month ending after the Closing Date, commencing
with the first full month to occur after the Closing Date, the Consolidated
balance sheet of Parent and its Subsidiaries as at the end of such month and the
related Consolidated statements of income of Parent and its Subsidiaries

 

-65-



--------------------------------------------------------------------------------

for such month and for the period from the beginning of the then current Fiscal
Year to the end of such month, setting forth in each case in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year and the corresponding figures from the Financial Model for the current
Fiscal Year, to the extent prepared on a monthly basis, all in reasonable
detail, together with a Financial Officer Certification;

(b) Quarterly Financial Statements. As soon as available, and in any event no
later than five (5) days after the date on which Parent is required, under the
Exchange Act, to file its Quarterly Report on Form 10-Q with the SEC, commencing
with the Fiscal Quarter in which the Closing Date occurs, the Consolidated
balance sheets of Parent and its Subsidiaries as at the end of such Fiscal
Quarter and the related Consolidated statements of income, stockholders’ equity
and cash flows of Parent and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter (prepared using carve-out accounting for periods prior to the
Closing Date, as appropriate), setting forth in each case in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year and the corresponding figures from the Financial Model for the current
Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event no later
than five (5) days after the date on which Parent is required, under the
Exchange Act, to file its Annual Report on Form 10-K with the SEC, commencing
with the Fiscal Year in which the Closing Date occurs, (i) the Consolidated
balance sheets of Parent and its Subsidiaries as at the end of such Fiscal Year
and the related Consolidated statements of income, stockholders’ equity and cash
flows of Parent and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
and the corresponding figures from the Financial Model for the Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto; and
(ii) with respect to such Consolidated financial statements a report thereon of
Deloitte LLP or other independent certified public accountants of recognized
national standing selected by Parent (which report and/or the accompanying
financial statements shall be unqualified as to going concern and scope of
audit, and shall state that such Consolidated financial statements fairly
present, in all material respects, the Consolidated financial position of Parent
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such Consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of
Section 6.07 of this Agreement and the related definitions and (2) whether, in
connection therewith, any condition or event that constitutes a Default or an
Event of Default due to a breach of the covenants contained in Section 6.07 has
come to their attention and, if such a condition or event has come to their
attention, specifying the nature and period of existence thereof;

(d) Projections. As soon as possible, and in any event no later than fourteen
(14) days following the delivery of the annual financial statements delivered
pursuant to Section 5.01(c), a detailed consolidated budget for the following
Fiscal Year shown on a quarterly basis (including a projected consolidated
balance sheet of Parent and its Subsidiaries as of the end of the following
Fiscal Year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto and projected covenant
compliance levels) (collectively, the “Projections”),

 

-66-



--------------------------------------------------------------------------------

which Projections shall in each case be accompanied by a certificate of an
Authorized Officer of Parent stating that such Projections are based on
reasonable estimates, information and assumptions at the time prepared;

(e) Compliance Certificate. Together with each delivery of financial statements
and Projections of Parent and its Subsidiaries pursuant to Sections 5.01(b) and
5.01(c), a duly executed and completed Compliance Certificate;

(f) [Reserved].

(g) [Reserved].

(h) Notice of Default. Promptly upon any officer of any Loan Party obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to any Loan Party with respect thereto;
(ii) of any condition or event that constitutes a “Default” or “Event of
Default” under any Material Indebtedness or that notice has been given to any
party thereunder with respect thereto; (iii) that any Person has given any
notice to any Loan Party or any of its Subsidiaries or taken any other action
with respect to any event or condition set forth in Section 8.01; or (iv) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Borrower has taken, is taking
and proposes to take with respect thereto;

(i) Notice of Litigation. Promptly upon any officer of any Loan Party obtaining
knowledge of (i) any Adverse Proceeding not previously disclosed in writing by
the Borrower to the Lenders or (ii) any development in any Adverse Proceeding
that, in the case of either clause (i) or (ii), if adversely determined could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, or the exercise of
rights or performance of obligations under any Loan Document, a written notice
thereof together with such other information as may be reasonably available to
the Borrower to enable the Lenders and their counsel to evaluate such matters;

(j) ERISA. Promptly upon any officer of any Loan Party becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event which could
reasonably be expected to result in a Material Adverse Effect, a written notice
specifying the nature thereof, and copies of such documentation related thereto
as may be reasonably available to the Borrower or any of its Wholly-Owned
Subsidiaries to enable the Lenders and their counsel to evaluate such matter;

(k) Electronic Delivery. Documents required to be delivered pursuant to Sections
5.01(b) or (c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are posted on Parent’s behalf on an internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial or third-party website); provided that the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests such paper copies;

 

-67-



--------------------------------------------------------------------------------

(l) Information Regarding Collateral. The Borrower shall furnish to the
Collateral Agent ten (10) Business Days prior written notice of any change
(A) in any Loan Party’s corporate name, (B) in any Loan Party’s identity or
corporate structure, (C) in any Loan Party’s jurisdiction of organization or
(D) in any Loan Party’s state organizational identification number, in each
case, together with supporting documentation as reasonably requested by the
Administrative Agent. Parent and the Borrower agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral as contemplated in the
Security Documents;

(m) Collateral Verification. (i) Each quarter, at the time of delivery of
quarterly financial statements with respect to the preceding Fiscal Quarter
pursuant to Section 5.01(b), or at the time of the consummation of an HLSS
Transaction or other Asset Sale pursuant to Section 6.08, at the time of any
other sale or transfer permitted by this Agreement or at the time of the
delivery of any Counterpart Agreement adding a Subsidiary Guarantor hereunder
and a Grantor under the Security Agreement, the Borrower shall deliver to the
Administrative Agent and the Collateral Agent a certificate of its Authorized
Officer that (a) attaches an updated version of Schedule 1.01(e)(A) and Schedule
1.01(e)(B) as of the preceding Fiscal Quarter or date of such consummation and
(bi) certifies that the representations and warranties set forth in Section 4.24
are true and correct on and as of the date of such certification and (ii) with
the consent of the Administrative Agent not to be unreasonably withheld the
Borrower may, but shall not be obligated to, deliver to the Administrative Agent
and the Collateral Agent updated versions of Schedule 1.01(e)(A) and Schedule
1.01(e)(B) on a more frequent basis if it chooses to do so;

(n) Management Letters. Promptly after the receipt thereof by Parent or any of
its Subsidiaries, a copy of any “management letter” received by any such Person
from its certified public accountants and the management’s response thereto;

(o) Certification of Public Information. The Loan Parties and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to the
Loan Parties or their securities) (“Public Lenders”) and, if documents or
notices required to be delivered pursuant to this Section 5.01 or otherwise are
being distributed through IntraLinks/IntraAgency, SyndTrak or another relevant
website or other information platform (the “Platform”), any document or notice
that the Borrower has indicated contains Non-Public Information shall not be
posted on that portion of the Platform designated for such public-side Lenders.
The Borrower agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of the Loan Parties which is suitable to
make available to Public Lenders. If the Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.01 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material non-public information with respect to the Loan Parties and
their respective securities;

(p) Contractual Obligations. Promptly upon any officer of any Loan Party
obtaining knowledge of any condition or event that constitutes a default or an
event of default under any Contractual Obligation arising from agreements
relating to Indebtedness or Servicing Agreements, or that notice has been given
to any Loan Party with respect thereto, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition or event and the
nature of such claimed default or event of default, and what action the Borrower
has taken, is taking and proposes to take with respect thereto, provided that no
such certificate shall be required with respect to any such default or event of
default to the extent that such default or event of default would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

-68-



--------------------------------------------------------------------------------

(q) Credit Ratings. Prompt written notice of any change in Parent’s corporate
rating by S&P, in Parent or the Borrower’s corporate family rating by Moody’s or
in the ratings of the Term Loans by either S&P or Moody’s, or any notice from
either such agency indicating its intent to effect such a change or to place the
Borrower on a “CreditWatch” or “WatchList” or any similar list, in each case
with negative implications, or its cessation of, or its intent to cease, rating
Parent or the Borrower; and

(r) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by the Loan Parties to their respective security holders
acting in such capacity, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any Loan Party with
any securities exchange or with the SEC or any governmental or private
regulatory authority and (iii) all press releases and other statements made
available generally by any Loan Party to the public concerning material
developments in the business of any Loan Party and (B) such other information
and data with respect to the operations, business affairs and financial
condition of Parent, the Borrower and their respective Subsidiaries as from time
to time may be reasonably requested by the Administrative Agent or any Lender.

Section 5.02 Existence. Except as otherwise permitted under Section 6.08, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business; provided that no
Loan Party (other than Parent and the Borrower with respect to existence) or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person and that the loss
thereof would not be materially adverse to such Person or to Lenders.

Section 5.03 Payment of Taxes and Claims. Pay all federal and other material
Taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises before any penalty or fine accrues thereon,
and all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided that no such Tax or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than the Parent and its Subsidiaries).

Section 5.04 [Reserved].

Section 5.05 Insurance. In the case of Parent, maintain or cause to be
maintained, with financially sound and reputable insurers, such public liability
insurance, third party property damage insurance, business interruption
insurance and casualty insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Loan Parties as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as are customary for such
Persons. Parent shall use its commercially

 

-69-



--------------------------------------------------------------------------------

reasonable efforts to ensure that all such insurance (i) provides no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 day after receipt by the Collateral
Agent of written notice thereof and (ii) names the Collateral Agent as
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable.

Section 5.06 Books and Records; Inspections. Maintain proper books of record and
accounts in which full, true and correct entries in conformity in all material
respects with GAAP shall be made of all dealings and transactions in relation to
its business and activities. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of any Loan Party and any of its
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested. No more than one such inspection
shall be made in any Fiscal Year at the Borrower’s expense; provided that if an
Event of Default exists, there shall be no limit on the number of such
inspections that may occur, and such inspections, copying and auditing shall be
at the Borrower’s sole cost and expense.

Section 5.07 Lenders Meetings. In the case of Parent and the Borrower, upon the
request of the Administrative Agent or the Required Lenders, participate in a
meeting of the Administrative Agent and the Lenders once during each Fiscal Year
to be held in New York City (or at such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent.

Section 5.08 Compliance with Laws. Comply, and cause all other Persons, if any,
on or occupying any Facilities to comply, with the requirements of all
Contractual Obligations arising from Servicing Agreements and all applicable
laws, rules, regulations and orders of any Governmental Authority, noncompliance
with which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 5.09 Environmental. Promptly take any and all actions necessary to
(i) cure any violation of applicable Environmental Laws by such Loan Party or
its Subsidiaries that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and (ii) make an appropriate response
to any Environmental Claim against such Loan Party or any of its Subsidiaries
and discharge any obligations it may have to any Person thereunder where failure
to do so would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 5.10 Subsidiaries.

(a) In the event that any Person becomes a Material Subsidiary of Parent or the
Borrower (other than an Excluded Subsidiary or a Securitization Entity) after
the date hereof, (i) promptly cause such Material Subsidiary to become a
Subsidiary Guarantor hereunder and, if any assets of such Person shall become
Collateral, a Grantor under the Security Agreement by executing and delivering
to the Administrative Agent and the Collateral Agent a Counterpart Agreement,
and (ii) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are similar to those described in Sections 3.01(b), (f) and (g).

(b) With respect to any Excluded Subsidiary or any Securitization Entity which,
in each case, represents (i) 5% or more of Parent’s Consolidated Adjusted
EBITDA, (ii) 5% or more of Parent’s Consolidated total assets or (iii) 5 % or
more of Parent’s Consolidated total revenues, in each case as determined at the
end of the most recent fiscal quarter of Parent’s based on the financial
statements of Parent’s

 

-70-



--------------------------------------------------------------------------------

delivered pursuant to Sections 5.01(b) and (c), the applicable Loan Party shall
promptly execute and deliver all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.01(b) (which shall
include, in the case of pledges of Equity Interests issued by Foreign
Subsidiaries, to the extent reasonably requested by the Collateral Agent,
execution and delivery of a pledge agreement in respect of such Equity Interests
under the laws of the jurisdiction on which such Subsidiary is organized), and
Parent, the Borrower or the applicable Loan Party shall take all of the actions
referred to in Section 3.01(f) necessary to grant and to perfect a First
Priority Lien in favor of the Collateral Agent, for the benefit of the Secured
Parties, under the Security Agreement in the Equity Interests of such new
Subsidiary that is owned by Parent, the Borrower or any of their respective
Subsidiaries (provided that in no event shall (i) more than 65.0% of the voting
Equity Interests of any Excluded Subsidiary directly held by a Domestic
Subsidiary be required to be so pledged, (ii) any equity of any subsidiary owned
by any Excluded Subsidiary be required to be so pledged and (iii) any equity of
a Securitization Entity that cannot be pledged as a result of restrictions in
its or its parent’s Organizational Documents or documents governing its
Indebtedness be required to be so pledged).

(c) With respect to each new Subsidiary, Parent or the Borrower shall promptly
send to the Collateral Agent written notice setting forth with respect to such
Person (i) the date on which such Person became a Subsidiary of Parent or the
Borrower and (ii) all of the data required to be set forth in Schedules 4.01 and
4.03 with respect to all Subsidiaries of Parent or the Borrower; and such
written notice shall be deemed to supplement Schedules 4.01 and 4.03 for all
purposes hereof.

Section 5.11 Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, at the expense of the Loan Parties,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Loan Documents
or of more fully perfecting or renewing the rights of the Administrative Agent
or the Lenders with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by Parent, the Borrower or any Subsidiary
of Parent or the Borrower which may be deemed to be part of the Collateral). In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Subsidiary Guarantors and are secured by the Collateral and all of the
outstanding Equity Interests of Subsidiaries of the Loan Parties (subject to
limitations contained in the Loan Documents with respect to Foreign Subsidiaries
and Securitization Entities). Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to this Agreement or the other Loan Documents which required any consent,
approval, recording qualification or authorization of any Governmental
Authority, Parent or the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
to any such Lender may be required to obtain from Parent or the Borrower or any
of their respective Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

Section 5.12 Maintenance of Ratings. At all times use commercially reasonable
efforts to cause the Loans and the Parent’s corporate credit to continue to be
rated by Moody’s and S&P.

Section 5.13 Post-Closing Actions.

(a) No later than seven (7) days following the Closing Date (or such later time
as agreed to in writing by the Administrative Agent in its sole discretion) to
the extent not delivered on or prior to the Closing Date, Parent and the
Borrower shall deliver or cause to be delivered to the Administrative Agent
originals of securities (including all certificates or agreements representing
or evidencing such securities

 

-71-



--------------------------------------------------------------------------------

accompanied by instruments of transfer and stock powers) for Ocbus, Inc, a
Delaware corporation, Ocwen Investment Corporation, a New Jersey corporation and
Ocwen Loan Servicing Corp., a Pennsylvania corporation;

(b) No later than thirty (30) days following the Closing Date (or such later
time as agreed to in writing by the Administrative Agent in its sole discretion)
each Loan Party shall cause to be satisfied and discharged all tax liens listed
on Schedule 6.02; and

(c) No later than sixty (60) days following the Closing Date (or such later time
as agreed to in writing by the Administrative Agent in its sole discretion) each
Loan Party shall deliver or cause to be delivered to the Administrative Agent an
executed control agreement in accordance with Section 4.2 of the Security
Agreement with respect to each Deposit Account, Securities Account or Commodity
Account in existence on the Closing Date (other than any such accounts not
required to be subject to Control (as defined in the Security Agreement)
pursuant to Section 4.2 of the Security Agreement).

Section 5.14 Interest Rate Protection. No later than ninety (90) days following
the Closing Date and at all times thereafter until the second anniversary of the
Closing Date, the Borrower shall obtain (or maintain existing) and cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Interest Rate Agreements in form and substance reasonably satisfactory to
the Administrative Agent, in order to ensure that no less than 50% of the
aggregate principal amount of consolidated funded debt for borrowed money (less
amortization to occur on such funded debt during the term of such Interest Rate
Agreement) that is subject to floating rates of interest of Parent and its
Subsidiaries is subject to such Interest Rate Agreements.

Section 5.15 Servicing Agreements.

(a) Comply with, or cause any other Subsidiary of Parent acting as servicer to
comply with, (i) all obligations as the servicer under each of the Servicing
Agreements except where failure to comply would not reasonably be expected to
have a Material Adverse Effect and (ii) all generally accepted servicing customs
and practices of the mortgage servicing industry.

(b) Parent and the Borrower shall promptly, and in no event later than five
(5) days after knowledge thereof, notify the Administrative Agent of any
servicer termination event or event of default (excluding any such events
resulting solely due to the breach of one or more collateral performance tests)
under any Servicing Agreement or its receipt of a notice of actual termination
of Parent or its Subsidiary’s right to service under any Servicing Agreement
which evidences an intent to transfer such servicing to a third party.

(c) The Borrower shall use commercially reasonable efforts to promptly deliver
(or cause the relevant Subsidiary to promptly deliver) an acknowledgment of the
relevant Specified Government Entity under such Servicing Agreements in the
standard form used by such Specified Government Entity or in such other form
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
whereby such Specified Government Entity acknowledges the security interest of
the Secured Parties in the MSRs under such Servicing Agreements. For the
avoidance of doubt, for purposes of the LTV Ratio, the entering into an
acknowledgement agreement consistent with this Section 5.15(c) with respect to
the Specified MSR Value under the Servicing Agreements shall not in and of
itself result in the Collateral Agent not having a First Priority Lien on such
Specified MSRs.

 

-72-



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Parent and the Borrower covenant and agree that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than (x) obligations
under Hedge Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable), Parent and the Borrower
shall not, nor shall either of them cause or permit any of their respective
Subsidiaries to:

Section 6.01 Indebtedness. Directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Subsidiary of Parent owed to Parent or to any other
Subsidiary of Parent, or of Parent to any Subsidiary of Parent; provided that
(i) except with respect to any Indebtedness among Subsidiaries that are not Loan
Parties, all such Indebtedness shall be unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
Intercompany Note or an intercompany subordination agreement reasonably
acceptable to the Administrative Agent and (ii) any such Indebtedness that is
owed by a non-Loan Party to a Loan Party is permitted as an Investment under
Section 6.06(d);

(c) Non-Recourse Indebtedness; provided that, if the aggregate amount of such
Indebtedness is in excess of $25,000,000, Parent and its Subsidiaries shall be
in compliance with the financial covenants set forth in Section 6.07 on a pro
forma basis after giving effect to the incurrence of such Indebtedness and any
Permitted Acquisition consummated with the proceeds of such Indebtedness
(calculated in accordance with Section 6.07(e)) as of the last day of the Fiscal
Quarter most recently ended for which financial statements are available;

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(f) guaranties by the Borrower or a Guarantor of Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01 (other than guaranties of
Non-Recourse Indebtedness and Permitted Funding Indebtedness); provided that if
the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;

(g) Indebtedness described in Schedule 6.01 and any Permitted Refinancing
thereof;

(h) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Parent or any of its Subsidiaries, in each case after the
Closing Date as the result of a Permitted Acquisition and any Permitted
Refinancing thereof; provided that (i) such Indebtedness existed at the time
such Person became a Subsidiary or at the time such assets were acquired and, in
each case, was not created in anticipation thereof, (ii) such Indebtedness is
not guaranteed in any respect by Parent or any of its Subsidiaries (other than
by any such person that so becomes a Subsidiary) and (iii) the aggregate
principal amount of such Indebtedness (other than Permitted Funding
Indebtedness) outstanding at any one time does not exceed $100,000,000;

 

-73-



--------------------------------------------------------------------------------

(i) Indebtedness of the type described in clause (xi) of the definition of
“Indebtedness” incurred in the ordinary course of business and consistent with
prudent business practice to hedge or mitigate risks to which Parent or any of
its Subsidiaries is exposed in the conduct of its business or the management of
its liabilities or to hedge against fluctuations in interest rates or currency;
provided that in each case such Indebtedness shall not have been entered into
for speculative purposes;

(j) other recourse Indebtedness of Parent and its Subsidiaries including
Indebtedness of Foreign Subsidiaries of Parent in an aggregate amount not to
exceed at any time $60,000,000; provided that, if the aggregate amount of such
Indebtedness is in excess of $30,000,000, Parent and its Subsidiaries shall be
in compliance with the financial covenants set forth in Section 6.07 on a pro
forma basis after giving effect to the incurrence of such Indebtedness as of the
last day of the Fiscal Quarter most recently ended for which financial
statements are available;

(k) Permitted Funding Indebtedness; provided that, if the aggregate amount of
such Indebtedness is in excess of $25,000,000, Parent and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section 6.07 on a pro
forma basis after giving effect to the incurrence of such Indebtedness and any
Permitted Acquisition consummated with the proceeds of such Indebtedness
(calculated in accordance with Section 6.07(e)) as of the last day of the Fiscal
Quarter most recently ended for which financial statements are available;

(l) Permitted Securitization Indebtedness and Indebtedness under Credit
Enhancement Agreements;

(m) Indebtedness arising from customary agreements providing for
indemnification, adjustment of purchase price or similar obligations, in each
case incurred or assumed in connection with the dispositions or purchase of
assets permitted hereunder, provided that such Indebtedness (other than for
indemnification) shall be included in the total consideration for purposes of
all determinations relating to such disposition or purchase hereunder;

(n) Indebtedness of Parent or its Subsidiaries with respect to Capital Leases
and purchase money Indebtedness in an aggregate amount not to exceed at any time
$125,000,000; provided that any such Indebtedness (i) shall be secured only by
the asset acquired in connection with the incurrence of such Indebtedness, and
(ii) shall constitute not less than 75% of the aggregate consideration paid with
respect to such asset;

(o) Junior Indebtedness of Parent or its Subsidiaries in an aggregate principal
amount not to exceed $500,000,000 at any time; provided that (i) no Default or
Event of Default shall exist before or after giving effect to the incurrence of
such Indebtedness and (ii) Parent and its Subsidiaries shall be in compliance
with the financial covenants set forth in Section 6.07 on a pro forma basis
after giving effect to the incurrence of such Indebtedness and any Permitted
Acquisitions consummated with the proceeds of such Indebtedness (calculated in
accordance with Section 6.07(e)) as of the last day of the Fiscal Quarter most
recently ended for which financial statements are available;

(p) Indebtedness of the Borrower or its Subsidiaries (including repurchase
transactions) with respect to OREAL Securities in an aggregate principal amount
not to exceed $50,000,000 at any time; and

(q) Indebtedness to HLSS pursuant to the HLSS Transactions.

 

-74-



--------------------------------------------------------------------------------

Section 6.02 Liens. Directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Parent or any of its Subsidiaries, whether now owned or hereafter
acquired or licensed, or any income, profits or royalties therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income, profits or royalties under the UCC of any State or under any similar
recording or notice statute, except:

(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Loan Document;

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;

(c) statutory Liens of landlords, banks and securities intermediaries (and
rights of set-off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 430(k) of the Internal Revenue Code), in each case incurred
in the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five (5) days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and shall not
interfere in any material respect with the ordinary conduct of the business of
Parent or any of its Subsidiaries and that, in the aggregate, do not materially
detract from the value of the property subject thereto;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and covering only the assets so leased;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements (i) relating solely to operating leases of personal property entered
into in the ordinary course of business or (ii) to evidence the sale of assets
in the ordinary course of business;

(h) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(i) Liens described in Schedule 6.02;

 

-75-



--------------------------------------------------------------------------------

(j) Liens securing Indebtedness permitted by Section 6.01(h); provided that any
such Lien shall encumber only those assets which secured such Indebtedness at
the time such assets were acquired by Parent or its Subsidiaries;

(k) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $100,000,000 at any time outstanding; provided
that the aggregate fair market value of assets in respect of which Liens may be
granted pursuant to this clause (k) shall not exceed 150% of the aggregate
amount of Indebtedness secured by such Liens;

(l) Liens securing Non-Recourse Indebtedness;

(m) Liens securing Permitted Funding Indebtedness other than Permitted Servicing
Advance Facility Indebtedness so long as any such Lien shall encumber only
(i) the assets originated, acquired or funded with the proceeds of such
Indebtedness and (ii) any intangible contract rights and other documents,
records and assets directly related to the assets set forth in clause (i) and
any proceeds thereof;

(n) Liens on Servicing Advances, any intangible contract rights and other
documents, records and assets directly related to the foregoing assets and any
proceeds thereof securing Permitted Servicing Advance Facility Indebtedness,
Permitted Securitization Indebtedness or Non-Recourse Indebtedness;

(o) Liens on the Equity Interests of any Subsidiary and the proceeds thereof
securing Non-Recourse Indebtedness of such Subsidiary;

(p) Liens on Securitization Assets, any intangible contract rights and other
documents, records and assets directly related to the foregoing assets and any
proceeds thereof incurred in connection with Permitted Securitization
Indebtedness or permitted guarantees thereof;

(q) Liens securing Indebtedness permitted pursuant to Section 6.01(n); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness;

(r) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(s) assignments of past due receivables solely for the purpose of collection;

(t) judgment Liens so long as the related judgment does not constitute an Event
of Default;

(u) Liens securing Indebtedness permitted by Section 6.01(p); and

(v) Liens on HLSS Assets in connection with HLSS Transactions.

(each of (a) - (v), a “Permitted Lien”).

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations (other than (x) obligations under
Hedge Agreements and (y) unasserted contingent indemnification obligations), the
Borrower shall not, nor shall it cause or permit any of its Subsidiaries to,
directly or indirectly enter into, create, incur, assume or suffer to exist any
consensual Liens of any kind on the (i) Excluded SGE Collateral and (ii) Equity
Interests of Securitization Entities

 

-76-



--------------------------------------------------------------------------------

that cannot be pledged as a result of restrictions in its or its parent’s
Organizational Documents or documents governing its Indebtedness without, in
each case, first granting to the Collateral Agent, for the benefit of the
Secured Parties, a First Priority Lien on such assets as security for the
Obligations.

Section 6.03 No Further Negative Pledges. Except with respect to (a) this
Agreement and the other Loan Documents, (b) specific property encumbered to
secure payment of particular Indebtedness that is permitted to be incurred and
secured under this Agreement or to be sold pursuant to an executed agreement
with respect to a sale of assets permitted hereunder, (c) restrictions by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be),
(d) restrictions by reason of customary provisions restricting assignments,
subservicing, subcontracting or other transfers contained in Servicing
Agreements (provided that such restrictions are limited to the individual
Servicing Agreement and related agreements or the property and/or assets subject
to such agreements, as the case may be) and (e) restrictions by reason of
customary provisions restricting liens, assignments, subservicing,
subcontracting or other transfers contained in agreements with any Specified
Government Entity relating to the origination, sale, securitization and
servicing of mortgage loans (provided that such restrictions are limited to the
individual agreement and related agreements and/or the property or assets
subject to such agreements, as the case may be), no Loan Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations (other than an agreement of a
Securitization Entity that prohibits such Securitization Entity from creating or
assuming any Lien upon its properties or assets to secure the Obligations).

Section 6.04 Restricted Junior Payments. Directly or indirectly through any
manner or means, declare, order, pay, make or set apart, or agree to declare,
order, pay, make or set apart, any sum for any Restricted Junior Payment except
that (a) any Subsidiary of Parent may declare and pay dividends or make other
distributions ratably to Parent or any Subsidiary of Parent and to each other
holder of equity therein, (b) Parent may make payments in an aggregate amount
not to exceed $7,000,000 to permit the Borrower or Parent to purchase common
stock or common stock options of Parent from present or former officers or
employees of Parent or any of its Subsidiaries upon the death, disability or
termination of employment of such officer or employee and (c) Parent may make
Restricted Junior Payments; provided that in the case of this clause (c) both
immediately prior to and after giving effect thereto (i) no Default shall exist
or result therefrom, (ii) the Corporate Leverage Ratio shall be less than 2.00
to 1.00, calculated on a pro forma basis after giving effect to such Restricted
Payment as of the last day of the Fiscal Quarter most recently ended and
(iii) the aggregate amount of Restricted Junior Payments made pursuant to this
Section 6.04(c) shall not exceed the sum of (1) the Available Amount plus
(2) the aggregate amount of Net Cash Proceeds of equity contributions to, or the
sale of equity by, Parent received from and after the Closing Date, in each case
that is Not Otherwise Applied.

Section 6.05 Restrictions on Subsidiary Distributions. Except as provided
herein, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary of Parent other than any Securitization Entity to (a) pay dividends
or make any other distributions on any of such Subsidiary’s Equity Interests
owned by Parent or any other Subsidiary of Parent, (b) repay or prepay any
Indebtedness owed by such Subsidiary to Parent or any other Subsidiary of
Parent, (c) make loans or advances to Parent or any other Subsidiary of Parent
or (d) transfer, lease or license any of its property to Parent or any other
Subsidiary of Parent other than restrictions (i) in agreements evidencing
Indebtedness permitted by Section 6.01(h) or (n) that impose restrictions on the
property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (iii) by reason of customary net worth provisions contained

 

-77-



--------------------------------------------------------------------------------

in leases and other agreements that do not evidence Indebtedness entered into by
Parent or a Subsidiary of Parent in the ordinary course of business, (iv) that
are or were created by virtue of any transfer of, agreement to transfer or
option or right with respect to any property not otherwise prohibited under this
Agreement or (v) described on Schedule 6.05.

Section 6.06 Investments. Directly or indirectly, make or own any Investment in
any Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in Parent, the Borrower and any
Subsidiary Guarantor;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Parent and its
Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.01(b) and other
Investments in Subsidiaries of Parent which are not the Borrower or Subsidiary
Guarantors; provided that such Investments (including through intercompany loans
and any Permitted Acquisition) in Subsidiaries of Parent other than the Borrower
or Subsidiary Guarantors shall not exceed at any time an aggregate amount
$40,000,000 or, in the case of any Foreign Subsidiary, $20,000,000;

(e) (x) Consolidated Capital Expenditures with respect to the Borrower and its
Subsidiaries not in excess of (i) $30,000,000 for each Fiscal Year plus (ii) if
the Corporate Leverage Ratio is less than 2.00 to 1.00, calculated on a pro
forma basis after giving effect to such expenditure as of the last day of the
Fiscal Quarter most recently ended, (1) the Available Amount and (2) the
aggregate amount of Net Cash Proceeds of equity contributions to, or the sale of
equity by, Parent received from and after the Closing Date, in each case that is
Not Otherwise Applied; provided that the amount in clause (i) for any Fiscal
Year shall be increased by an amount equal to the excess, if any, of such amount
for the immediately preceding Fiscal Year over the actual amount of Consolidated
Capital Expenditures for such previous Fiscal Year and (y) Investments described
in clause (i) of the proviso to the definition of “Consolidated Capital
Expenditures”;

(f) loans and advances to employees of Parent and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$3,000,000;

(g) Permitted Acquisitions by Borrower or any Guarantor permitted pursuant to
Section 6.08;

(h) Investments described in Schedule 6.06;

(i) Hedge Agreements which constitute Investments;

(j) other Investments by Parent and its Subsidiaries in an aggregate amount not
to exceed the sum of (i) $20,000,000 during the term of this Agreement and
(ii) if the Corporate Leverage Ratio is less than 2.00 to 1.00, calculated on a
pro forma basis after giving effect to such Investment as of the last day of the
Fiscal Quarter most recently ended, (1) the Available Amount and (2) the
aggregate amount of Net Cash Proceeds of equity contributions to, or the sale of
equity by, Parent received from and after the Closing Date, in each case that is
Not Otherwise Applied;

 

-78-



--------------------------------------------------------------------------------

(k) Investments by Parent or any Subsidiary of Parent in a Person, if as a
result of such Investment (i) such Person becomes a Subsidiary Guarantor that is
engaged in Core Business Activities or (ii) such Person is merged, consolidated
or amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, Parent or a Subsidiary Guarantor;

(l) Investments by Parent or any Subsidiary of Parent in Securitization
Entities, Warehouse Facility Trusts and MSR Facility Trusts and Investments in
mortgage-related securities or charge-off receivables in the ordinary course of
business;

(m) Investments arising out of purchases of all remaining outstanding
asset-backed securities of any Securitization Entity and/or Securitization
Assets of any Securitization Entity for the purpose of relieving Parent or a
Subsidiary of Parent of the administrative expense of servicing such
Securitization Entity;

(n) Investments in MSRs;

(o) Investments in Residual Interests in connection with any Securitization,
Warehouse Facility or MSR Facility;

(p) Investments in and making of Servicing Advances, residential or commercial
mortgage loans and Securitization Assets (whether or not made in conjunction
with the acquisition of MSRs);

(q) Investments or guarantees of Indebtedness of one or more entities the sole
purpose of which is to originate, acquire, securitize and/or sell loans that are
purchased, insured, guaranteed or securitized by any Specified Government
Entity; provided that the aggregate amount of (i) Investments in such entities
plus (ii) the aggregate principal amount of Indebtedness of such entities that
are not Wholly-Owned Subsidiaries which is recourse to Parent, the Borrower or
any Subsidiary Guarantor shall not exceed an amount equal to 10% of Parent’s
GAAP book equity as of any date of determination;

(r) Non-cash consideration received, to the extent permitted by the Loan
Documents in connection with the sale of property permitted by this Agreement;
and

(s) Investments by Parent or any of its Subsidiaries in a Subsidiary (other than
the Borrower) that is not a Subsidiary Guarantor, Excluded Subsidiary or
Securitization Entity, provided that after giving pro forma effect to such
Investment, Parent shall be in compliance with Section 5.10.

Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.04.

 

-79-



--------------------------------------------------------------------------------

Section 6.07 Financial Covenants. In the case of Parent:

(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last
day of any Fiscal Quarter beginning with the Fiscal Quarter ending June 30, 2013
to be less than 4.00 to 1.00.

(b) Corporate Leverage Ratio. Permit the Corporate Leverage Ratio as of the last
day of any Fiscal Quarter set forth below to exceed the ratio set forth below
opposite such Fiscal Quarter:

 

Fiscal Quarter

  

Corporate Leverage Ratio

June 30, 2013

   2.50 to 1.00

September 30, 2013

   2.00 to 1.00

December 31, 2013

   2.00 to 1.00

March 31, 2014

   2.00 to 1.00

June 30, 2014

   2.00 to 1.00

September 30, 2014

   2.00 to 1.00

December 31, 2014

   2.00 to 1.00

March 31, 2015

   2.00 to 1.00

June 30, 2015

   2.00 to 1.00

September 30, 2015

   2.00 to 1.00

December 31, 2015 and thereafter

   1.75 to 1.00

(c) Consolidated Total Debt to Consolidated Tangible Net Worth. Permit
Consolidated Total Debt to Consolidated Tangible Net Worth as of the last day of
any Fiscal Quarter set forth below to exceed the ratio set forth below opposite
such fiscal quarter:

 

-80-



--------------------------------------------------------------------------------

Fiscal Quarter

  

Consolidated Total Debt to

Consolidated Tangible Net

Worth

June 30, 2013

   5.75 to 1.00

September 30, 2013

   5.25 to 1.00

December 31, 2013

   4.75 to 1.00

March 31, 2014

   4.75 to 1.00

June 30, 2014

   4.75 to 1.00

September 30, 2014

   4.75 to 1.00

December 31, 2014

   4.50 to 1.00

March 31, 2015

   4.50 to 1.00

June 30, 2015

   4.50 to 1.00

September 30, 2015

   4.50 to 1.00

December 31, 2015

   3.50 to 1.00

March 31, 2016

   3.50 to 1.00

June 30, 2016

   3.50 to 1.00

September 30, 2016

   3.50 to 1.00

December 31, 2016

   2.50 to 1.00

March 31, 2017

   2.50 to 1.00

June 30, 2017

   2.50 to 1.00

September 30, 2017

   2.50 to 1.00

December 31, 2017 and thereafter

   2.00 to 1.00

(d) LTV Ratio. Permit the LTV Ratio as of the last day of any Fiscal Quarter set
forth below to exceed the percentage set forth below opposite such Fiscal
Quarter:

 

Fiscal Quarter

  

LTV Ratio

 

June 30, 2013

     65 % 

September 30, 2013

     65 % 

December 31, 2013

     60 % 

March 31, 2014

     60 % 

June 30, 2014

     60 % 

September 30, 2014

     60 % 

December 31, 2014

     50 % 

March 31, 2015

     50 % 

June 30, 2015

     50 % 

September 30, 2015

     50 % 

December 31, 2015

     40 % 

March 31, 2016

     40 % 

June 30, 2016

     40 % 

September 30, 2016

     40 % 

December 31, 2016

     30 % 

March 31, 2017

     30 % 

June 30, 2017

     30 % 

September 30, 2017

     30 % 

December 31, 2017 and thereafter

     25 % 

 

-81-



--------------------------------------------------------------------------------

(e) Certain Calculations. With respect to any period during which a Permitted
Acquisition (including the Acquisition) or an acquisition permitted hereunder of
MSRs, Servicing Advances or servicing rights (a “Servicing Acquisition”) or an
Asset Sale has occurred (each, a “Subject Transaction”), for purposes of
determining compliance with the financial covenants set forth in this
Section 6.07 (as well as the incurrence tests set forth in Sections 2.22, 6.01
and 6.06 which reference the financial covenants), Consolidated Adjusted EBITDA
and the components of Consolidated Corporate Interest Expense shall be
calculated with respect to such period on a pro forma basis using either (i) in
the case of Asset Sales, the historical audited financial statements (or, if
such audited financial statements do not exist, such other information as shall
be consistent with the Historical Financial Statements of Parent) of any
business so sold or to be sold or (ii) in the case of Permitted Acquisitions or
Servicing Acquisitions, (x) with respect to each calculation made at any time
prior to the time when one full Fiscal Quarter shall have elapsed after such
Permitted Acquisition or Servicing Acquisition, the EBITDA (calculated in a
manner consistent with the definition of “Consolidated Adjusted EBITDA”) of such
Acquired Entity (or attributable to the servicing rights or advances acquired in
such Servicing Acquisition (“Acquired Servicing”)) as set forth in the
projections for any business so acquired or to be acquired (provided that such
projections are based on good faith estimates and assumptions made by the
management of Parent and are approved in writing by the Administrative Agent,
acting reasonably) and (y) with respect to each calculation made at any time
after the time when one full Fiscal Quarter shall have elapsed after such
Permitted Acquisition or Servicing Acquisition but prior to the time when five
full Fiscal Quarters shall have elapsed after such Permitted Acquisition or
Servicing Acquisition, the Annualized Acquired EBITDA of such Acquired Entity or
Acquired Servicing, and the Consolidated financial statements of Parent and its
Subsidiaries which shall be reformulated as if (A) such Subject Transaction, and
any Indebtedness incurred or repaid in connection therewith, had been
consummated or incurred or repaid at the beginning of such period (and assuming
that such Indebtedness bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the weighted average of
the interest rates applicable to outstanding Loans incurred during such period)
and (B) in the case of Permitted Acquisitions or Servicing Acquisitions, such
projected EBITDA (calculated in a manner consistent with the definition of
“Consolidated Adjusted EBITDA”) or the Annualized Acquired EBITDA of such
Acquired Entity or Acquired Servicing, as the case may be, had been earned at
the beginning of the four Fiscal Quarter period ending on the last day of the
applicable Fiscal Quarter; provided, however, that such Annualized Acquired
EBITDA shall be reduced by (1) for the first full Fiscal Quarter in which such
Acquired Entity or Acquired Servicing is included in the calculation of
Consolidated Adjusted EBITDA, the actual Consolidated Adjusted EBITDA for such
Acquired Entity or Acquired Servicing for such Fiscal Quarter, (2) for the
second full Fiscal Quarter in which such Acquired Entity or Acquired Servicing
is included in the calculation of Consolidated Adjusted EBITDA, the actual
Consolidated Adjusted EBITDA for such Acquired Entity or Acquired Servicing for
the preceding two Fiscal Quarters ending on the last day of the applicable
Fiscal Quarter, (3) for the third full Fiscal Quarter in which such Acquired
Entity or Acquired Servicing is included in the calculation of Consolidated
Adjusted EBITDA, the actual Consolidated Adjusted EBITDA for such Acquired
Entity or Acquired Servicing for the preceding three Fiscal Quarters ending on
the last day of the applicable Fiscal Quarter and (4) for the fourth full Fiscal
Quarter in which such Acquired Entity or Acquired Servicing is included in the
calculation of Consolidated Adjusted EBITDA, the actual Consolidated Adjusted
EBITDA for such Acquired Entity or Acquired Servicing for the preceding four
Fiscal Quarters ending on the last day of the applicable Fiscal Quarter.

Section 6.08 Fundamental Changes; Disposition of Assets; Acquisitions. Enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction

 

-82-



--------------------------------------------------------------------------------

or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Consolidated Capital Expenditures in the
ordinary course of business) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:

(a) any Subsidiary of Parent (other than the Borrower) may be merged with or
into the Borrower or any other Subsidiary of Parent, or be liquidated, wound up
or dissolved, or all or any part of its business, assets or property may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Parent, the Borrower or any Subsidiary
Guarantor; provided that in the case of any such transaction, (i) the Borrower
or such Subsidiary Guarantor, as applicable shall be the continuing or surviving
Person in any such transaction involving the Borrower and (ii) subject to the
preceding clause (i) a Subsidiary Guarantor shall be the continuing or surviving
Person in any such transaction involving a Subsidiary Guarantor;

(b) any Subsidiary of Parent (other than the Borrower) may dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to Parent, the Borrower
or any Subsidiary Guarantor;

(c) sales or other dispositions of assets that do not constitute Asset Sales;

(d) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) when
aggregated with the proceeds of all other Asset Sales under this clause (d) made
within the same Fiscal Year, are less than $100,000,000; provided that (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of the Borrower (or similar governing body)), (2) no less than 75% of
such consideration shall be paid in Cash, and (3) the Net Cash Proceeds thereof
shall be applied as required by Section 2.12(b);

(e) disposals of obsolete, worn out or surplus property in the ordinary course
of business;

(f) Permitted Acquisitions;

(g) Investments made in accordance with Section 6.06;

(h) dispositions of Cash Equivalents in the ordinary course of business;

(i) sales of whole loans for cash;

(j) the HLSS Transactions; provided that (1) the consideration received for the
related HLSS Assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of the
Borrower (or similar governing body) and, with respect to any transaction or
series of related transactions under this clause (j) in excess of $25,000,000,
to be evidenced by a resolution of the board of directors of the Borrower (or
similar governing body)), (2) no less than 75% thereof shall be paid in Cash and
assumption of match funded liabilities with respect to servicing advances, and
(3) the Net Cash Proceeds thereof shall be applied as required by
Section 2.12(b); and

(k) Asset Sales set forth on Schedule 6.08.

 

-83-



--------------------------------------------------------------------------------

provided that (i) any sale of MSR to HLSS pursuant to this Section 6.08 shall
only be permitted to the extent valued by the Mortgage Industry Advisory
Corporation or another third-party appraisal firm reasonably acceptable to the
Administrative Agent, (ii) any sale of related assets to HLSS pursuant to this
Section 6.08 shall only be permitted to the extent sold at book value and
(iii) any sale of MSR or related assets to HLSS pursuant to this Section 6.08
shall only be permitted to the extent that the Borrower shall have been granted
a subservicing contract with respect to such assets.

Upon the request of the Borrower, the Administrative Agent or Collateral Agent,
as applicable, shall promptly execute and deliver to the Borrower any and all
documents or instruments necessary to release any Lien encumbering any items of
Collateral (including any HLSS Assets) that are subject to a conveyance, sale,
lease, exchange, transfer or other disposition pursuant to this Section 6.08 or
otherwise permitted pursuant to this Agreement.

Section 6.09 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Material Subsidiaries in
compliance with the provisions of Section 6.08, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Equity Interests of any
of its Material Subsidiaries, except to qualified directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Material Subsidiaries, except to another Loan Party (subject to the
restrictions on such disposition otherwise imposed hereunder) or to qualify
directors if required by applicable law.

Section 6.10 Sales and Lease-Backs. Directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than Parent or any of its Subsidiaries),
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Loan Party to any Person
(other than Parent or any of its Subsidiaries) in connection with such lease or
(c) is to be sold or transferred by such Loan Party to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party, other than
transactions where any related sale of assets is permitted under Section 6.08,
any related Indebtedness is permitted to be incurred under Section 6.01 and any
Lien in connection therewith is permitted to be granted under Section 6.02.

Section 6.11 Transactions with Shareholders and Affiliates. Directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property, the rendering of any service
or the payment of any management, advisory or similar fees) with any Affiliate
of Parent on terms that are less favorable to Parent or that Subsidiary, as the
case may be, than those that might be obtained in a comparable arm’s length
transaction at the time from a Person who is not an Affiliate; provided that the
foregoing restriction shall not apply to (a) any transaction otherwise permitted
by this Article VI between Parent and any one or more Subsidiaries of Parent or
among Subsidiaries of Parent; (b) reasonable and customary fees paid to members
of the board of directors (or similar governing body) of Parent and its
Subsidiaries; (c) compensation arrangements for officers and other employees of
Parent and its Subsidiaries entered into in the ordinary course of business; and
(d) transactions described in Schedule 6.11.

Section 6.12 Conduct of Business. None of Parent or any of its Subsidiaries
shall make any material change in its Core Business Activities as carried on at
the date hereof.

 

-84-



--------------------------------------------------------------------------------

Section 6.13 Modifications of Junior Indebtedness. Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Junior Indebtedness in such a manner
that would cause the terms of such Junior Indebtedness from satisfying the
requirements of clauses (i) through (vi) of the definition of “Junior
Indebtedness.”

Section 6.14 Amendments or Waivers of Organizational Documents. Agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of the Organizational Documents of Parent, the Borrower or any
Subsidiary Guarantor after the Closing Date that would materially adversely
impact the Lenders without in each case obtaining the prior written consent of
the Required Lenders to such amendment, restatement, supplement or other
modification or waiver.

Section 6.15 Fiscal Year. Change its Fiscal Year-end from December 31 or change
its method of determining Fiscal Quarters.

Section 6.16 Purchase Agreement. Amend, restate, supplement, waive or otherwise
modify the Purchase Agreement as in effect on the Closing Date in any manner
that would materially adversely impact the Lenders without obtaining the prior
written consent of the Required Lenders to such amendment, restatement,
supplement or other modification or waiver.

ARTICLE VII

GUARANTY

Section 7.01 Guaranty of the Obligations. Subject to the provisions of
Section 7.02, Parent and the Subsidiary Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to the Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations, excluding, with respect to any Guarantor at any time, Excluded Swap
Obligations with respect to such Guarantor at such time, when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

Section 7.02 Contribution by Subsidiary Guarantors. All Subsidiary Guarantors
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty. Accordingly, in the event any payment or distribution is made on
any date by a Subsidiary Guarantor (a “Funding Guarantor”) under this Guaranty
such that its Aggregate Payments exceeds its Fair Share as of such date, such
Funding Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the Guaranteed Obligations. “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided that solely for purposes of calculating the
“Fair Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.02, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations

 

-85-



--------------------------------------------------------------------------------

of contribution hereunder shall not be considered as assets or liabilities of
such Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Subsidiary Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02.

Section 7.03 Payment by Guarantors. Subject to Section 7.02, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)), Guarantors shall upon demand pay, or cause to be paid, in
Cash, to the Administrative Agent for the ratable benefit of Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for the Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.

Section 7.04 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations

 

-86-



--------------------------------------------------------------------------------

that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or
non-judicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against the Borrower or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Loan Documents or any
Hedge Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents, any of the Hedge Agreements or
any agreement or instrument executed pursuant thereto, or of any other guaranty
or security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document, such Hedge Agreement or
any agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents or any of the Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to

 

-87-



--------------------------------------------------------------------------------

the change, reorganization or termination of the corporate structure or
existence of Parent, Borrower or any of their Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which the Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

Section 7.05 Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
the Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of the Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

Section 7.06 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against the Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against the Borrower with respect to the Guaranteed Obligations, (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including any such right of contribution as

 

-88-



--------------------------------------------------------------------------------

contemplated by Section 7.02. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against the
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for the
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to the Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

Section 7.07 Subordination of Other Obligations. Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is Continuing shall be held
in trust for the Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

Section 7.08 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

Section 7.09 Authority of Guarantors or the Borrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

Section 7.10 Financial Condition of the Borrower. Any Loan may be made to the
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of the Borrower at the
time of any such grant or continuation or at the time such Hedge Agreement is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Borrower. Each Guarantor has
adequate means to obtain information from the Borrower on a continuing basis
concerning the financial condition of the Borrower and its ability to perform
its obligations under the Loan Documents and the Hedge Agreements, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of the Borrower
now known or hereafter known by any Beneficiary.

Section 7.11 Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting
pursuant to the instructions of the Required Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency

 

-89-



--------------------------------------------------------------------------------

case or proceeding of or against the Borrower or any other Guarantor. The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of the Borrower or any other
Guarantor or by any defense which the Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of the Guarantors and Beneficiaries that the Guaranteed
Obligations which are guaranteed by the Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve the
Borrower of any portion of such Guaranteed Obligations. The Guarantors shall
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar Person to pay the Administrative Agent, or
allow the claim of the Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of the Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Subsidiary Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof, the Guaranty
of such Subsidiary Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
sale or other disposition.

Section 7.13 Keepwell. Each Qualified ECP Loan Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Loan
Party hereunder to honor all of such Loan Party’s obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 7.13 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.13, or otherwise under this Agreement, voidable
under applicable law, including applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 7.13 shall remain in full force and
effect until all of the Guaranteed Obligations and all other amounts payable
under this Agreement shall have been paid in full and all Commitments have
terminated or expired or been cancelled. Each Qualified ECP Loan Party intends
that this Section 7.13 constitute, and this Section 7.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

-90-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. If any one or more of the following conditions
or events occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five (5) days after the date due; or

(b) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 2.03, Sections 5.01(a), 5.01(b),
5.01(c), 5.01(e) and 5.01(h), Section 5.02 (with respect to the existence of the
Loan Parties) or Article VI; or

(d) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with (A) Section 5.01(d), and such default shall
not have been remedied or waived within five (5) days after the due date, or
(B) any term contained herein or any of the other Loan Documents, other than any
such term referred to in any other Section of this Section 8.01, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) an officer of such Loan Party becoming aware of such default or
(ii) receipt by the Borrower of notice from the Administrative Agent or any
Lender of such default; or

(e) Default in Other Agreements. (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount, including any payment in settlement, payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
Section 8.01(a)) in an individual principal amount (or Net Mark-to-Market
Exposure) of $20,000,000 or more or with an aggregate principal amount (or Net
Mark-to-Market Exposure) of $20,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Loan Party
with respect to any other material term of (1) one or more items of Indebtedness
in the individual or aggregate principal amounts (or Net Mark-to-Market
Exposure) referred to in clause (i) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or

(f) [Reserved].

(g) [Reserved].

(h) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Parent, Borrower or any Material

 

-91-



--------------------------------------------------------------------------------

Subsidiary in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against Parent, Borrower or any Material Subsidiary under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, conservator, custodian or other officer having similar
powers over Parent, Borrower or any Material Subsidiary, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee,
conservator or other custodian of Parent, Borrower or any of their respective
Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Parent, Borrower or any Material Subsidiary,
and any such event described in this clause (ii) shall continue for sixty
(60) days without having been dismissed, bonded or discharged; or

(i) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Parent, Borrower or
any Material Subsidiary shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee, conservator or other custodian for all or a substantial part
of its property; or Parent, Borrower or any Material Subsidiary shall make any
assignment for the benefit of creditors; or (ii) Parent, Borrower or any
Material Subsidiary shall be unable, or shall fail generally, or shall admit in
writing its inability, to pay its debts as such debts become due; or the board
of directors (or similar governing body) of Parent, Borrower or any of their
respective Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.01(h); or

(j) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$20,000,000 or (ii) in the aggregate at any time an amount in excess of
$20,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Parent, Borrower or any Material Subsidiary or
any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days; or

(k) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in a Material Adverse Effect on Parent or the Borrower during the term
hereof; or

(l) Change of Control. A Change of Control occurs; or

(m) Guaranties, Security Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null

 

-92-



--------------------------------------------------------------------------------

and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Security Document ceases to be in full force and effect (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall be declared null and void, or the Collateral Agent shall
not have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Security Documents with the priority required by
the relevant Security Document, in each case for any reason other than the
failure of the Collateral Agent or any Secured Party to take any action within
its control or (iii) any Loan Party shall contest the validity or enforceability
of any Loan Document in writing or deny in writing that it has any further
liability under any Loan Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Security Documents;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(h) or 8.01(i), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (A) each of
the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party: (I) the unpaid principal amount of
and accrued interest on the Loans, and (II) all other Obligations; and (B) the
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to Security Documents.

Section 8.02 Borrower’s Right to Cure. Notwithstanding anything to the contrary
contained in Section 8.01, for purposes of determining whether an Event of
Default has occurred under the financial covenants set forth in Section 6.07(a)
and (b), any equity contribution (in the form of common equity) made to Parent
after the last day of any Fiscal Quarter and on or prior to the day that is 10
days after the day on which financial statements are required to be delivered
for that Fiscal Quarter will, at the request of Parent and to the extent so
requested, be included in the calculation of Consolidated Adjusted EBITDA solely
for the purposes of determining compliance with the financial covenants in
Sections 6.07(a) and (b) at the end of such Fiscal Quarter and any subsequent
period that includes such Fiscal Quarter (any such equity contribution to the
extent so requested by Parent to be included in Consolidated Adjusted EBITDA, a
“Specified Equity Contribution”); provided that (a) Parent shall not be
permitted to so request that a Specified Equity Contribution be included in the
calculation of Consolidated Adjusted EBITDA with respect to any Fiscal Quarter
unless, after giving effect to such requested Specified Equity Contribution,
there will be a period of at least two Fiscal Quarters in the Relevant Four
Fiscal Quarter Period in which no Specified Equity Contribution has been made,
(b) no more than four Specified Equity Contributions will be made in the
aggregate, (c) the amount of any Specified Equity Contribution and the use of
proceeds therefrom will be no greater than the amount required to cause Parent
to be in compliance with the relevant financial covenants, (d) all Specified
Equity Contributions and the use of proceeds therefrom will be disregarded for
all other purposes under the Loan Documents (including calculating Consolidated
Adjusted EBITDA for purposes of determining basket levels and other items
governed by reference to Consolidated Adjusted EBITDA, and for purposes of the
Restricted Junior Payments covenant in Section 6.04) and (e) the proceeds of all
Specified Equity Contributions will be applied to prepay the Loans. To the
extent that the proceeds of the Specified Equity Contribution are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating the financial covenants set forth in Section 6.07 for
the Relevant Four Fiscal Quarter Period. For purposes of this paragraph, the
term “Relevant Four Fiscal Quarter Period” shall mean, with respect to any
requested Specified Equity Contribution, the four Fiscal Quarter period ending
on (and including) the Fiscal Quarter in which Consolidated Adjusted EBITDA will
be increased as a result of such Specified Equity Contribution.

 

-93-



--------------------------------------------------------------------------------

ARTICLE IX

AGENTS

Section 9.01 Appointment of Agents. Barclays is hereby appointed the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes Barclays to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Loan Documents. Each Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other Loan
Documents, as applicable. The provisions of this Article IX are solely for the
benefit of Agents and Lenders and no Loan Party shall have any rights as a third
party beneficiary of any of the provisions thereof. In performing its functions
and duties hereunder, each Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for Parent or any of its
Subsidiaries. Each of the Administrative Agent and the Collateral Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates. As of the Closing Date, the
Arrangers and Syndication Agent, in their respective capacities, shall have no
duties, responsibilities or obligations hereunder but shall be entitled to all
benefits of this Article IX.

Section 9.02 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.

Section 9.03 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document, the perfection
or priority of any Lien, or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to Lenders or by or on behalf
of any Loan Party or to any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, the Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Loan Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each

 

-94-



--------------------------------------------------------------------------------

Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
such Agent by Parent, the Borrower or a Lender. No Agent shall, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Agent or any of its Affiliates in any
capacity. Each Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.05)
and, upon receipt of such instructions from the Required Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Parent and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Loan Documents in accordance with the
instructions of the Required Lenders (or such other Lenders as may be required
to give such instructions under Section 10.05).

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.03 and of Section 9.06 shall apply to any the
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of the Administrative Agent and the Syndication
Agent. All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this Section 9.03 and of Section 9.06 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

Section 9.04 Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it

 

-95-



--------------------------------------------------------------------------------

were not performing the duties and functions delegated to it hereunder, and the
term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Borrower
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Parent and the Borrower
for services in connection herewith and otherwise without having to account for
the same to Lenders.

Section 9.05 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Parent and its
Subsidiaries in connection with Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Parent and its
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement or a Joinder Agreement and funding its Loan, on the Closing
Date or the Increased Amount Date, as applicable, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or Lenders, as applicable on the Closing Date or the Increased Amount Date, as
applicable.

Section 9.06 Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Loan Party (and without limiting its obligation
to do so), for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Loan Documents or otherwise in its capacity as such Agent in
any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided that in no event shall this sentence require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof.

Section 9.07 Successor Administrative Agent and Collateral Agent.

(a) The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to Lenders and the Borrower. The
Administrative Agent shall have the right to appoint a financial institution to
act as the Administrative Agent and/or the Collateral Agent hereunder, subject
to the reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Administrative Agent by the Borrower and
the Required Lenders or (ii) the thirtieth day after such notice of resignation.
Upon any such notice of resignation, if a successor Administrative Agent has not
already been appointed

 

-96-



--------------------------------------------------------------------------------

by the retiring Administrative Agent, the Required Lenders shall have the right,
upon five (5) Business Days’ notice to the Borrower, to appoint a successor
Administrative Agent. If neither the Required Lenders nor the Administrative
Agent have appointed a successor Administrative Agent, the Required Lenders
shall be deemed to have succeeded to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent; provided
that until a successor Administrative Agent is so appointed by the Required
Lenders or the Administrative Agent, the Administrative Agent, by notice to the
Borrower and the Required Lenders, may retain its role as the Collateral Agent
under any Security Document. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all sums, Securities and other items of
Collateral held under the Security Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Loan Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Security Documents, whereupon
such retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided above, any resignation of Barclays or
its successor as the Administrative Agent pursuant to this Section shall also
constitute the resignation of Barclays or its successor as the Collateral Agent.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9.07 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder. If Barclays or its
successor as the Administrative Agent pursuant to this Section has resigned as
the Administrative Agent but retained its role as the Collateral Agent and no
successor Collateral Agent has become the Collateral Agent pursuant to the
immediately preceding sentence, Barclays or its successor may resign as the
Collateral Agent upon notice to the Borrower and the Required Lenders at any
time.

(b) In addition to the foregoing, the Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to Lenders and the
Borrower. The Administrative Agent shall have the right to appoint a financial
institution as the Collateral Agent hereunder, subject to the reasonable
satisfaction of the Borrower and the Required Lenders and the Collateral Agent’s
resignation shall become effective on the earlier of (i) the acceptance of such
successor Collateral Agent by the Borrower and the Required Lenders or (ii) the
thirtieth day after such notice of resignation. Upon any such notice of
resignation, the Required Lenders shall have the right, upon five (5) Business
Days’ notice to the Administrative Agent, to appoint a successor Collateral
Agent. Upon the acceptance of any appointment as the Collateral Agent hereunder
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement and the Security
Documents, and the retiring Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Security Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Security Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Security Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the Security Documents. After any retiring Collateral
Agent’s resignation hereunder as the Collateral Agent, the provisions of this
Agreement and the Security Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the Security
Documents while it was the Collateral Agent hereunder.

 

-97-



--------------------------------------------------------------------------------

Section 9.08 Security Documents and Guaranty.

(a) Agents under Security Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Security Documents; provided that neither the Administrative
Agent nor the Collateral Agent shall owe any fiduciary duty, duty of loyalty,
duty of care, duty of disclosure or any other obligation whatsoever to any
holder of Obligations with respect to any Hedge Agreement. Without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable may execute any documents or
instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement, release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 10.05) have otherwise consented or (ii) release any Subsidiary
Guarantor from the Guaranty pursuant to Section 7.12 or with respect to which
the Required Lenders (or such other Lenders as may be required to give such
consent under Section 10.05) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Collateral Agent and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

(c) Rights under Hedge Agreements. No Hedge Agreement shall create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Subsidiary Guarantor under the Loan Documents except as
expressly provided in Section 10.05(c) of this Agreement and under any
applicable provisions of the Security Agreement. By accepting the benefits of
the Collateral, such Lender Counterparty shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Loan Documents as a
Secured Party, subject to the limitations set forth in this clause (c).

(d) Release of Collateral and Guarantees, Termination of Loan Documents.
Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (x) obligations in respect of any
Hedge Agreement and (y) unasserted contingent indemnity obligations) have been
paid in full and all Commitments have terminated or expired or been cancelled,
upon request of the Borrower, each of the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Lender or
any Lender Counterparty) take such actions as shall be necessary or advisable to
release its security interest in all Collateral, and to release all guarantee
obligations provided for in

 

-98-



--------------------------------------------------------------------------------

any Loan Document, whether or not on the date of such release there may be
outstanding obligations in respect of Hedge Agreements. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Parent, the Borrower or any
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Parent, the
Borrower or any Subsidiary Guarantor or any substantial part of its property, or
otherwise, all as though such payment had not been made. In addition, the Agents
and the Lenders hereby agree that in connection with any Asset Sale or other
sale or transfer permitted by this Agreement or any other Loan Document
(including any HLSS Transaction), any Lien on any assets transferred as part of
or in connection with any such Asset Sale, other sale or transfer (including any
HLSS Assets subject to any HLSS Transaction) and granted to or held by the
Collateral Agent under any Loan Document shall be automatically released at the
time of consummation of such Asset Sale, other sale or transfer.

Section 9.09 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender for any reason (including because the appropriate form was not delivered
or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties, additions
to Tax or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred, whether or not
such Tax was correctly or legally asserted. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. The agreements in this Section 9.09
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Agreement and the repayment, satisfaction or discharge of all other
obligations. Each Lender hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 9.09.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or other applicable law or
any other judicial proceeding relative to Parent or the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
other Secured Parties (including fees, disbursements and other expenses of
counsel) allowed in such judicial proceeding and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same. Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and other Secured Party to make such payments to the
Administrative Agent. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or other Secured Party to authorize the Administrative Agent to vote in respect
of the claim of such Person or in any such proceeding.

 

-99-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given under the Loan Documents shall be sent to such Person’s
address as set forth on Schedule 10.01(a) or in the other relevant Loan
Document, and in the case of any Lender, the address as specified on
Schedule 10.01(a) or otherwise specified to the Administrative Agent in writing.
Except as otherwise set forth in paragraph (b) below, each notice hereunder
shall be in writing and may be personally served or sent by telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile, or three (3) Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided that no notice to any Agent shall be effective until
received by such Agent.

(b) Electronic Communications.

(i) Notices and other communications to Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, further, that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(ii) Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available.” None of the Agents or Arrangers nor any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. Each

 

-100-



--------------------------------------------------------------------------------

party hereto agrees that no Agent or Arranger has any responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Approved Electronic Communication or otherwise
required for the Platform.

(iv) Each Loan Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.

(v) All uses of the Platform shall be governed by and subject to, in addition to
this Section 10.01, separate terms and conditions posted or referenced in such
Platform and related agreements executed by the Lenders and their Affiliates in
connection with the use of such Platform.

(vi) Each Loan Party, each Lender and each Agent agrees that none of the Agents
nor any Agent Affiliate shall be responsible or liable to any Loan Party or any
other Person for damages arising from the use by others of any Approved
Electronic Communications or any other information or other materials obtained
through the Platform, internet, electronic, telecommunications or other
information transmission systems.

Section 10.02 Expenses. Whether or not the transactions contemplated hereby are
consummated, the Borrower agrees to pay promptly (a) all the actual and
reasonable and documented out-of-pocket costs and expenses of the Agents and
Arrangers (subject to clause (b) below) incurred in connection with the
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (b) the reasonable and
documented out-of-pocket fees, expenses and disbursements of counsel to Agents
and Arrangers (subject to the Fee Letter) (including a single firm of local
counsel in each appropriate jurisdiction) in connection with the negotiation,
preparation, execution and administration of the Loan Documents, the Commitment
Letter and Fee Letter, and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by the
Borrower (whether or not such consent, amendment, waiver or modification or
other document becomes effective) including the reasonable fees, disbursements
and other charges of counsel and charges of Intralinks or Syndtrak; (c) all
reasonable and documented out-of-pocket costs and expenses arising in connection
with or relating to creating, perfecting, recording, maintaining and preserving
Liens in favor of the Collateral Agent, for the benefit of Secured Parties;
(d) all reasonable and documented out-of-pocket costs, fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (e) all
reasonable and documented out-of-pocket costs and expenses in connection with
the custody or preservation of the Collateral; (f) all other reasonable costs
and expenses incurred by each Agent and Arranger in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Loan Documents and any consents, amendments, waivers or other modifications
thereto; and (g) after the occurrence of an Event of Default, all costs and
expenses, including reasonable attorneys’ fees and costs of settlement, incurred
by any Agent, Arranger and the Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the Loan
Documents by reason of such Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings; provided that the Borrower shall not be required to reimburse the
legal fees and expenses of more than one outside counsel for Agents and one
outside counsel for the Lenders (in addition to any local counsel) for all
Persons seeking reimbursement under this Section 10.02.

 

-101-



--------------------------------------------------------------------------------

Section 10.03 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.02, whether or
not the transactions contemplated hereby are consummated, each Loan Party agrees
to defend (subject to Indemnitees’ rights to selection of counsel), indemnify,
pay and hold harmless, each Agent and Lender and the Arrangers and the officers,
partners, members, directors, trustees, shareholders, advisors, employees,
representatives, attorneys, controlling persons, agents, sub-agents and
Affiliates of each Agent and Lender and the Arrangers, as well as the respective
heirs, successors and assigns of the foregoing (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided that no Loan Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities resulted from the gross
negligence or willful misconduct of that Indemnitee, in each case, as determined
by a final, non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.03 may be unenforceable in whole or in part because
they are violative of any law or public policy, the applicable Loan Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against each Agent and Lender and the
Arrangers and their respective Affiliates, officers, partners, members,
directors, trustees, shareholders, advisors, employees, representatives,
attorneys, controlling persons, agents and sub-agents on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of or in any way related to this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the transmission of information through the Internet, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

Section 10.04 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Loan Party at any time or from time to time subject to
the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed), and upon notice to the Borrower and the
Administrative Agent, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Loan Party against and on account of the
obligations and liabilities of any Loan Party to such Lender hereunder and under
the other Loan Documents, including all claims of any nature or description
arising out of or connected hereto or with any other Loan Document, irrespective
of whether or not (a) such Lender shall have made any demand hereunder or
(b) the principal of or the interest on the Loans or any other amounts due
hereunder shall have become due and payable pursuant to Article II or
Article VIII and although such obligations and liabilities, or any of them, may
be contingent or unmatured. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

-102-



--------------------------------------------------------------------------------

Section 10.05 Amendments and Waivers.

(a) Required Lenders’ Consent. Subject to the additional requirements of
Sections 10.05(b) and 10.05(c), no amendment, modification, termination or
waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall in any event be effective without the written
concurrence of the Required Lenders; provided that the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement is not
objected to in writing by the Required Lenders to the Administrative Agent
within five Business Days following receipt of notice thereof.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly adversely affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note or principal amount
outstanding, or waive, forgive, reduce or postpone any scheduled repayment (but
not prepayment) of principal;

(ii) reduce the rate of interest on any Loan or any fee or any premium payable
hereunder; provided that only the consent of the Required Lenders shall be
necessary to amend the Default Rate in Section 2.07 or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(iii) waive or extend the time for payment of any such interest, fees or
premiums;

(iv) reduce the principal amount of any Loan;

(v) amend, modify, terminate or waive any provision of Section 2.15, this
Section 10.05(b), Section 10.05(c), any provision of the Security Agreement
therein specified to be subject to this Section 10.05(b) or any other provision
of this Agreement that expressly provides that the consent of all Lenders is
required;

(vi) amend the definition of “Required Lenders” or amend Section 10.05(a) in a
manner that has the same effect as an amendment to such definition or the
definition of “Pro Rata Share”; provided that with the consent of the Required
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of the “Required Lenders” or “Pro Rata Share” on substantially the
same basis as the Commitments and the Loans are included on the Closing Date;
provided, further, that the consent of the Required Lenders shall not be
required in connection with any incurrence of Term Loans added pursuant to
Section 2.22;

(vii) release all or substantially all of the Collateral or all or substantially
all of the Subsidiary Guarantors from the Guaranty except as expressly provided
in the Loan Documents; or

(viii) consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document except as expressly provided in
any Loan Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (v), (vi),
(vii) and (viii).

 

-103-



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:

(i) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.13 without the consent of Lenders holding more
than 50% of the aggregate Initial Term Loan Exposure of all Lenders or New Term
Loan Exposure of all Lenders, as applicable, of each Class which is being
allocated a lesser repayment or prepayment as a result thereof; provided that
the Required Lenders may waive, in whole or in part, any prepayment so long as
the application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered;

(ii) amend, modify or waive this Agreement or the Security Agreement so as to
alter the ratable treatment of Obligations arising under the Loan Documents and
Obligations arising under Hedge Agreements or the definition of “Lender
Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured Obligations” (as
defined in any applicable Security Document) in each case in a manner adverse to
any Lender Counterparty with Obligations then outstanding without the written
consent of any such Lender Counterparty; or

(iii) amend, modify, terminate or waive any provision of Article IX as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Execution of Amendments, Etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 10.05 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by a Loan
Party, on such Loan Party.

(e) New Term Loans. Notwithstanding anything to the contrary herein or in any
other Loan Document, this Agreement and the other Loan Documents may be amended
with the written consent of only the Administrative Agent and the Borrower to
the extent necessary in order to evidence and implement any incurrence of Term
Loans pursuant to Section 2.22.

Section 10.06 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. Except as expressly permitted
pursuant to Section 6.08 of this Agreement, no Loan Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Loan Party without the prior written consent of all Lenders (and any
purported assignment or delegation without such consent shall be null and void)
and of the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment

 

-104-



--------------------------------------------------------------------------------

or Loans owing to it or other Obligations (provided that pro rata assignments
shall not be required and each assignment shall be of a uniform, and not
varying, percentage of all rights and obligations under and in respect of any
applicable Loan and any related Commitments):

(i) to any Person other than Excluded Institutions meeting the criteria of
clause (i) of the definition of the term of “Eligible Assignee” upon the giving
of notice to the Borrower and the Administrative Agent; and

(ii) to any Person other than Excluded Institutions meeting the criteria of
clause (ii) of the definition of the term of “Eligible Assignee” upon giving of
notice to the Borrower and the Administrative Agent and, so long as no Event of
Default has then occurred and is Continuing, with the prior written consent of
the Borrower (not to be unreasonably withheld); provided that each such
assignment pursuant to this Section 10.06(b)(ii) shall be in an aggregate amount
of not less than $1,000,000 (or such lesser amount as may be agreed to by the
Administrative Agent or as shall constitute the aggregate amount of the Initial
Term Loan or the or New Term Loans of a Series of the assigning Lender) with
respect to the assignment of Loans; provided, further, that the Related Funds of
any individual Lender may aggregate their Loans for purposes of determining
compliance with such minimum assignment amounts;

it being understood and agreed that at the request of any Lender the
Administrative Agent shall be permitted to disclose to such Lender the identity
of each Disqualified Lender.

Notwithstanding anything in this Section 10.06 to the contrary, if the Borrower
has not given the Administrative Agent written notice of its objection to such
assignment within five (5) Business Days after written notice to the Borrower,
the Borrower shall be deemed to have consented to such assignment.

(c) Assignment Agreements. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.18(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (y) in connection
with an assignment by or to Barclays or any Affiliate thereof or (z) in the case
of an Eligible Assignee which is already a Lender or is an Affiliate or Related
Fund of a Lender or a Person under common management with a Lender).

(d) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
shall make or invest in, as the case may be, its Commitments or Loans for its
own account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.06, the disposition of such Commitments or Loans
or any interests therein shall at all times remain within its exclusive
control).

(e) Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder

 

-105-



--------------------------------------------------------------------------------

shall, to the extent that rights and obligations hereunder have been assigned to
the assignee, relinquish its rights (other than any rights which survive the
termination hereof, including under Section 10.07) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided that anything contained in any of the Loan Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Commitments shall be modified to reflect any Commitment of
such assignee; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to the Administrative Agent for cancellation, and thereupon the Borrower
shall issue and deliver new Notes, if so requested by the assignee and/or
assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new outstanding Loans of the assignee
and/or the assigning Lender.

(f) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Borrower, any of its Subsidiaries
or any of its Affiliates and other than any Excluded Institution) in all or any
part of its Commitments, Loans or in any other Obligation.

(ii) The holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default
shall not constitute a change in the terms of such participation, and that an
increase in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (B) consent to the assignment or transfer by any Loan Party of any of
its rights and obligations under this Agreement, (C) amend the definition of
“Required Lenders” (or amend Section 10.05(a) in a manner that has the same
effect as an amendment to such definition) or the definition of “Pro Rata Share”
or (D) release all or substantially all of the Subsidiary Guarantors or all or
substantially all of the Collateral under the Security Documents (except as
expressly provided in the Loan Documents) supporting the Loans hereunder in
which such participant is participating.

(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.16(c), 2.17 and 2.18 (subject to the limitations and
requirements of such Sections, including Section 2.18(c)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (c) of this Section; provided that a participant shall not be entitled to
receive any greater payment under Section 2.17 or 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, except to the extent such entitlement to a greater
payment results from a Change in Law occurring after the participant became a
participant; provided, further, that nothing herein shall require any notice to
the Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.04 as though it were a Lender; provided
that such participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participating interest in its Commitments,
Loans or in any other Obligation to a participant, shall, as non-fiduciary agent
of the Borrower solely for the purposes of this Section 10.06(f), maintain a
register (a “Participant Register”) containing the name and principal and
interest amounts of the participating interest of each participant entitled to
receive payments in respect

 

-106-



--------------------------------------------------------------------------------

of such participating interests; provided, however, that a Lender shall have no
obligation to show its Participant Register to any Loan Party except to the
extent required to demonstrate to the Internal Revenue Service in connection
with a tax audit that the Loans are in “registered form” for U.S. federal income
tax purposes. The entries in a Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(g) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.06 and subject
to the limitations set forth in Section 10.06(b)(ii), respectively, any Lender
may assign and/or pledge (without the consent of the Borrower or the
Administrative Agent) all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank or any central bank having jurisdiction over such Lender;
provided that no Lender, as between the Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge; provided, further, that in no event shall the applicable Federal
Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.

(h) Register. The Borrower, the Administrative Agent and Lenders shall treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof
(notwithstanding notice to the contrary), absent manifest error, and no
assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.06(c). Each assignment shall be recorded in the Register
on the Business Day the fully executed Assignment Agreement is received by the
Administrative Agent, if received by 12:00 p.m. (New York City time), and on the
following Business Day if received after such time, prompt notice thereof shall
be provided to the Borrower and a copy of such Assignment Agreement shall be
maintained, as applicable; provided that failure to record any assignment in the
Register shall not affect the rights of the Lenders. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.

Section 10.07 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Loan
Party set forth in Sections 2.16(c), 2.17, 2.18, 10.02, 10.03 and 10.04 and the
agreements of Lenders set forth in Sections 2.15, 9.03(b) and 9.06 shall survive
the payment of the Loans, and the termination hereof.

Section 10.08 No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Loan Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in

 

-107-



--------------------------------------------------------------------------------

exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Section 10.09 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment or payments to the
Administrative Agent or Lenders (or to the Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be
automatically reinstated and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

Section 10.10 Severability. In case any provision in or obligation hereunder or
under any other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.08(b), each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

Section 10.12 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 10.13 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY LAW, RULE, PROVISION OR PRINCIPLE OF CONFLICTS OF LAWS THAT WOULD CAUSE THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.

Section 10.14 CONSENT TO JURISDICTION. THE BORROWER AND EACH GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, AGAINST ANY AGENT, ANY LENDER OR ANY
AFFILIATE OF ANY OF THE FOREGOING, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN A FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY

 

-108-



--------------------------------------------------------------------------------

SUBMITS TO THE JURISDICTION OF SUCH COURTS AND SUBJECT TO CLAUSE (E) OF THE
FINAL SENTENCE OF THIS SECTION 10.14, AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW (WITHOUT DEROGATING FROM ANY PARTY’S RIGHT TO APPEAL ANY SUCH JUDGMENT).
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, HEREBY EXPRESSLY AND IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
DOCUMENT GOVERNED BY ANY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES (I) JURISDICTION AND
VENUE OF COURTS IN ANY OTHER JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING
SUIT BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY
DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 10.01; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS
AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

Section 10.15 Confidentiality. Each Agent and each Lender shall hold all
non-public information regarding Parent and its Subsidiaries and their
businesses identified as such by Parent and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Parent and the Borrower that, in any
event, the Administrative Agent may disclose such information to the Lenders and
each Agent and each Lender may make (i) disclosures of such information to
Affiliates or Related Funds of such Lender or Agent and to their respective
agents and advisors (and to other Persons authorized by a Lender or Agent to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 10.15), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Parent or the
Borrower and their obligations; provided that such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.15 or other provisions at least as
restrictive as this Section 10.15, (iii) disclosure to any rating agency when
required by it; provided that, prior to any disclosure, such rating

 

-109-



--------------------------------------------------------------------------------

agency has undertaken in writing to preserve the confidentiality of any
confidential information relating to the Loan Parties received by it from any
Agent or any Lender, (iv) disclosures in connection with the exercise of any
remedies hereunder or under any other Loan Document, (v) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process or by any regulatory authority having or
claiming authority over any Lender, (vi) disclosures to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates and (vii) disclosures requested or required to be
made in connection with any litigation or similar proceeding; provided that
unless prohibited by applicable law or court order, each Lender and each Agent
shall make reasonable efforts to notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.

Section 10.16 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

Section 10.17 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission will be effective as
delivery of a manually executed counterpart thereof.

Section 10.18 Effectiveness; Entire Agreement; No Third Party Beneficiaries.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrower and the Administrative
Agent of written notification of such execution and authorization of delivery
thereof. This Agreement and the other Loan Documents represent the entire
agreement of Parent, the Borrower and their Subsidiaries, the Agents, the
Arrangers and the Lenders with respect to the subject matter hereof and thereof
(including, with respect to the parties thereto and to the extent provided by
the terms thereof, the Syndication; Information; Fees, Expenses and Indemnities;
Sharing Information, Affiliates Activities, Absence of Fiduciary Relationship;
USA PATRIOT Act Notification; and Miscellaneous sections of the Commitment
Letter and the provisions of the Fee Letter), and there are no promises,

 

-110-



--------------------------------------------------------------------------------

undertakings, representations or warranties by any Agent or Lender or the
Arrangers relative to the subject matter hereof or thereof not expressly set
forth or referred to herein or in the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, express or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Indemnitees) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

Section 10.19 PATRIOT Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that shall allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the PATRIOT Act.

Section 10.20 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.21 No Fiduciary Duty.

(a) Each Agent, the Arrangers, each Lender and their Affiliates (collectively,
solely for purposes of this section, the “Lenders”) may have economic interests
that conflict with those of Parent and the Borrower. Parent and the Borrower
agree that nothing in the Loan Documents or otherwise shall be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and either of Parent or the Borrower, its stockholders or
its affiliates. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, (ii) in
connection therewith and with the process leading to such transaction each of
the Lenders is acting solely as a principal and not the agent or fiduciary of
the Borrower, its management, stockholders, creditors or any other person,
(iii) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender or any of its affiliates has
advised or is currently advising the Borrower on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (iv) the Borrower has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Borrower further acknowledges
and agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. The Borrower
agrees that it shall not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transaction or the process leading thereto, and agrees to
waive any claims for breach of any alleged fiduciary duty by any Lender.

(b) Each Loan Party acknowledges and agrees (i) that Barclays Capital Inc. has
been retained by the Borrower, as Purchaser under the Purchase Agreement, as
financial advisor (in such capacity, the “Financial Advisor”) to Purchaser in
connection with the Acquisition, and each Loan Party agrees to such retention,
(ii) not to assert any claim such Loan Party might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from
each Lender’s and their respective affiliates’ relationships with each Loan
Party and (iii) that no Lender will be imputed to have knowledge of confidential
information provided to or obtained by the Financial Advisor.

 

-111-



--------------------------------------------------------------------------------

Section 10.22 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.22 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

[Remainder of page intentionally left blank]

 

-112-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

OCWEN FINANCIAL CORPORATION By:  

 

  Name:     Title:   OCWEN LOAN SERVICING, LLC By:  

 

  Name:     Title:   OCWEN MORTGAGE SERVICING, INC. By:  

 

  Name:     Title:   HOMEWARD RESIDENTIAL HOLDINGS, INC. By:  

 

  Name:     Title:   HOMEWARD RESIDENTIAL, INC. By:  

 

  Name:     Title:  

 

S-1



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent and a Lender By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

TO THE SENIOR SECURED TERM LOAN CREDIT AGREEMENT

Initial Term Loan Commitments

 

Lender

   Initial Term Loan Commitments      Pro Rata Share  

Barclays Bank PLC

   $ 1,300,000,000         100 % 

Total

   $ 1,300,000,000.00         100 % 



--------------------------------------------------------------------------------

SCHEDULE 2.09

TO THE SENIOR SECURED TERM LOAN AGREEMENT

Amortization Schedule

 

Payment Date

   Principal Amount  

June 30, 2012

   $ 3,250,000   

September 30, 2012

   $ 3,250,000   

December 31, 2012

   $ 3,250,000   

March 31, 2013

   $ 3,250,000   

June 30, 2013

   $ 3,250,000   

September 30, 2013

   $ 3,250,000   

December 31, 2013

   $ 3,250,000   

March 31, 2014

   $ 3,250,000   

June 30, 2014

   $ 3,250,000   

September 30, 2014

   $ 3,250,000   

December 31, 2014

   $ 3,250,000   

March 31, 2015

   $ 3,250,000   

June 30, 2015

   $ 3,250,000   

September 30, 2015

   $ 3,250,000   

December 31, 2015

   $ 3,250,000   

March 31, 2016

   $ 3,250,000   

June 30, 2016

   $ 3,250,000   

September 30, 2016

   $ 3,250,000   

December 31, 2016

   $ 3,250,000   

March 31, 2017

   $ 3,250,000   

June 30, 2017

   $ 3,250,000   

September 30, 2017

   $ 3,250,000   

December 31, 2017

   $ 3,250,000   

Initial Term Loan Maturity Date

     All Outstanding Principal   



--------------------------------------------------------------------------------

SCHEDULE 10.01(a)

TO SENIOR SECURED TERM LOAN FACILITY AGREEMENT

Notice Addresses

Loan Parties:

OCWEN FINANCIAL CORPORATION

c/o Ocwen Loan Servicing, LLC

1661 Worthington Road, Suite 100

West Palm Beach, Florida 33409

Attention: Corporate Secretary

Fax: (561) 682-8163

OCWEN LOAN SERVICING, LLC

1661 Worthington Road, Suite 100

West Palm Beach, Florida 33409

Attention: Corporate Secretary

Fax: (561) 682-8163

REAL ESTATE SERVICING SOLUTIONS INC.

c/o Ocwen Loan Servicing, LLC

1661 Worthington Road, Suite 100

West Palm Beach, Florida 33409

Attention: Corporate Secretary

Fax: (561) 682-8163

LITTON LOAN SERVICING LP

c/o Ocwen Loan Servicing, LLC

1661 Worthington Road, Suite 100

West Palm Beach, Florida 33409

Attention: Corporate Secretary

Fax: (561) 682-8163

in each case, with a copy to:

c/o Ocwen Loan Servicing, LLC

1661 Worthington Road, Suite 100

West Palm Beach, Florida 33409

Attention: Legal Department

Fax: (561) 471-4264



--------------------------------------------------------------------------------

Administrative Agent and Collateral Agent:

BARCLAYS BANK PLC

Bank Debt Management Group

745 Seventh Avenue

New York, New York 10019

Attention: Alicia Borys / Patrick Kerner

Telephone: (212) 526-4291 / (212) 526-1447

Email: alicia.borys@barclays.com / patrick.kerner@barclays.com

with a copy to:

Barclays Bank PLC

1301 Avenue of the Americas

New York, New York 10019

Attention: Joseph Squeri

Facsimile: (917) 522-0569

Telephone: (212) 320-6927

Email: xrausloanops5@barclays.com

 

-2-